Exhibit 10.4

EXECUTION VERSION

 

SILICON VALLEY BANK

$140,500,000 SENIOR SECURED CREDIT FACILITIES

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of October 28, 2016,

among

extreme networks, inc.,

as the Borrower,

THE LENDERS PARTY HERETO,

and

SILICON VALLEY BANK,

as Administrative Agent, Issuing Lender and Swingline Lender

 

BANK OF AMERICA, N.A.,

as Sole Syndication Agent,

CADENCE BANK, N.A.,

as Sole Documentation Agent,

SILICON VALLEY BANK,

as Sole Book Manager

and

SILICON VALLEY BANK and JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers



 

--------------------------------------------------------------------------------

Table of Contents

Page

Section 1

DEFINITIONS

2

1.1

Defined Terms

2

1.2

Other Definitional Provisions

41

Section 2

AMOUNT AND TERMS OF COMMITMENTS

41

2.1

Term Commitments

42

2.2

Procedure for Term Loan Borrowing

42

2.3

Repayment of Term Loans

42

2.4

Revolving Commitments

43

2.5

Procedure for Revolving Loan Borrowing

44

2.6

Swingline Commitment

44

2.7

Procedure for Swingline Borrowing; Refunding of Swingline Loans

45

2.8

Reserved

46

2.9

Fees

46

2.10

Termination or Reduction of Total Revolving Commitments; Total L/C Commitments

47

2.11

Optional Loan Prepayments

48

2.12

Reserved

48

2.13

Conversion and Continuation Options

48

2.14

Limitations on Eurodollar Tranches

48

2.15

Interest Rates and Payment Dates

49

2.16

Computation of Interest and Fees

49

2.17

Inability to Determine Interest Rate

49

2.18

Pro Rata Treatment and Payments

50

2.19

Illegality; Requirements of Law

53

2.20

Taxes

55

2.21

Indemnity

58

2.22

Change of Lending Office

59

2.23

Substitution of Lenders

59

2.24

Defaulting Lenders

60

2.25

Notes

62

Section 3

LETTERS OF CREDIT

62

3.1

L/C Commitment

62

3.2

Procedure for Issuance of Letters of Credit

64

3.3

Fees and Other Charges

64

3.4

L/C Participations; Existing Letters of Credit

65

3.5

Reimbursement

65

3.6

Obligations Absolute

66

3.7

Letter of Credit Payments

67

3.8

Applications

67

3.9

Interim Interest

67

3.10

Cash Collateral

67

3.11

Additional Issuing Lenders

68

3.12

Resignation of the Issuing Lender

68

3.13

Applicability of ISP

69

Section 4

REPRESENTATIONS AND WARRANTIES

69

4.1

Financial Condition

69

4.2

No Change

69

 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

4.3

Existence; Compliance with Law

70

4.4

Power, Authorization; Enforceable Obligations

70

4.5

No Legal Bar

70

4.6

Litigation

70

4.7

No Default

71

4.8

Ownership of Property; Liens; Investments

71

4.9

Intellectual Property

71

4.10

Taxes

71

4.11

Federal Regulations

71

4.12

Labor Matters

72

4.13

ERISA

72

4.14

Investment Company Act; Other Regulations

72

4.15

Subsidiaries

73

4.16

Use of Proceeds

73

4.17

Environmental Matters

73

4.18

Accuracy of Information, Etc

74

4.19

Security Documents

74

4.20

Solvency

75

4.21

Designated Senior Indebtedness

75

4.22

Certain Documents

75

4.23

Insurance

75

4.24

No Casualty

75

4.25

OFAC

75

4.26

Anti-Corruption Laws

75

Section 5

CONDITIONS PRECEDENT

75

5.1

Conditions to Effectiveness of this Agreement

75

5.2

Conditions to Each Extension of Credit

81

5.3

Post-Closing Conditions Subsequent

82

Section 6

AFFIRMATIVE COVENANTS

83

6.1

Financial Statements

83

6.2

Certificates; Reports; Other Information

84

6.3

Reserved

85

6.4

Payment of Obligations; Taxes

85

6.5

Maintenance of Existence; Compliance

86

6.6

Maintenance of Property; Insurance

86

6.7

Inspection of Property; Books and Records; Discussions

87

6.8

Notices

88

6.9

Environmental Laws

89

6.10

Operating Accounts

89

6.11

Audits

89

6.12

Additional Collateral, Etc

89

6.13

Anti-Corruption Laws

91

6.14

Insider Subordinated Indebtedness

91

6.15

Asset Acquisition

91

6.16

Use of Proceeds

91

6.17

Designated Senior Indebtedness

91

 

-ii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

6.18

Further Assurances

91

Section 7

NEGATIVE COVENANTS

92

7.1

Financial Condition Covenants

92

7.2

Indebtedness

92

7.3

Liens

94

7.4

Fundamental Changes

96

7.5

Disposition of Property

97

7.6

Restricted Payments

98

7.7

Reserved

99

7.8

Investments

99

7.9

ERISA

102

7.10

Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments

102

7.11

Transactions with Affiliates

102

7.12

Sale Leaseback Transactions

102

7.13

Swap Agreements

103

7.14

Accounting Changes

103

7.15

Negative Pledge Clauses

103

7.16

Clauses Restricting Subsidiary Distributions

103

7.17

Lines of Business

104

7.18

Designation of other Indebtedness

104

7.19

Amendments to 2013 Enterasys Stock Acquisition Documentation and Asset
Acquisition Documents; Certification of Certain Equity Interests

104

7.20

Amendments to Organizational Agreements and Material Contracts

104

7.21

Use of Proceeds

104

7.22

Subordinated Debt

104

7.23

Sanctions

105

7.24

Anti-Corruption Laws

105

7.25

Anti-Terrorism Laws

105

Section 8

EVENTS OF DEFAULT

105

8.1

Events of Default

105

8.2

Remedies Upon Event of Default

108

8.3

Application of Funds

109

Section 9

THE ADMINISTRATIVE AGENT

110

9.1

Appointment and Authority

110

9.2

Delegation of Duties

111

9.3

Exculpatory Provisions

111

9.4

Reliance by Administrative Agent

112

9.5

Notice of Default

113

9.6

Non-Reliance on Administrative Agent and Other Lenders

113

9.7

Indemnification

113

9.8

Agent in Its Individual Capacity

114

9.9

Successor Administrative Agent

114

9.10

Collateral and Guaranty Matters

115

9.11

Administrative Agent May File Proofs of Claim

116

9.12

No Other Duties, Etc

116

 

-iii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

9.13

Survival

116

Section 10

MISCELLANEOUS

116

10.1

Amendments and Waivers

116

10.2

Notices

118

10.3

No Waiver; Cumulative Remedies

120

10.4

Survival of Representations and Warranties

120

10.5

Expenses; Indemnity; Damage Waiver

120

10.6

Successors and Assigns; Participations and Assignments

122

10.7

Adjustments; Set-off

126

10.8

Payments Set Aside

127

10.9

Interest Rate Limitation

127

10.10

Counterparts; Electronic Execution of Assignments

127

10.11

Severability

127

10.12

Integration

128

10.13

GOVERNING LAW

128

10.14

Submission to Jurisdiction; Waivers

128

10.15

Acknowledgements

129

10.16

Releases of Guarantees and Liens

129

10.17

Treatment of Certain Information; Confidentiality

130

10.18

Automatic Debits

131

10.19

Judgment Currency

131

10.20

Patriot Act

131

10.21

Termination

132

10.22

Amendment and Restatement Matters

132

10.23

Contractual Recognition Provision

133

 

 

 

-iv-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

SCHEDULES

Schedule 1.1A:

 

Commitments

Schedule 1.1B:

 

Existing Letters of Credit

Schedule 4.4:

 

Governmental Approvals, Consents, Authorizations, Filings and Notices

Schedule 4.5:

 

Requirements of Law

Schedule 4.6:

 

Litigation

Schedule 4.15:

 

Subsidiaries

Schedule 4.17:

 

Environmental Matters

Schedule 4.19(a):

 

Financing Statements and Other Filings

Schedule 7.2(d):

 

Existing Indebtedness

Schedule 7.3(f):

 

Existing Liens

Schedule 7.8

 

Existing Investments

EXHIBITS

Exhibit A:

 

Form of Guarantee and Collateral Agreement

Exhibit B:

 

Form of Compliance Certificate

Exhibit C:

 

Form of Secretary’s Certificate

Exhibit D:

 

Form of Amendment and Restatement Date Solvency Certificate

Exhibit E:

 

Form of Assignment and Assumption

Exhibits F-1 – F-4:

 

Forms of U.S. Tax Compliance Certificates

Exhibit G:

 

Form of Addendum

Exhibit H-1:

 

Form of Revolving Loan Note

Exhibit H-2:

 

Form of Swingline Loan Note

Exhibit H-3:

 

Form of Term Loan Note

Exhibit I:

 

Form of Guarantor Acknowledgement and Consent

Exhibit J:

 

Reserved

Exhibit K:

 

Form of Notice of Borrowing

Exhibit L:

 

Form of Notice of Conversion/Continuation

 

 

 

-vi-

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
October 28, 2016, is entered into by and among EXTREME NETWORKS, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (each a
“Lender” and, collectively, the “Lenders”), SILICON VALLEY BANK, as the Issuing
Lender and the Swingline Lender (as such terms are defined below), and SILICON
VALLEY BANK (“SVB”), as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrower, the lenders party thereto and SVB, in its capacity as
“Administrative Agent” thereunder, are party to that certain Credit Agreement,
dated as of October 31, 2013, as amended prior to the date hereof (as so
amended, the “Existing Credit Agreement”), pursuant to which the lenders party
thereto provided both term loan and revolving loan credit facilities (the
“Existing Credit Facilities”) to the Borrower, and the credit facilities under
such Existing Credit Agreement were used by the Borrower, in part, to acquire
the Equity Interests of Enterasys Networks Inc., a Delaware corporation
(“Enterasys”);

WHEREAS, the Borrower desires to amend and restate the Existing Credit Agreement
pursuant to this Agreement and, in connection therewith, to obtain financing
(a) to finance all or a portion of the consideration payable by the Borrower in
connection with the acquisition by the Borrower of certain assets held by Zebra
Technologies Corporation, a Delaware corporation (“Zebra Technologies”) and
certain of its Subsidiaries pursuant to the Asset Purchase Agreement (as such
term is defined below) and the other Asset Acquisition Documents (as such term
is defined below) (such transaction being the “Asset Acquisition”), (b) to pay
fees and expenses incurred in connection with the Asset Acquisition and the
amendment and restatement of the Existing Credit Agreement, (c) to finance
Permitted Acquisitions, (d) to provide ongoing working capital, and (e) for
other general corporate purposes of the Borrower and its Subsidiaries;

WHEREAS, the Administrative Agent and the Lenders have agreed to amend and
restate the Existing Credit Agreement and the Lenders have agreed to extend
certain credit facilities to the Borrower, upon the terms and conditions
specified in this Agreement, in an aggregate amount not to exceed $140,500,000,
consisting of a term loan facility in the aggregate principal amount of
$90,500,000, a revolving loan facility in an aggregate principal amount of up to
$50,000,000, a letter of credit sub-facility in the aggregate availability
amount of $10,000,000 (as a sublimit of the revolving loan facility), and a
swingline sub-facility in the aggregate availability amount of $5,000,000 (as a
sublimit of the revolving loan facility);

WHEREAS, this Agreement amends, restates, supersedes and replaces in its
entirety the Existing Credit Agreement, and is not intended to, and will not,
act as a novation of the Obligations and other indebtedness, liabilities and
obligations of the Borrower thereunder; and

WHEREAS, each of the Guarantors has evidenced its guarantee of the Secured
Obligations of the Loan Parties and secured such guaranteed Secured Obligations
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien (subject to Liens permitted by the Loan
Documents) in substantially all of such Guarantor’s personal property assets
(other than any Excluded Assets) pursuant to the terms of the Guarantee and
Collateral Agreement and the other Security Documents.

1

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

Section 1
DEFINITIONS

1.1Defined Terms.  As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“2013 Closing Date”:  October 31, 2013, the date of the advance of the initial
loans under the Existing Credit Agreement.

“2013 Collateral Information Certificate”:  the Collateral Information
Certificate executed and delivered by the Borrower pursuant to on or about the
2013 Closing Date pursuant to the terms of the Existing Credit Agreement.

“2013 Enterasys Stock Acquisition”:  the acquisition by the Borrower of the
stock of Enterasys, as more fully described in the 2013 Enterasys Stock
Acquisition Agreement.

“2013 Enterasys Stock Acquisition Agreement”:  that certain Stock Purchase
Agreement, dated as of September 12, 2013, between the Borrower and Enterprise
(as amended, supplemented or otherwise modified from time to time, in accordance
with the provisions hereof and thereof).

“2013 Enterasys Stock Acquisition Documentation”: collectively, the 2013
Enterasys Stock Acquisition Agreement and all schedules, exhibits and annexes
thereto and all side letters and agreements affecting the terms thereof or
entered into in connection therewith.

“ABR”:  for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%, and (c) the Eurodollar Rate plus 1%; provided that in no event
shall the ABR be deemed to be less than 0%.  Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate, as the case may be, shall be effective as of the opening of business on
the effective day of the change in such rate.

“ABR Loans”:  Loans, the rate of interest applicable to which is based upon the
ABR.

“Account Debtor”:  any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangible
(including a payment intangible).  Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower or any Subsidiary.

“Accounts”:  all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.  Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower or any Subsidiary.

“Acquired Assets”:  collectively, the assets acquired by the Borrower from Zebra
Technologies pursuant to the Asset Purchase Agreement and in connection with the
Asset Acquisition.

2

 

--------------------------------------------------------------------------------

 

“Acquired Assets Lien Perfection Qualification”:  has the meaning specified in
Section 5.1(f)(ii).

“Addendum”:  an instrument, substantially in the form of Exhibit G, by which a
Lender becomes a party to this Agreement.

“Administrative Agent”:  SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

“Affected Lender”:  as defined in Section 2.23.

“Affiliate”:  with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

“Agent Parties”:  is defined in Section 10.2(d)(ii).

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) the aggregate then unpaid principal amount of such Lender’s
Term Loans, (b) the amount of such Lender’s Revolving Commitment then in effect
(as decreased pursuant to Section 2.10) or, if the Revolving Commitments have
been terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding, and (c) without duplication of clause (b), the L/C Commitment of
such Lender then in effect (as a sublimit of the Revolving Commitment of such
Lender).

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Aggregate Outstanding Amount”:  is, at any time, the aggregate amount of
(a) the aggregate undrawn amount of all outstanding Letters of Credit at such
time, plus (b) the aggregate amount of all L/C Disbursements that have not yet
been reimbursed or converted into Revolving Loans at such time, plus (c) the
aggregate principal balance of any Revolving Loans and any Swingline Loans
outstanding at such time, plus (d) the aggregate principal balance of any Term
Loans outstanding at such time.

“Agreement”:  as defined in the preamble hereto.

“Agreement Currency”:  as defined in Section 10.19.

“Amended and Restated Borrower Patent and Trademark Security Agreement”:  that
certain Amended and Restated Patent and Trademark Security Agreement, of near or
even date herewith, between the Borrower and the Administrative Agent, which
“Amended and Restated Borrower Patent and Trademark Security Agreement” amends
and restates in its entirety the Borrower Patent and Trademark Security
Agreement.

“Amended and Restated Enterasys Patent and Trademark Security Agreement”:  that
certain Amended and Restated Patent and Trademark Security Agreement, of near or
even date herewith, between Enterasys and the Administrative Agent, which
“Amended and Restated Enterasys Patent and Trademark Security Agreement” amends
and restates in its entirety the Enterasys Patent and Trademark Security
Agreement.

“Amendment and Restatement Date”: the date on which all conditions precedent set
forth in Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the

3

 

--------------------------------------------------------------------------------

 

Required Lenders; provided, however, that the Amendment and Restatement Date
must occur on or prior to the Asset Acquisition Deadline, or this Agreement and
the Commitments will terminate pursuant to Section 10.21.

“Amendment and Restatement Date Solvency Certificate”:  the Amendment and
Restatement Date Solvency Certificate, dated the Amendment and Restatement Date,
delivered by the Borrower to the Administrative Agent pursuant to
Section 5.1(l), which Amendment and Restatement Date Solvency Certificate shall
be in substantially the form of Exhibit D.

“APA Material Adverse Effect”: has the meaning specified in the Asset Purchase
Agreement, as such definition appeared in the most recent draft of the Asset
Purchase Agreement reviewed by the Administrative Agent prior to its execution
of the Commitment Letter; provided that the interpretation of such definition
for purposes of determining whether such an “APA Material Adverse Effect” has
occurred with respect to the Acquired Assets as of the Amendment and Restatement
Date shall be determined under Delaware law (which is the law specified in the
Asset Purchase Agreement as governing the Asset Purchase Agreement).

“APA Representations and Warranties”:  collectively, such of the representations
and warranties made by Zebra Technologies in respect of the Acquired Assets in
the Asset Purchase Agreement as are material to the interests of the Secured
Parties, but only to the extent that the Borrower has the right to terminate the
Borrower’s obligations under the Asset Purchase Agreement (or to decline to
consummate the Asset Acquisition) as a result of the breach of any such
representation and warranty in the Asset Purchase Agreement.

“Applicable Margin”:  with effect from and after the Amendment and Restatement
Date and with respect to each Eurodollar Loan, each ABR Loan (including each
Swingline Loan) and each Letter of Credit, the applicable rates per annum set
forth under the relevant column heading below:

TERM LOANS and revolving LOANS

Level

Consolidated Leverage Ratio

Eurodollar Loans–Eurodollar Rate Plus

ABR Loans– ABR Plus

I

< 1.00:1.00

2.50%

0.75%

II

> 1.00:1.00 but < 1.75:1.00

2.75%

0.75%

III

> 1.75:1.00 but < 2.75:1.00

3.25%

1.25%

IV

> 2.75:1.00

3.50%

1.50%

 

SWINGLINE LOANS

Level

Consolidated Leverage Ratio

Swingline Loans–ABR Plus

I

< 1.00:1.00

0.75%

II

> 1.00:1.00 but < 1.75:1.00

0.75%

III

> 1.75:1.00 but < 2.75:1.00

1.25%

IV

> 2.75:1.00

1.50%

 

4

 

--------------------------------------------------------------------------------

 

LETTERS OF CREDIT

Level

Consolidated Leverage Ratio

Letters of Credit–Letter of Credit Fee

I

< 1.00:1.00

2.50%

II

> 1.00:1.00 but < 1.75:1.00

2.75%

III

> 1.75:1.00 but < 2.75:1.00

3.25%

IV

> 2.75:1.00

3.50%

*****

 

Notwithstanding the foregoing, (a) until the delivery of the Compliance
Certificate required to be delivered pursuant to Section 6.2(b) in connection
with the delivery by the Borrower of the consolidated financial statements
required to be delivered to the Administrative Agent pursuant to Section 6.1 in
respect of the fiscal quarter of the Borrower ending on or about September 30,
2016, the Applicable Margin shall be the rates corresponding to Level III in the
foregoing table, (b) if the Borrower fails to deliver the financial statements
required by Section 6.1 and the related Compliance Certificate required by
Section 6.2(b) by the respective date required thereunder after the end of any
related fiscal quarter of the Borrower, the Applicable Margin shall be the rates
corresponding to Level III in the foregoing table until such financial
statements and Compliance Certificate are delivered (after which delivery the
Applicable Margin shall be determined with reference to such financial
statements and Compliance Certificate), and (c) no reduction of the Applicable
Margin shall become effective at any time when an Event of Default has occurred
and is continuing.

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date and with reference to any applicable period
then ended was inaccurate and (y) a proper calculation of the Consolidated
Leverage Ratio as of such date and with reference to such period would have
resulted in different pricing for any period, then (i) if the proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall automatically and retroactively be obligated to
pay to the Administrative Agent, for the benefit of the applicable Lenders,
promptly on demand by the Administrative Agent, an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Consolidated Leverage Ratio would have resulted in
lower pricing for such period, neither the Administrative Agent nor any Lender
shall have any obligation to repay any interest or fees to the Borrower, nor
shall the Borrower or any other Loan Party have any right of offset against any
subsequent payment due and payable by any Loan Party under any Loan Document by
reason of such lower pricing for such period.  Notwithstanding the foregoing or
anything to the contrary set forth in any Loan Document, the Borrower shall not
be required to pay any amounts pursuant to this paragraph as a result of any
restatement of or other adjustment to the financial statements of the Loan
Parties that occurs after the Discharge of Obligations.

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”:  any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Acquisition”:  has the meaning specified in the recitals to this
Agreement.

5

 

--------------------------------------------------------------------------------

 

“Asset Acquisition Consideration”:  the aggregate amount of the consideration
paid by the Borrower to or for the benefit of Zebra Technologies pursuant to the
terms of the Asset Purchase Agreement and in connection with the Asset
Acquisition.

“Asset Acquisition Deadline”:  the date occurring 90 days after the effective
date of the Commitment Letter.

“Asset Acquisition Documents”:  collectively, the Asset Purchase Agreement, the
German Regulatory Approval, and all schedules, exhibits and annexes thereto and
all side letters and agreements affecting the terms thereof or entered into in
connection therewith.

“Asset Purchase Agreement”:  that certain Asset Purchase Agreement, dated as of
September 13, 2016, between the Borrower and Zebra Technologies (as amended,
supplemented or otherwise modified from time to time, in accordance with the
provisions hereof and thereof).

“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by clauses
(a) through (n) of Section 7.5) that yields Net Cash Proceeds to any Group
Member (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $750,000, for
purposes of Section 6.8(e).

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent (to the
extent required by Section 10.6), in substantially the form of Exhibit E, or any
other form (including electronic documentation generated by an electronic
platform) approved by the Administrative Agent.

“Assumption Agreement”:  any Assumption Agreement delivered pursuant to the
Guarantee and Collateral Agreement.

“Available Revolving Commitments”:  at any time, an amount equal to (a) the
Total Revolving Commitments in effect at such time (as decreased pursuant to
Section 2.10), minus (b) the aggregate undrawn amount of all outstanding Letters
of Credit at such time, minus (c) the aggregate amount of all L/C Disbursements
that have not yet been reimbursed or converted into Revolving Loans at such
time, minus (d) the aggregate principal balance of any Revolving Loans
outstanding at such time; provided that for purposes of calculating any Lender’s
Revolving Extensions of Credit for the purpose of determining such Lender’s
available Revolving Commitment pursuant to Section 2.9(b), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

“Average Unused Total Revolving Commitments”:  has the meaning specified in
Section 2.9(b).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Services”:  any products, credit services and/or financial accommodations
previously, now, or hereafter provided to any Group Member by any Bank Services
Provider, including any letters of

6

 

--------------------------------------------------------------------------------

 

credit (other than any Letters of Credit provided for the account of the
Borrower hereunder), cash management services (including merchant services,
direct deposit payroll, business credit cards and check cashing services),
interest rate swap arrangements (other than to the extent constituting Specified
Swap Agreements), and foreign exchange services (including with respect to FX
Contracts), as any such products or services may be identified in such Lender’s
various agreements related thereto (each, a “Bank Services Agreement”).

“Bank Services Agreement”:  as defined in the definition of “Bank Services”.

“Bank Services Provider”:  any Person that (a) at the time that it enters into a
Bank Services Agreement or an FX Contract, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Bank Services Agreement or an FX Contract, in each case, in its capacity as a
party to such Bank Services Agreement or FX Contract.

“Bankruptcy Code”:  Title 11 of the United States Code entitled “Bankruptcy.”

“Benefitted Lender”:  as defined in Section 10.7(a).

“Blocked Person”:  as defined in Section 7.25.

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrower Copyright Security Agreement”:  is the Copyright Security Agreement,
dated as of July 24, 2015, between the Borrower and the Administrative Agent
(for the ratable benefit of the Secured Parties), executed pursuant to the terms
of the Guarantee and Collateral Agreement.

“Borrower Patent and Trademark Security Agreement”:  is the Patent and Trademark
Security Agreement, dated as of July 24, 2015, between the Borrower and the
Administrative Agent (for the ratable benefit of the Secured Parties), executed
pursuant to the terms of the Guarantee and Collateral Agreement.

“Borrowing Date”:  any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

“Business”:  as defined in Section 4.17(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

7

 

--------------------------------------------------------------------------------

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing from such
Person; provided, however, that any Indebtedness convertible into Equity
Interests shall not constitute Capital Stock prior to the date of any applicable
conversion.

“Cash Collateralize”:  to deposit in a Controlled Account or to pledge and
deposit with or deliver to (a) with respect to Obligations in respect of Letters
of Credit, the Administrative Agent, for the benefit of the Issuing Lender and
one or more of the Lenders, as applicable, as collateral for L/C Exposure or
obligations of the Lenders to fund participations in respect thereof, cash or
Deposit Account balances having an aggregate value of at least 105% of the L/C
Exposure or, if the Administrative Agent and the Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such Issuing Lender; (b) with respect to Obligations arising under any Bank
Services Agreement in connection with Bank Services, the applicable Bank
Services Provider for its own benefit, as provider of such Bank Services or FX
Contracts, cash or Deposit Account balances having an aggregate value of at
least 105% of the aggregate amount of the Obligations of the Group Members
arising under all such Bank Services Agreements and FX Contracts evidencing such
Bank Services and FX Contracts; or (c) with respect to Obligations in respect of
any Specified Swap Agreements, the applicable Qualified Counterparty, as
Collateral for such Obligations, cash or Deposit Account balances or, if such
Qualified Counterparty shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to
such Qualified Counterparty.  “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued (i) by any Lender or (ii) by any commercial bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $250,000,000; (c) commercial paper of an issuer
rated at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Casualty Event”:  any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.

8

 

--------------------------------------------------------------------------------

 

“Certificated Securities”:  as defined in Section 4.19.

“Change of Control”:  (a) at any time, any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become, or
obtain rights (whether by means or warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)‑5 under the
Exchange Act), directly or indirectly, of 35% or more of the ordinary voting
power for the election of directors of the Borrower (determined on a fully
diluted basis); (b) during any period of 12 consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c)  at any time, the
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, 100% of each class of outstanding Capital Stock of each Guarantor
free and clear of all Liens (except Liens permitted by Section 7.3), other than
as a result of a Disposition permitted by Section 7.5 or a merger, consolidation
or amalgamation permitted by Section 7.4, in any such case, as a result of which
any applicable Guarantor ceases to be a Subsidiary.

“Charge Over Bank Accounts”:  any Charge Over Bank Accounts executed and
delivered by a Loan Party to the Administrative Agent pursuant to which such
Loan Party charges the deposit(s) held in the nominated deposit account(s) held
by such Loan Party at SVB’s branch located in the United Kingdom.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all property of the Loan Parties, now owned or hereafter acquired
(and including any Acquired Assets to the extent not constituting Excluded
Assets), upon which a Lien is purported to be created by any Security
Document.  Notwithstanding the foregoing or any contrary provision contained
herein or in any other Loan Document, no Excluded Asset (as such term is defined
in the Guarantee and Collateral Agreement) shall constitute “Collateral.”

“Collateral Information Certificate”:  the Collateral Information Certificate
relating to the Acquired Assets and executed and delivered by the Borrower
pursuant to Section 5.1 on or about the Amendment and Restatement Date, which
certificate shall be in form and substance satisfactory to the Administrative
Agent.

“Collateral-Related Expenses”:  all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in
Section 6.6 of the Guarantee and Collateral Agreement), and all amounts for
which the Administrative Agent is entitled to indemnification under the Security
Documents and all advances made by the Administrative Agent under the Security
Documents for the account of any Loan Party.

“Commitment”:  as to any Lender, the sum of its Term Commitment and its
Revolving Commitment.

9

 

--------------------------------------------------------------------------------

 

“Commitment Fee”:  as defined in Section 2.9(b).

“Commitment Fee Rate”:  the rate per annum set forth under the relevant column
heading below:

Level

Consolidated Leverage Ratio

Commitment Fee Rate

I

< 1.00:1.00

0.375%

II

> 1.00:1.00 but < 1.75:1.00

0.375%

III

> 1.75:1.00 but < 2.75:1.00

0.500%

IV

> 2.75:1.00

0.500%

 

Notwithstanding the foregoing, (a) until the delivery of the Compliance
Certificate required to be delivered pursuant to Section 6.2(b) in connection
with the delivery by the Borrower of the consolidated financial statements
required to be delivered to the Administrative Agent pursuant to Section 6.1 in
respect of the fiscal quarter of the Borrower ending on or about September 30,
2016, the Commitment Fee Rate shall be the rates corresponding to Level III in
the foregoing table, (b) if the Borrower fails to deliver the financial
statements required by Section 6.1 and the related Compliance Certificate
required by Section 6.2(b) by the respective date required thereunder after the
end of any related fiscal quarter of the Borrower, the Commitment Fee Rate shall
be the rate corresponding to Level III in the foregoing table until such
financial statements and Compliance Certificate are delivered (after which
delivery the Commitment Fee Rate shall be determined with reference to such
financial statements and Compliance Certificate), and (c) no reduction of the
Commitment Fee Rate shall become effective at any time when an Event of Default
has occurred and is continuing.

“Commitment Letter”:  that certain Second Amended and Restated Commitment letter
agreement (including the Summary of Terms attached thereto), dated September 21,
2016, between the Borrower, the Administrative Agent and certain Lenders that
were party thereto, which amended and restated in its entirety that certain
Amended and Restated Commitment Letter, dated September 13, 2016, executed by
the Borrower, the Administrative Agent and the Lenders that were party thereto.

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. section 1 et
seq.), as amended from time to time, and any successor statute.

“Communications”:  is defined in Section 10.2(d)(ii).

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures”:  for any period, with respect to the
Borrower and its consolidated Subsidiaries, the aggregate of all expenditures
(whether paid in cash or other consideration or accrued as a liability and
including that portion of Capital Lease Obligations which is capitalized on the
consolidated balance sheet of the Borrower) by such Group Members during such
period for the acquisition or leasing (pursuant to a capital lease) of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) that, in conformity with GAAP, are
included in “additions to property, plant or equipment” or comparable items
reflected in the consolidated statement of cash flows of the Borrower; provided
that “Consolidated Capital Expenditures” shall not include (a) expenditures in
respect of normal replacements and maintenance

10

 

--------------------------------------------------------------------------------

 

which are properly charged to current operations, (b) expenditures made in
connection with the replacement, substitution or restoration of assets to the
extent financed (i) from insurance proceeds paid on account of the loss of or
damage to the assets being replaced or restored or (ii) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (c) expenditures made as a tenant as leasehold
improvements during such period to the extent reimbursed by the landlord during
such period, or (d) expenditures made in connection with Permitted Acquisitions.

“Consolidated Current Liabilities”:  at any date, the sum of (a) all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as of such date, plus (b) without
duplication, the aggregate amount of all L/C Disbursements outstanding as of
such date, plus (c) without duplication, the aggregate principal amount of all
Revolving Loans outstanding as of such date, plus (d) without duplication, the
face amount of each undrawn Letter of Credit outstanding as of such date, plus
(e) without duplication, an amount equal to the current portion of the Term Loan
as of such date.

“Consolidated EBITDA”:  with respect to the Borrower and its consolidated
Subsidiaries for any period, (a) the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense, plus (iii) provisions for taxes based on income, plus (iv) total
depreciation expense, plus (v) total amortization expense, plus (vi) fees and
out-of-pocket transaction costs and expenses incurred by the Loan Parties in
connection with this Agreement, the other Loan Documents and the Asset
Acquisition, provided that the aggregate amount of all such fees, costs and
expenses shall not exceed $2,000,000 for purposes of this definition, plus
(vii) fees and out-of-pocket transaction costs and expenses incurred by the Loan
Parties in connection with Permitted Acquisitions (whether or not consummated),
provided that the aggregate amount of all such fees, costs and expenses
considered for purposes of this definition shall not exceed (A) $1,250,000 with
respect to any particular Permitted Acquisition and (B) $3,750,000 in the
aggregate with respect to all Permitted Acquisitions undertaken during the term
of this Agreement, plus (viii) without duplication, other cash and non‑cash
items (for the avoidance of doubt this shall include share based payments)
reducing Consolidated Net Income (excluding any such non‑cash item to the extent
that it represents an accrual or reserve for potential cash items in any future
period or amortization of a prepaid cash item that was paid in a prior period)
and other items approved by the Administrative Agent and the Required Lenders in
writing as an ‘add back’ to Consolidated Net Income, plus (ix) acquisition and
integration costs associated with the Asset Acquisition and actually expensed by
the Borrower during any fiscal quarter of the Borrower ending on or prior to
September 30, 2017; provided that (A) not more than $11,500,000 of such
acquisition and integration costs may be added back to Consolidated Net Income
pursuant to this clause (ix) in respect of any four consecutive fiscal quarter
period of the Borrower, and (B) any such costs actually expensed and added-back
to Consolidated Net Income pursuant to this clause (ix) must be identifiable and
verifiable to the reasonable satisfaction of the Administrative Agent, plus
(x) an amount equal to the aggregate amount of costs allocated by Zebra
Technologies to the Acquired Assets in respect of the fiscal quarter ending
September 30, 2016; provided that (A) not more than $4,500,000 of such allocated
costs actually expensed during such fiscal quarter may be added back to
Consolidated Net Income pursuant to this clause (x) in respect of the fiscal
quarter of the Borrower ended September 30, 2016, and (B) any such allocated
costs actually expensed and added-back to Consolidated Net Income pursuant to
this clause (x) must be identifiable and verifiable to the reasonable
satisfaction of the Administrative Agent; minus (b) the sum, without duplication
of the amounts for such period of (i) other non‑cash items increasing
Consolidated Net Income for such period (excluding any such non‑cash item to the
extent it represents the reversal of an accrual or reserve for potential cash
item in any prior period), plus (ii) interest income; provided that Consolidated
EBITDA for any period shall be determined on a Pro Forma Basis to give effect to
any Permitted Acquisitions or any disposition of any business or assets
consummated during such period, in each case as if such transaction occurred on
the first day of such

11

 

--------------------------------------------------------------------------------

 

period.  Notwithstanding anything to the contrary set forth herein,
(1) Consolidated EBITDA for the fiscal quarter of the Borrower ended
September 30, 2015 shall be deemed to be $12,230,000 for all purposes under this
Agreement, (2) Consolidated EBITDA for the fiscal quarter of the Borrower ended
December 31, 2015 shall be deemed to be $12,380,000 for all purposes under this
Agreement, (3) Consolidated EBITDA for the fiscal quarter of the Borrower ended
March 31, 2016 shall be deemed to be $4,750,000 for all purposes under this
Agreement, and (4) Consolidated EBITDA for the fiscal quarter of the Borrower
ended June 30, 2016 shall be deemed to be $13,200,000 for all purposes under
this Agreement.

“Consolidated Fixed Charge Coverage Ratio”:  with respect to the Borrower and
its consolidated Subsidiaries for any period, the ratio of (a) the sum of
(i) Consolidated EBITDA for such period minus (ii) the portion of taxes based on
income actually paid in cash (net of any cash refunds received) during such
period; minus (iii) Consolidated Capital Expenditures (excluding the principal
amount funded with the Loans) incurred in connection with such expenditures; to
(b) Consolidated Fixed Charges for such period.  Each of the financial
performance measures specified in the foregoing clauses (a) and (b) of this
definition shall be calculated as follows for purposes of testing the Borrower’s
compliance with Section 7.1(a) as of the last day of any fiscal quarter of the
Borrower:  each such financial performance measure shall mean an amount equal to
the amount of such financial performance measure for the four fiscal quarter
period then ended.

“Consolidated Fixed Charges”:  with respect to the Borrower and its consolidated
Subsidiaries for any period ending on any determination date (the “determination
date”), the sum (without duplication) of (a) Consolidated Interest Expense for
such period, plus (b) scheduled payments made during such period on account of
principal of Indebtedness of the Borrower and its consolidated Subsidiaries
(including scheduled principal payments in respect of the Term Loans but
excluding Loans under the Revolving Commitments to the extent the Borrower has
the right to continue or convert such Loans pursuant to Section 2.13).

“Consolidated Interest Expense”:  for any period, total interest expense
(including that portion of any Capital Lease Obligations that is treated as
interest in accordance with GAAP) of the Borrower and its consolidated
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Persons (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), but excluding the
amortization of any deferred financing costs in connection with such
Indebtedness.

“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Indebtedness as of the last day of such period, to
(b) Consolidated EBITDA for such period; provided that for purposes of this
definition, Consolidated EBITDA for any period shall be determined on a Pro
Forma Basis to give effect to any Permitted Acquisitions or any disposition of
any business or assets consummated during such period, in each case as if such
transaction occurred on the first day of such period.  Subject to the terms and
conditions set forth in each of the definitions of “Applicable Margin” and
“Commitment Fee Rate”, Consolidated EBITDA shall be calculated as follows for
purposes of determining the Applicable Margin and the Commitment Fee Rate and
testing the Borrower’s compliance with Section 7.1(c) as of the last day of any
fiscal quarter of the Borrower:  Consolidated EBITDA shall mean an amount equal
to Consolidated EBITDA for the four fiscal quarter period then ended.

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from the calculation of “Consolidated Net Income” (a) the

12

 

--------------------------------------------------------------------------------

 

income (or deficit) of any such Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or one of its Subsidiaries, (b) the income (or deficit) of any such Person
(other than a Subsidiary of the Borrower) in which the Borrower or one of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or any Requirement of Law applicable to such Subsidiary or any owner
of Capital Stock of such Subsidiary.

“Consolidated Quick Assets”:  as of any date of determination, the sum of
(a) all unrestricted cash, Cash Equivalents and other Investments made in
accordance with Section 7.8(b)(ii) that (i) are maintained in a Deposit Account
or a Securities Account subject to a Control Agreement in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties), and
(ii) would appear on a consolidated balance sheet of the Borrower prepared as of
such date in accordance with GAAP, plus (b) all net accounts receivable that
would appear on a consolidated balance sheet of the Borrower prepared as of such
date in accordance with GAAP.

“Consolidated Quick Ratio”:  as of the last day of any period, the ratio of
(a) Consolidated Quick Assets as of such day to (b) the sum of (i) Consolidated
Current Liabilities for such period less (ii) the aggregate amount of Deferred
Revenue of the Borrower as of such day (to the extent included in Consolidated
Current Liabilities as of such day).

“Consolidated Tangible Net Worth”:  as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to the
difference between Shareholders’ Equity of the Borrower and its consolidated
Subsidiaries on such date (determined in accordance with GAAP) minus (b) the
Intangible Assets of the Borrower and its consolidated Subsidiaries on such
date; provided, however, that there shall be excluded from the calculation of
“Consolidated Tangible Net Worth” any effects resulting from the application of
FASB ASC No. 715:  Compensation—Retirement Benefits.

“Consolidated Total Indebtedness”:  at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its consolidated Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP, but excluding
any liabilities referred to in clauses (f) and (g) of the definition of
“Indebtedness.”

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

“Control Agreement”:  any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.

“Controlled Account”:  each Deposit Account and Securities Account that is
subject to a Control Agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Issuing

13

 

--------------------------------------------------------------------------------

 

Lender.

“Copyright License”:  any written agreement which (a) names a Loan Party as
licensor or licensee (including those listed on Schedule 6 of the Guarantee and
Collateral Agreement), or (b) grants any right under any Copyright to a Loan
Party, including any right to manufacture, distribute, exploit and sell
materials derived from any Copyright.

“Copyrights”:  (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished (including those listed on
Schedule 6 of the Guarantee and Collateral Agreement), all computer programs,
computer databases, computer program flow diagrams, source codes, object codes
and all tangible property embodying or incorporating any copyrights, all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
USCRO, and (b) the right to obtain any renewals thereof.

“Credit Facility Representations and Warranties”:  all of the representations
and warranties of each Loan Party specified in the Loan Documents, excluding any
representation and warranties concerning the Asset Acquisition and the Acquired
Assets.

“Debtor Relief Laws”: the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Rate”:  as defined in Section 2.15(c).

“Defaulting Lender”:  subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s reasonable determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization

14

 

--------------------------------------------------------------------------------

 

or liquidation of its business or assets, including the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority acting
in such a capacity, or (iii) become the subject of a Bail-In Action; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.24(b)) upon delivery of written notice of such determination to the
Borrower, the Issuing Lender, the Swingline Lender and each Lender.

“Deferred Revenue”:  all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue in accordance with GAAP.

“Deposit Account”:  any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Deposit Account Control Agreement”:  any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.

“Designated Jurisdiction”:  any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Determination Date”:  as defined in the definition of “Pro Forma Basis”.

“Discharge of Obligations”:  subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Bank Services and FX
Contracts) by the payment in full, in cash (or, as applicable, Cash
Collateralization in accordance with the terms hereof) of the principal of and
interest on or other liabilities relating to each Loan and any previously
provided Bank Services and FX Contracts, all fees and all other expenses or
amounts payable under any Loan Document and any Bank Services Agreement and FX
Contract (other than inchoate indemnification obligations and any other
obligations which pursuant to the terms of any Loan Document or any Bank
Services Agreement or FX Contract specifically survive repayment of the Loans
for which no claim has been made), and other Obligations under or in respect of
Specified Swap Agreements and Bank Services and FX Contracts, to the extent
(a) no default or termination event shall have occurred and be continuing
thereunder, (b) any such Obligations in respect of Specified Swap Obligations
and/or Bank Services and FX Contracts have, if required by the applicable Bank
Services Provider or any applicable Qualified Counterparties, as applicable,
been Cash Collateralized, (c) no Letter of Credit shall be outstanding (or, as
applicable, each outstanding and undrawn Letter of Credit has been Cash
Collateralized in accordance with the terms hereof), (d) no Obligations in
respect of any Bank Services or FX Contracts are outstanding (or, as applicable,
all such outstanding Obligations in respect of Bank Services and FX Contracts
have been Cash Collateralized in accordance with the terms hereof), and (e) the
aggregate Commitments of the Lenders are terminated.

“Disposition”:  with respect to any property (including, without limitation, any
Capital Stock of any Person), any sale, lease, Sale Leaseback Transaction,
assignment, conveyance, transfer, encumbrance or other disposition thereof and
any issuance of Capital Stock of the Borrower or any of its Subsidiaries.  

15

 

--------------------------------------------------------------------------------

 

The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of any Loan Party organized under the
laws of any jurisdiction within the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”:  any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).

“Enterasys”:  has the meaning specified in the recitals to this Agreement.

“Enterasys Copyright Security Agreement”:  is the Copyright Security Agreement,
dated as of July 24, 2015, between Enterasys and the Administrative Agent (for
the ratable benefit of the Secured Parties), executed pursuant to the terms of
the Guarantee and Collateral Agreement.

“Enterasys Patent and Trademark Security Agreement”:  is the Patent and
Trademark Security Agreement, dated as of July 24, 2015, between Enterasys and
the Administrative Agent (for the ratable benefit of the Secured Parties),
executed pursuant to the terms of the Guarantee and Collateral Agreement.

“Enterprise”:  means Enterprise Networks Holdings, Inc., a Delaware corporation.

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Environmental Liability:  any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is

16

 

--------------------------------------------------------------------------------

 

assumed or imposed with respect to any of the foregoing.

“Equity Interests”:  with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA”:  the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.

“ERISA Affiliate”:  each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

“ERISA Event”:  any of (a) a reportable event as defined in Section 4043 of
ERISA with respect to a Pension Plan, excluding, however, such events as to
which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event;
(b) the applicability of the requirements of Section 4043(b) of ERISA with
respect to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA,
to any Pension Plan where an event described in paragraph (9), (10), (11), (12)
or (13) of Section 4043(c) of ERISA is reasonably expected to occur with respect
to such plan within the following 30 days; (c) a withdrawal by any Loan Party or
any ERISA Affiliate thereof from a Pension Plan or the termination of any
Pension Plan resulting in liability under Sections 4063 or 4064 of ERISA;
(d) the withdrawal of any Loan Party or, to the knowledge of any Loan Party, any
ERISA Affiliate thereof in a complete or partial withdrawal (within the meaning
of Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, or the receipt by any Loan Party or, to the
knowledge of any Loan Party, any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA;  (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(i) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the

17

 

--------------------------------------------------------------------------------

 

Code with respect to any Pension Plan; (l) the occurrence of a non‑exempt
prohibited transaction under Sections 406 or 407 of ERISA for which any Loan
Party or any Subsidiary thereof may be directly or indirectly liable; (m) the
occurrence of an act or omission which could give rise to the imposition on any
Loan Party or any ERISA Affiliate thereof of fines, penalties, taxes or related
charges under Chapter 43 of the Code or under Sections 409, 502(c), (i) or
(1) or 4071 of ERISA; (n) the assertion of a material claim (other than routine
claims for benefits) against any Pension Plan or the assets thereof, or against
any Loan Party or any Subsidiary thereof in connection with any such Pension
Plan; (o) receipt from the IRS of notice of the failure of any Pension Plan to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan to fail to qualify for exemption from taxation under
Section 501(a) of the Code; or (p) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Loan Party or any ERISA Affiliate thereof,
in either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code.

“ERISA Funding Rules”:  the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Legislation Bail-In Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration (or any
successor thereto if the ICE Benchmark Administration is no longer making a
London Interbank Offered Rate available) as the LIBOR Rate (“LIBOR”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 A.M. (London, England time) two (2) Business Days prior to the beginning
of such Interest Period (as set forth by Bloomberg Information Service or any
successor thereto or any other commercially available service selected by the
Administrative Agent which provides quotations of LIBOR); provided that the
Eurodollar Base Rate shall not be less than 0%.  In the event that the
Administrative Agent determines that LIBOR is not available, the “Eurodollar
Base Rate” shall be determined by reference to the rate per annum equal to the
offered quotation rate to first class banks in the London interbank market by
SVB for deposits (for delivery on the first day of the relevant Interest Period)
in Dollars of amounts in same day funds comparable to the principal amount of
the applicable Loan of the Administrative Agent, in its capacity as a Lender,
for which the Eurodollar Base Rate is then being determined with maturities
comparable to such period, as of approximately 11:00 A.M. (London, England time)
two (2) Business Days prior to the beginning of such Interest Period; provided
that, in all events, such Eurodollar Base Rate shall not be less than 0%.

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

18

 

--------------------------------------------------------------------------------

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements which affect Eurodollar
Loans to be made as of, and ABR Loans to be converted into Eurodollar Loans, in
any such case, at the beginning of the next applicable Interest Period.

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

“Event of Default”:  any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”:  the Securities Exchange Act of 1934.

“Excluded Assets”:  as defined in the Guarantee and Collateral Agreement.

“Excluded Foreign Subsidiary”:  in respect of any Loan Party, any Subsidiary of
such Loan Party (a) that is a “controlled foreign corporation” as defined in
Section 957 of the Code, (b) that is a Subsidiary (whether direct or indirect)
of a “controlled foreign corporation” as defined in Section 957 of the Code, or
(c) substantially all of the assets of which are Equity Interests (or Equity
Interests and debt interests) in one or more “controlled foreign corporations”
as defined in Section 957 of the Code.

“Excluded Swap Obligations”:  with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Guarantor with respect to, or the grant by such Guarantor of a Lien to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 2.6 of the Guarantee and Collateral
Agreement and any other “keepwell, support or other agreement” provided for the
benefit of such Guarantor and any and all guarantees of such Guarantor’s Swap
Obligations by other Loan Parties) at the time such Guarantee Obligation of such
Guarantor, or the grant by such Guarantor of such Lien, becomes effective with
respect to such Swap Obligation.  If such a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee Obligation or Lien is or becomes excluded in accordance with the
first sentence of this definition.

“Excluded Taxes”:  any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) to the extent otherwise constituting Other Connection Taxes;
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for

19

 

--------------------------------------------------------------------------------

 

the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.23) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(f); and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement”:  has the meaning specified in the recitals to this
Agreement.

“Existing Credit Facilities”:  has the meaning specified in the recitals to this
Agreement.

“Existing Letters of Credit”:  the letters of credit described on Schedule 1.1B.

“Existing Loan Documents”:  collectively, the “Loan Documents” defined in the
Existing Credit Agreement.

“Existing Revolving Loan”:  has the meaning specified in Section 2.4(b) of this
Agreement.

“Existing Term Loan”:  has the meaning specified in Section 2.1(b) of this
Agreement.

“Facility and Facilities”:  each or all of (as applicable) (a) the Term
Facility, (b) the L/C Facility (which is a subfacility of the Revolving
Facility), and (c) the Revolving Facility.

“FASB ASC”:  the Accounting Standards certification of the Financial Accounting
Standards Board.

“FATCA”:  collectively, Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
between a non-U.S. jurisdiction and the United States with respect to the
foregoing and any law, regulation, or practice adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

“Fee Letter”:  that certain Second Amended and Restated Fee Letter, dated
September 21, 2016, between the Borrower and the Administrative Agent, which
“Second Amended and Restated Fee Letter” amended and restated in its entirety
that certain Amended and Restated Fee Letter, dated September 13, 2016, between
the Borrower and the Administrative Agent.

“First Tier Foreign Subsidiary”:  at any date of determination with respect to a
Loan Party, each direct Foreign Subsidiary in which such Loan Party owns
directly more than 50%, in the aggregate, of the Voting Stock of such Foreign
Subsidiary.

20

 

--------------------------------------------------------------------------------

 

“First Tier Foreign Subsidiary Holding Company”:  at any date of determination
with respect to any Loan Party, each direct Domestic Subsidiary of such Loan
Party substantially all of the assets of which consist of Equity Interests (or
Equity Interests and debt interests) of Foreign Subsidiaries and assets
incidental thereto.

“Flood Insurance Documents”:  collectively, (a) notices to (and confirmations of
receipt by) the Borrower as to the existence of a special flood hazard with
respect to any improved real property of any Loan Party that constitutes
Collateral and, if applicable, the unavailability of flood hazard insurance in
respect thereof under the National Flood Insurance Program and (b) evidence of
applicable flood insurance covering any improved real property of any Loan Party
that constitutes Collateral, if available, in each case in such form, on such
terms and in such amounts as are required by the National Flood Insurance Reform
Act of 1994 or as otherwise required by the Administrative Agent.

“Flow of Funds Agreement”:  the letter agreement between the Borrower and the
Administrative Agent regarding the disbursement of Loan proceeds on the
Amendment and Restatement Date (which shall include (i) any proposed
disbursements by the Administrative Agent to repay the outstanding loans of
lenders under the Existing Credit Agreement that are either not Lenders under
this Agreement or whose Commitment and/or Loans under this Agreement are less
than the outstanding commitments and/or loans held by such Lenders under the
Existing Credit Agreement, and (ii) any proposed disbursements by the
Administrative Agent pursuant to the Asset Purchase Agreement in respect of the
payment for the Acquired Assets at the request and on behalf of the Borrower),
the funding and the payment of the Administrative Agent’s reasonable and
documented expenses and the reasonable and documented expenses of the
Administrative Agent’s counsel and the Borrower’s counsel, and such other
matters as may be agreed to by the Borrower and the Administrative Agent, in
form and substance satisfactory to the Administrative Agent.

“Foreign Currency”:  lawful money of a country other than the United States.

“Foreign Investment Limit”:  at any time, with respect to all of the Loan
Parties and in respect of all Investments made in, intercompany Indebtedness
incurred by, Restricted Payments made to, and Dispositions to or mergers with,
Subsidiaries that are not Loan Parties, including Investments in Foreign
Subsidiaries, intercompany Indebtedness incurred by Foreign Subsidiaries,
Restricted Payments made to Foreign Subsidiaries, Dispositions to Foreign
Subsidiaries, and mergers by any Domestic Subsidiaries into Foreign
Subsidiaries, an aggregate amount not exceeding 10% of Consolidated Tangible Net
Worth (measured as of the date of the financial statements most recently
delivered to the Administrative Agent pursuant to Section 6.1).

“Foreign Law Pledge Agreement”:  in respect of the grant by any Loan Party to
the Administrative Agent (for the ratable benefit of the Secured Parties) of a
Lien on certain of the Equity Interests in any First Tier Foreign Subsidiary
owned by such Loan Party, any pledge agreement (however designated) reasonably
required by the Administrative Agent to be prepared under the laws of the
foreign jurisdiction in which such First Tier Foreign Subsidiary is organized
and executed by such Loan Party (and, as applicable, such First Tier Foreign
Subsidiary) for the purpose of creating, perfecting and otherwise protecting
such Lien to the maximum extent possible under the laws of such foreign
jurisdiction.

“Foreign Lender”:  (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Foreign Pledge Documents”:  collectively, in respect of the grant by any Loan
Party to the

21

 

--------------------------------------------------------------------------------

 

Administrative Agent (for the ratable benefit of the Secured Parties) of a Lien
on certain of the Equity Interests in any First Tier Foreign Subsidiary owned by
such Loan Party, any related Foreign Law Pledge Agreement, any related filings,
an opinion delivered by local counsel in the foreign jurisdiction in which such
First Tier Foreign Subsidiary is organized and addressing the effectiveness of
the pledge by such Loan Party to the Administrative Agent (for the ratable
benefit of the Secured Parties) of the pledged Equity Interests in such First
Tier Foreign Subsidiary having been issued to such Loan Party, any related
authorizing resolutions adopted by the Board of Directors (or equivalent) of
such Loan Party in connection with such pledge, any amendments to the
organizational documents of such First Tier Foreign Subsidiary required by the
Administrative Agent to facilitate the pledge by such Loan Party to the
Administrative Agent (for the ratable benefit of the Secured Parties) of such
pledged Equity Interests, and any other agreements, documents, instruments,
notices, filings or other items reasonably required by the Administrative Agent
to be executed and/or delivered in connection with any of the foregoing.

“Foreign Subsidiary”:  in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“Fund”: any Person (other than a natural Person (or a holding company,
investment vehicle or trust for, owned and operated for the primary benefit of,
a natural Person)) that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans, bonds and similar extensions of
credit in the ordinary course of its activities.

“Funding Office”:  the Revolving Loan Funding Office or the Term Loan Funding
Office, as the context requires.

“FX Contract”: is any foreign exchange contract by and between the Borrower or
another Group Member, on the one hand, and any Bank Services Provider, on the
other hand, under which the Borrower or such other Group Member, as applicable,
commits to purchase from or sell to such Bank Services Provider a specific
amount of a currency other than Dollars on a specified date.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees to enter into
negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of

22

 

--------------------------------------------------------------------------------

 

Certified Public Accountants or, if applicable, the SEC.

“German Regulatory Approval”:  has the meaning given to such term in the Asset
Purchase Agreement.

“Governmental Approval”:  any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority (including, for the avoidance of doubt, the German Regulatory
Approval).

“Governmental Authority”:  the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International Settlements, the Basel Committee on Banking Supervision and
any successor or similar authority to any of the foregoing).

“Group Members”:  the collective reference to the Borrower and its
Subsidiaries.  

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated as of October 31, 2013, executed and delivered by the Borrower and each
Guarantor, substantially in the form of Exhibit A, and as the same is amended
from time to time, as reaffirmed by Enterasys pursuant to the Guarantor
Acknowledgement and Consent and as reaffirmed by the Borrower pursuant to
Section 10.22.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantor Acknowledgement and Consent”:  a Guarantor Acknowledgement and
Consent, in substantially the form set forth in Exhibit I, executed by Enterasys
for the purpose of indicating the

23

 

--------------------------------------------------------------------------------

 

acknowledgment and consent of Enterasys to the amendment and restatement of the
Existing Credit Agreement, the execution and delivery by the Borrower of this
Agreement, and the consummation of the Asset Acquisition.

“Guarantors”: a collective reference to the Borrower, Enterasys and each other
Material Domestic Subsidiary of the Borrower which has become a Guarantor
pursuant to the Guarantee and Collateral Agreement.   Notwithstanding the
foregoing or any contrary provision herein or in any other Loan Document, no
Excluded Foreign Subsidiary shall be a Guarantor.

“Immaterial Subsidiary”:  at any date of determination, any Subsidiary of the
Borrower designated in writing as such by the Borrower after the Amendment and
Restatement Date and which as of such date holds assets representing 10% or less
of the Borrower’s consolidated total assets as of such date (determined in
accordance with GAAP), or which has generated 10% or less of the Borrower’s
consolidated total revenues (determined in accordance with GAAP) for the four
fiscal quarter period ending on the last day of the most recent period for which
financial statements have been delivered after the Amendment and Restatement
Date pursuant to Section 6.1(a) or (b); provided that all Domestic Subsidiaries
of the Borrower that are individually “Immaterial Subsidiaries” shall not have
aggregate consolidated total assets that would represent 10% or more of the
Borrower’s consolidated total assets as of such date or have generated 10% or
more of the Borrower’s consolidated total revenues for such four fiscal quarter
period, in each case determined in accordance with GAAP.

“Incurred”:  as defined in the definition of “Pro Forma Basis”.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (f) above, (h) all obligations of the
kind referred to in clauses (a) through (g) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation (but only to the extent of such Lien if such
Indebtedness is non-recourse), and (i) the net obligations of such Person in
respect of Swap Agreements.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee”:  is defined in Section 10.5(b).

“Informational Materials’:  collectively, all information provided to the
Administrative Agent or

24

 

--------------------------------------------------------------------------------

 

any Lender by the Borrower, Enterasys or any of their respective agents and
advisors, in any such case in respect of or in connection with the Asset
Acquisition, the 2013 Enterasys Stock Acquisition Documentation or the
Transactions contemplated by the Loan Documents.

“Insider Indebtedness”:  any Indebtedness owing by any Loan Party to any Group
Member or officer, director, shareholder or employee of any Group Member.

“Insider Subordinated Indebtedness”:  is any Insider Indebtedness which is also
Subordinated Indebtedness.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvency Proceeding”: is (a) any case, action or proceeding before any court
or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including any Debtor Relief Law.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intangible Assets”:  assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intellectual Property Security Agreement”:  an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent (for
the ratable benefit of the Secured Parties) pursuant to the terms of the
Guarantee and Collateral Agreement (including, without limitation, the Borrower
Copyright Security Agreement, the Borrower Patent and Trademark Security
Agreement, the Amended and Restated Borrower Patent and Trademark Security
Agreement, the Enterasys Copyright Security Agreement, the Enterasys Patent and
Trademark Security Agreement, and the Amended and Restated Enterasys Patent and
Trademark Security Agreement), together with each other intellectual property
security agreement and supplement thereto delivered pursuant to Section 6.12, in
each case as amended, restated, supplemented or otherwise modified from time to
time.

“Interest Payment Date”:  (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last Business Day of
such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months (or, if such day is not
a Business Day, the Business Day next succeeding such date) after the first day
of such Interest Period and the last Business Day of such Interest Period, and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof.

25

 

--------------------------------------------------------------------------------

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent in a Notice of Conversion/Continuation not later than 10:00
A.M., Pacific time, on the date that is three Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:

(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii)the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date (in the case of
Revolving Facility) or beyond the Term Loan Maturity Date (in the case of Term
Loans);

(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv)the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Interest Rate Agreement”:  with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
such Person’s operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.

“Inventory”:  all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

“Investments”:  as defined in Section 7.8.

“IRS”:  the Internal Revenue Service, or any successor thereto.

“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”:  as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any

26

 

--------------------------------------------------------------------------------

 

other Lender that may become an Issuing Lender pursuant to Section 3.11 or 3.12,
with respect to Letters of Credit issued by such Lender.  The Issuing Lender
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Lender or other financial institutions, in which
case the term “Issuing Lender” shall include any such Affiliate or other
financial institution with respect to Letters of Credit issued by such Affiliate
or other financial institution.

“Issuing Lender Fees”:  as defined in Section 3.3(a).

“JPM Lien Release Documents”:  collectively, any UCC-3 Amendment Statement and
lien release documents (however designated) executed and delivered and/or filed,
or authorized to be filed, by JPMorgan Chase Bank, N.A. in connection with the
release of its Lien in certain of the Acquired Assets (which Lien was granted to
JPMorgan Chase Bank, N.A. in its capacity as “administrative agent”, pursuant to
and for the ratable benefit of the lenders party to that certain Credit
Agreement, dated as of October 27, 2014, among Zebra Technologies, the several
lenders party thereto, JPMorgan Chase Bank, N.A. (as “administrative agent” for
such lenders) and Morgan Stanley Senior Funding, Inc.

“Judgment Currency”:  as defined in Section 10.19.

“L/C Advance”:  each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

“L/C Commitment”:  as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the amount of any such obligation may be
(i) changed from time to time pursuant to the terms hereof, or (ii) limited by
restrictions on availability set forth herein (including Sections 2.4 and
3.1(a)). For the avoidance of doubt, (x) the original amount of the Total L/C
Commitments is $10,000,000, subject to the availability limitations set forth
herein, (y) the Total L/C Commitments are a sublimit of, and not in addition to,
the Total Revolving Commitments, and (z) the aggregate amount of the respective
L/C Commitments of the Lenders shall not exceed the amount of the Total L/C
Commitments at any time.

“L/C Disbursements”:  a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

“L/C Exposure”:  at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, plus (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.  The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

“L/C Facility”:  the L/C Commitments and the extensions of credit made
thereunder.

“L/C Fee Payment Date”:  as defined in Section 3.3(a).

“L/C Lender”:  a Lender with an L/C Commitment.

“L/C Percentage”:  as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.

27

 

--------------------------------------------------------------------------------

 

“L/C-Related Documents”:  collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.

“Lenders”:  as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.

“Letter of Credit”:  as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.

“Letter of Credit Availability Period”:  the period from and including the
Amendment and Restatement Date to but excluding the Letter of Credit Maturity
Date.

“Letter of Credit Fees”:  as defined in Section 3.3(a).

“Letter of Credit Fronting Fees”:  as defined in Section 3.3(a).

“Letter of Credit Maturity Date”:  the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“LIBOR”:  as defined in the definition of “Eurodollar Base Rate.”

“Lien”:  any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Loan”:  any loan made or maintained by any Lender pursuant to this Agreement
and, as the context may require, any Existing Term Loan and any Existing
Revolving Loan having been made pursuant to the Existing Credit Agreement but
deemed to be a Loan outstanding hereunder as of the Amendment and Restatement
Date.

“Loan Documents”:  this Agreement, each Security Document, each Assignment and
Assumption, each Addendum, each Note, the Fee Letter, the Flow of Funds
Agreement, the Amendment and Restatement Date Solvency Certificate, the 2013
Collateral Information Certificate, the Collateral Information Certificate, each
L/C-Related Document, the Guarantor Acknowledgement and Consent, each Compliance
Certificate, each Notice of Borrowing, each Notice of Conversion/Continuation,
each Bank Services Agreement, each FX Contract, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 3.10,
and any amendment, waiver, supplement or other modification to any of the
foregoing.

“Loan Parties”:  each Group Member that is a party to a Loan
Document.  Notwithstanding the foregoing or any contrary provision herein or in
any other Loan Document, no Excluded Foreign Subsidiary shall be a Loan Party.

“Majority Revolving Lenders”:  at any time, (a) if only one Revolving Lender
holds the Total Revolving Commitments at such time, such Revolving Lender, both
before and after the termination of

28

 

--------------------------------------------------------------------------------

 

such Total Revolving Commitments; and (b) if more than one Revolving Lender
holds the Total Revolving Commitments, at least two Revolving Lenders who hold
more than 50% of such Total Revolving Commitments (including, without
duplication, the L/C Commitments) or, at any time after the termination of the
Revolving Commitments when such Revolving Commitments were held by more than one
Revolving Lender, at least two Revolving Lenders who hold more than 50% of the
Total Revolving Extensions of Credit then outstanding (including, without
duplication, any L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time)); provided that the Revolving
Commitments of, and the portion of the Revolving Loans, L/C Commitments and
participations in L/C Exposure and Swingline Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Revolving Lenders.

“Majority Term Lenders”:  at any time, (a) if only one Term Lender holds the
Term Loan, such Term Lender; and (b) if more than one Term Lender holds the Term
Loan, at least two Term Lenders who hold more than 50% of the principal sum of
all Term Loans outstanding; provided that the portion of the Term Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Term Lenders.

“Material Adverse Effect”:  the occurrence of any of (a) a material adverse
change in, or a material adverse effect on, the operations, business, assets,
properties, liabilities (actual or contingent) or financial condition of the
Borrower, individually, or of the Borrower and its Subsidiaries, taken as a
whole; (b) a material impairment of the rights and remedies of the Agent or the
Lenders under any Loan Document, or of the ability of any Loan Party to perform
its respective Obligations under any Loan Document to which it is a party; (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party; or (d) a material impairment, not caused by any action of the Agent or
any Lender, in (i) the perfection or priority of the Agent’s Lien in the
Collateral (held for the ratable benefit of the Secured Parties), or (ii) the
value of the Collateral pledged by any Loan Party pursuant to any Security
Document; provided that, on the Amendment and Restatement Date, the occurrence
of any APA Material Adverse Effect shall not be considered for purposes of
determining whether any Material Adverse Effect has occurred.

“Material Domestic Subsidiary”:  any Material Subsidiary which is also a
Domestic Subsidiary.

“Material First Tier Foreign Subsidiary”:  any Material Foreign Subsidiary which
is also a First Tier Foreign Subsidiary.

“Material Foreign Subsidiary”: any Material Subsidiary which is also a Foreign
Subsidiary.

“Material Subsidiary”:  any Subsidiary that is not an Immaterial Subsidiary.  

“Materials of Environmental Concern”:  any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

“Minority Lender”:  as defined in Section 10.1(b).

“Moody’s”:  Moody’s Investors Service, Inc.

“Multiemployer Plan”:  a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever

29

 

--------------------------------------------------------------------------------

 

been obligated to make, contributions.

“Net Cash Proceeds”:  (a) in connection with any Asset Sale undertaken by any
Person, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale (other than any Lien pursuant to a
Security Document) and other customary costs, fees and expenses actually
incurred in connection therewith and net of taxes paid and such Person’s
reasonable and good faith estimate of income, franchise, sales, and other
applicable taxes required to be paid by such Person in connection with such
Asset Sale in the taxable year that such Asset Sale is consummated, the
computation of which shall, in each such case, take into account the reduction
in tax liability resulting from any available operating losses and net operating
loss carryovers, tax credits, and tax credit carry forwards, and similar tax
attributes, and (b) in connection with any issuance or sale of Capital Stock or
any incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary costs, fees and
expenses actually incurred (or reasonably expected to be incurred) in connection
therewith.

“Non-Consenting Lender”:  any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all (or all affected) Lenders in
accordance with the terms of Section 10.1 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender”:  at any time, each Lender that is not a Defaulting
Lender at such time.

“Note”:  a Term Loan Note, a Revolving Loan Note or a Swingline Loan Note.

“Notice of Borrowing”:  a notice substantially in the form of Exhibit K.

“Notice of Conversion/Continuation”:  a notice substantially in the form of
Exhibit L.

“Obligations”:  (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to the
Administrative Agent, the Issuing Lender, any other Lender, any Bank Services
Provider (in its or their capacity as provider of Bank Services and/or FX
Contracts), and any Qualified Counterparty party to a Specified Swap Agreement,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document (including, for the avoidance of
doubt, any Bank Services Agreement), the Letters of Credit, any Specified Swap
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, payment obligations, fees, indemnities, costs, expenses (including
all reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent, the Issuing Lender, any other Lender, any Bank Services
Provider, to the extent that any applicable Bank Services Agreement or FX
Contract requires the reimbursement by any applicable Group Member of any such
expenses), and any Qualified Counterparty party to a Specified Swap Agreement
that are required to be paid by any Loan Party pursuant any Loan Document, Bank
Services Agreement or FX Contract or otherwise, and (b) any obligations of any
other Group Member arising in connection with any Bank Services Agreement or FX
Contract.  For the avoidance of doubt, the Obligations shall not include solely
with respect to any Guarantor that is not a Qualified ECP Guarantor,

30

 

--------------------------------------------------------------------------------

 

any Excluded Swap Obligations of such Guarantor.

“OFAC”:  the Office of Foreign Assets Control of the United States Department of
the Treasury and any successor thereto.

“Operating Documents”:  for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

“Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”:  all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

“Participant”:  as defined in Section 10.6(d).

“Participant Register”:  as defined in Section 10.6(d).

“Patent License”:  any written agreement which (a) names a Loan Party as
licensor or licensee and (b) grants to such Loan Party any right under a Patent,
including the right to manufacture, use or sell any invention covered in whole
or in part by such Patent, including any such agreements referred to on Schedule
6 of the Guarantee and Collateral Agreement.

“Patents”:  (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to on
Schedule 6 of the Guarantee and Collateral Agreement, (b) all applications for
letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to on Schedule 6 of the Guarantee and Collateral
Agreement, and (c) all rights to obtain any reissues or extensions of the
foregoing.

“Patriot Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

“PBGC”:  the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan”:  an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan that is subject to the provisions of Title IV of
ERISA or Sections 412 and 430 of the

31

 

--------------------------------------------------------------------------------

 

Code or Sections 302 and 303 of ERISA and in respect of which any Loan Party or
any ERISA Affiliate thereof is (or if such plan were terminated would under
Section 4069 of ERISA be deemed to be) a “contributing sponsor” as defined in
Section 4001(a)(13) of ERISA.

“Permitted Acquisition”:  as defined in Section 7.8(o).

“Permitted Encumbrance”:  is, with respect to each fee-owned or leasehold real
property of any Group Member (or similar property interests under local law),
any lien, encumbrance or other matter affecting title, zoning, building codes,
land use and other similar Requirements of Law and municipal ordinances and
other similar items, which in any such case, do not impair, in any material
respect, the use or ownership of such property for its intended purpose, in the
ordinary course of business.

“Permitted Refinancing Indebtedness”:  Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace existing Indebtedness of such Person (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Refinancing
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such Refinancing Indebtedness, (b) such Refinancing Indebtedness has a
final maturity that is no sooner than, and a weighted average life to maturity
that is no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantee Obligation thereof or any security therefor are
subordinated to the Obligations, such Refinancing Indebtedness and any Guarantee
Obligations thereof and any security therefor remain so subordinated on terms no
less favorable to the Lenders and the other Secured Parties, (d) the obligors in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding extension, renewal or replacement are the only obligors on such
Refinancing Indebtedness and (e) any Guarantee Obligations which constitute all
or a portion of such Refinancing Indebtedness, taken as a whole, are determined
in good faith by a Responsible Officer of such Person to be no less favorable to
such Person and the Lenders and the other Secured Parties in any material
respect than the covenants and events of default or Guarantee Obligations, if
any, applicable to such Refinanced Indebtedness.

“Person”:  any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Platform”:  is defined in Section 10.2(d)(i).

“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.

“Pledge Supplement”:  any Pledge Supplement delivered pursuant to the Guarantee
and Collateral Agreement.

“Preferred Stock”:  the preferred Capital Stock of any Loan Party.

“Prime Rate”:  the rate of interest per annum from time to time published in the
money rates Section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates Section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).

32

 

--------------------------------------------------------------------------------

 

“Pro Forma Basis”:  with respect to any calculation or determination for a Loan
Party for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”) means:

(a) pro forma effect will be given (i) to any Indebtedness incurred (“Incurred”)
by such Loan Party or any of its Subsidiaries (including by assumption of then
outstanding Indebtedness or by a Person becoming a Subsidiary after the
beginning of the applicable period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period, and (ii) to the application of the proceeds of any such
Indebtedness;

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period;

(c) Consolidated Fixed Charges related to any Indebtedness no longer outstanding
or to be repaid or redeemed on the Determination Date, except for Consolidated
Interest Expense accrued during the reference period under a revolving credit to
the extent of the commitment thereunder (or under any successor revolving
credit) in effect on the Determination Date, will be excluded as if such
Indebtedness was no longer outstanding or was repaid or redeemed on the first
day of such period; and

(d) pro forma effect will be given to: (i) the acquisition or disposition of
companies, divisions or lines of businesses by such Loan Party and its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (ii) the
discontinuation of any discontinued operations but, in the case of Consolidated
Fixed Charges, only to the extent that the obligations giving rise to
Consolidated Fixed Charges will not be obligations of such Loan Party or any of
its Subsidiaries following the Determination Date; in each case of clauses
(i) and (ii), that have occurred since the beginning of the applicable period
and before the Determination Date as if such events had occurred, and, in the
case of any disposition, the proceeds thereof applied, on the first day of such
period. To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division or line of business, the pro forma
calculation will be calculated in good faith by a responsible financial or
accounting officer of such Loan Party in accordance with Regulation S-X under
the Securities Act based upon the most recent four full fiscal quarters for
which the relevant financial information is available.

“Pro Forma Financial Model”:  the most recent financial projection model
information delivered by the Borrower to the Administrative Agent and the
Lenders prior to the Amendment and Restatement Date and approved by the
Administrative Agent.

“Projections”:  as defined in Section 6.2(c).

“Properties”:  as defined in Section 4.17(a).

“Qualified Counterparty”:  with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the 2013 Closing Date, was the Administrative Agent or a Lender or
an Affiliate of the Administrative Agent or a Lender.

“Qualified ECP Guarantor”:  in respect of any Swap Obligation, (a) each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee Obligation of such Guarantor provided in respect of, or the Lien
granted by such Guarantor to secure, such Swap Obligation (or guaranty thereof)
becomes effective with respect to such Swap Obligation, and (b) any other
Guarantor

33

 

--------------------------------------------------------------------------------

 

that (i) constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder, or (ii) can cause
another Person (including, for the avoidance of doubt, any other Guarantor not
then constituting a “Qualified ECP Guarantor”) to qualify as an “eligible
contract participant” at such time by entering into a “keepwell, support, or
other agreement” as contemplated by Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Quality of Earnings Report”:  the quality of earnings report (however
designated) prepared by BDO USA, LLP in respect of the Acquired Assets.

“Recipient”:  the Administrative Agent or a Lender, as applicable.

“Refunded Swingline Loans”:  as defined in Section 2.7(b).

“Register”:  is defined in Section 10.6(c).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Lender”:  as defined in Section 2.23.

“Required Lenders”:  at any time, (a) if only one Lender holds the outstanding
Term Loans and the Total Revolving Commitments, such Lender; and (b) if more
than one Lender holds the outstanding Term Loans and the Total Revolving
Commitments, then at least two Lenders who hold more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding,
and (ii) the Total Revolving Commitments (including, without duplication, the
L/C Commitments) then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that for the purposes of this clause (b), the outstanding principal amount of
the Term Loans held by any Defaulting Lender and the Revolving Commitments of,
and the portion of the Revolving Loans and participations in L/C Exposure and
Swingline Loans held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.

“Requirement of Law”:  as to any Person, (a) the Operating Documents of such
Person, (b) any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority (including, for the
avoidance of doubt, the Basel Committee on Banking Supervision and any successor
thereto or similar authority or successor thereto), and (c) the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, and any rules, regulations,
interpretations, guidelines or directives promulgated thereunder in each case
(a), (b) and (c), applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer”:  the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of an applicable
Loan Party, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of such Loan Party and,
solely for purposes of notices given pursuant to Section 2, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a written notice delivered to the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate,

34

 

--------------------------------------------------------------------------------

 

partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payments”:  as defined in Section 7.6.

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and to participate in Swingline Loans and Letters
of Credit in an aggregate principal amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as the amount of any such obligation may be (a) changed
from time to time pursuant to the terms hereof (including in connection with
assignments permitted hereunder and including pursuant to Section 2.10), or
(b) limited by restrictions on availability set forth herein (including in
Section 2.4).

“Revolving Commitment Period”:  the period from and including the 2013 Closing
Date to the Revolving Termination Date.

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
(including any Existing Letters of Credit) at such time, plus (c) such Lender’s
L/C Percentage of the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time, plus
(d) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.

“Revolving Facility”:  the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan Conversion”:  as defined in Section 3.5(b).

“Revolving Loan Funding Office”:  the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

“Revolving Loan Note”:  a promissory note in the form of Exhibit H-1, as the
same may be amended, supplemented or otherwise modified from time to time.

“Revolving Loans”:  as defined in Section 2.4(a).

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

“Revolving Termination Date”:  is the date occurring on the five year
anniversary of the

35

 

--------------------------------------------------------------------------------

 

Amendment and Restatement Date.

“S&P”:  Standard & Poor’s Ratings Services.

“Sale Leaseback Transaction”:  any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“Sanction(s)”:  any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Obligations”:  as defined in the Guarantee and Collateral Agreement.

“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), any Bank Services
Provider (in its or their respective capacities as providers of Bank Services or
FX Contracts), and any Qualified Counterparties.

“Securities Account”:  any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Securities Account Control Agreement”:  any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.

“Securities Act”:  the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”:  the collective reference to (a) the Guarantee and
Collateral Agreement, (b) each Intellectual Property Security Agreement,
(c) each SVB Deposit Account Control Agreement, (d) the SVB Securities
Securities Account Control Agreement, (e) each Deposit Account Control
Agreement, (f) each Securities Account Control Agreement, (g) each Foreign
Pledge Document, (h) each Charge Over Bank Accounts, (i) all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the Obligations of any Loan Party arising under
any Loan Document, (j) all other security documents hereafter delivered to any
Bank Services Provider granting a Lien on any property of any Person to secure
the Obligations of any Group Member arising under any Bank Services Agreement or
FX Contract, (k) each Pledge Supplement, (l) each Assumption Agreement, and
(m) all financing statements, fixture filings, Patent, Trademark and Copyright
filings, assignments, acknowledgments and other filings, documents and
agreements made or delivered pursuant to any of the foregoing.

“Shareholders’ Equity”:  as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination,

36

 

--------------------------------------------------------------------------------

 

(a) the amount of the “fair value” of the assets of such Person will, as of such
date, exceed the amount of all “liabilities of such Person, contingent or
otherwise,” as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the “present fair saleable value” of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature.  For purposes of this definition,
(i) ”debt” means liability on a “claim,” and (ii) ”claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“Specified Swap Agreement”:  any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the 2013 Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.13.

“Subordinated Debt Document”:  any agreement, certificate, document or
instrument executed or delivered by any Loan Party or any of their respective
Subsidiaries and evidencing Indebtedness of such Loan Party or such Subsidiary
which is subordinated to the payment of the Obligations in a manner approved in
writing by the Administrative Agent and the Required Lenders, and any renewals,
modifications, or amendments thereof which are approved in writing by the
Administrative Agent and the Required Lenders.

“Subordinated Indebtedness”:  Indebtedness of a Loan Party subordinated to the
Obligations or the Guaranteed Obligations, as applicable, pursuant to
subordination terms (including payment, lien and remedies subordination terms,
as applicable) reasonably acceptable to the Administrative Agent.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.  

“Surety Indebtedness”:  as of any date of determination, indebtedness
(contingent or otherwise) owing to sureties arising from surety bonds issued on
behalf of any Loan Party or its respective Subsidiaries as support for, among
other things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.

“SVB”:  as defined in the preamble hereto.

“SVB Deposit Account Control Agreement”:  any of (a) the Deposit Account Control
Agreement, dated October 28, 2016, among the Borrower, the Administrative Agent
and SVB, (b) the Deposit Account Control Agreement, dated October 28, 2016,
among Enterasys, the Administrative

37

 

--------------------------------------------------------------------------------

 

Agent and SVB, and (c) any other Control Agreement entered into among any Loan
Party, the Administrative Agent and SVB.

“SVB Securities Securities Account Control Agreement”:  the Securities Account
Control Agreement, dated October 29, 2013, among the Borrower, the
Administrative Agent, SVB Securities and Apex Clearing Corporation.  

“Swap Agreement”:  any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement (including
without limitation, any Interest Rate Agreement) involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”

“Swap Obligation”:  with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value”:  in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date any such
Swap Agreement has been closed out and termination value determined in
accordance therewith, such termination value, and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Swap Agreement, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Agreements (which may include a Qualified Counterparty).

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000 (as such amount may be adjusted
from time to time pursuant to the terms hereof).

“Swingline Lender”:  SVB, in its capacity as the lender of Swingline Loans.

“Swingline Loan Note”:  a promissory note in the form of Exhibit H-2, as the
same may be amended, supplemented or otherwise modified from time to time.

“Swingline Loans”:  as defined in Section 2.6.

“Swingline Participation Amount”:  as defined in Section 2.7(c).

“Synthetic Lease Obligation”:  the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

38

 

--------------------------------------------------------------------------------

 

“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower under this Agreement in an aggregate principal
amount not to exceed the amount set forth under the heading “Term Commitment”
opposite such Lender’s name on Schedule 1.1A.  The original aggregate amount of
the Term Commitments as of the Amendment and Restatement Date is $90,500,000.

“Term Facility”:  the Term Commitments and the Term Loans made thereunder.

“Term Lender”:  each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan”:  any of the term loans made by the Lenders to the Borrower pursuant
to Section 2.1.

“Term Loan Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“Term Loan Maturity Date”:  is the date occurring on the five year anniversary
of the Amendment and Restatement Date.

“Term Loan Note”:  a promissory note in the form of Exhibit H-3, as the same may
be amended, supplemented, amended and restated or otherwise modified from time
to time.

“Term Percentage”:  as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments at
such time (or, at any time from and after the Amendment and Restatement Date,
the percentage which the aggregate principal amount of such Lender’s Term Loans
then outstanding constitutes of the aggregate principal amount of the Term Loans
then outstanding).

“Total Credit Exposure”:  is, as to any Lender at any time, the unused
Commitments, Revolving Extensions of Credit and outstanding Term Loans of such
Lender at such time.

“Total L/C Commitments”:  at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b).  The initial amount of the Total L/C Commitments on the Amendment and
Restatement Date is $10,000,000, which Total L/C Commitments are part of, and
not in addition to, the Revolving Commitments.

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  For the avoidance of doubt, the amount of
the Total Revolving Commitments in effect as of the Amendment and Restatement
Date is $50,000,000, subject to the availability limitations set forth herein,
and the Total L/C Commitments and the Swingline Commitment are sublimits of, and
not in addition to, the Total Revolving Commitments.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit outstanding at such time.

“Trade Date”: is defined in Section 10.6(b)(i)(B).

“Trademark License”:  any written agreement which (a) names a Loan Party as
licensor or licensee and (b) grants to such Loan Party any right to use any
Trademark, including any such agreement referred to on Schedule 6 of the
Guarantee and Collateral Agreement.

39

 

--------------------------------------------------------------------------------

 

“Trademarks”:  (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the USPTO or in any similar office or agency of the United
States, any State thereof or any other country or any political subdivision
thereof, or otherwise, and all common-law rights related thereto, including any
of the foregoing referred to on Schedule 6 of the Guarantee and Collateral
Agreement, and (b) the right to obtain all renewals thereof.

“Transactions”:  collectively, the Asset Acquisition, the amendment and
restatement of the Existing Credit Agreement by the execution and delivery of
this Agreement, and the funding of any Loans hereunder (including for the
purpose of financing any portion of the Asset Acquisition Consideration and the
refinancing of outstanding loans under the Existing Credit Agreement).

“Transferee”:  any Eligible Assignee or Participant.

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“UBS Securities Account Control Agreement”:  is that certain Account Control
Agreement for Corporate Cash Management Accounts, of near or even date herewith,
among the Borrower, the Administrative Agent and UBS Financial Services Inc.

“Unfriendly Acquisition”:  any acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved by the
board of directors (or other legally recognized governing body) of the Person to
be acquired; except that with respect to any acquisition of a non-U.S. Person,
an otherwise friendly acquisition shall not be deemed to be unfriendly if it is
not customary in such jurisdiction to obtain such approval prior to the first
public announcement of an offer relating to a friendly acquisition.

“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of
California, or as the context may require, any other applicable jurisdiction.

“United States” and “U.S.”:  the United States of America.

“USCRO”:  the US Copyright Office.

“U.S. Person”:  any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“USPTO”:  the US Patent and Trademark Office.

“U.S. Tax Compliance Certificate”:  as defined in Section 2.20(f).

“Voting Stock”:  as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) of such Person having ordinary voting power for the
election of directors or similar governing body of such Person.

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

40

 

--------------------------------------------------------------------------------

 

“Wholly Owned Subsidiary Guarantor”:  any Guarantor that is a Wholly Owned
Subsidiary of a Loan Party.

“Withholding Agent”:  any Loan Party and the Administrative Agent, as the
context may require.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Zebra Technologies”:  has the meaning specified in the recitals to this
Agreement.

1.2Other Definitional Provisions.

(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement and each other Loan Document) or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated, amended and restated or
otherwise modified from time to time.  Notwithstanding the foregoing clause (i),
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of any
Group Member shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(c)The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(ii) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

Section 2


41

 

--------------------------------------------------------------------------------

 

AMOUNT AND TERMS OF COMMITMENTS

2.1Term Commitments.  

(a)Subject to the terms and conditions hereof (and including Section 2.1(b)
below), each Term Lender severally agrees to make a Term Loan to the Borrower on
the Amendment and Restatement Date in an amount equal to the amount of the Term
Commitment of such Lender in effect as of the Amendment and Restatement
Date.  The Term Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13, and once repaid in accordance with the
provisions hereof may not be reborrowed.  

(b)Notwithstanding anything to the contrary contained herein (i) with respect to
the outstanding principal amount of any Term Loans (as defined in the Existing
Credit Agreement) that were advanced to the Borrower by any Lender prior to the
Amendment and Restatement Date (an “Existing Term Loan”), the amount of the Term
Loan actually funded by such Lender to the Borrower on the Amendment and
Restatement Date shall be net of the outstanding principal amount of the
Existing Term Loan of such Lender on the Amendment and Restatement Date (after
giving effect to any payment of the principal amount of such Existing Term Loan
on the Amendment and Restatement Date); and (ii) all such Existing Term Loans
having been made by any Lender pursuant to the Existing Credit Agreement and
outstanding thereunder immediately prior to the occurrence of the Amendment and
Restatement Date (A) shall be deemed for all purposes under this Agreement and
the other Loan Documents to be Term Loans having been made by such Lender as a
Term Lender hereunder (in accordance with the final and allocated Term
Commitments of the Lenders specified in Schedule 1.1A), (B) shall be deemed to
constitute a portion of the Term Commitment of such Lender as a Term Lender as
specified in such Schedule 1.1A (in accordance with the final and allocated Term
Commitments of the Lenders specified in Schedule 1.1A), and (C) shall be subject
in all respects to the terms and provisions of this Agreement and the other Loan
Documents.

2.2Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing (which must be received
by the Administrative Agent prior to 10:00 A.M., Pacific time, one Business Day
prior to the anticipated Amendment and Restatement Date (with originals to
follow within three Business Days)) requesting that the Term Lenders make Term
Loans on the Amendment and Restatement Date and specifying the amount to be
borrowed.  Upon receipt of any such Notice of Borrowing, the Administrative
Agent shall promptly notify each Term Lender thereof.  Not later than 12:00
P.M., Pacific time, on the Amendment and Restatement Date, each Term Lender
shall make available to the Administrative Agent at the Term Loan Funding Office
an amount in immediately available funds equal to the Term Loan or Term Loans to
be funded by such Lender on the Amendment and Restatement Date (subject,
however, to Section 2.1(b)).  The Administrative Agent shall credit the account
of the Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders in immediately available funds.

2.3Repayment of Term Loans.  Beginning on December 31, 2016, the Term Loans of
each Term Lender shall be repaid in consecutive quarterly installments, each of
which shall be in an amount equal to such Lender’s Term Percentage multiplied by
the amount set forth below opposite such installment:

Installment

Principal Amount

December 31, 2016

$2,262,500

 

42

 

--------------------------------------------------------------------------------

 

Installment

Principal Amount

March 31, 2017

$2,262,500

 

June 30, 2017

$2,262,500

 

September 30, 2017

$2,262,500

 

December 31, 2017

$3,393,750

 

March 31, 2018

$3,393,750

 

June 30, 2018

$3,393,750

 

September 30, 2018

$3,393,750

 

December 31, 2018

$4,525,000

 

March 31, 2019

$4,525,000

 

June 30, 2019

$4,525,000

 

September 30, 2019

$4,525,000

 

December 31, 2019

$5,656,250

 

March 31, 2020

$5,656,250

 

June 30, 2020

$5,656,250

 

September 30, 2020

$5,656,250

 

December 31, 2020

$6,787,500

 

March 31, 2021

$6,787,500

 

June 30, 2021

$6,787,500

 

Term Loan Maturity Date

$6,787,500

 

To the extent not previously paid, all then outstanding Term Loans shall be due
and payable on the Term Loan Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.  

2.4Revolving Commitments.

(a)Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount with respect to
all such Revolving Loans at any one time outstanding which, when added to the
aggregate principal amount of any then outstanding Revolving Loans, any
Swingline Loans, the aggregate undrawn amount of all then outstanding Letters of
Credit, and the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans, incurred on behalf of the Borrower
and owing to such Lender, does not exceed the amount of such Lender’s Revolving
Commitment.  In addition, the amount of the Total Revolving Extensions of Credit
outstanding after giving effect to any requested borrowing of Revolving Loans
shall not exceed the Available Revolving Commitments then in effect.  During the
Revolving Commitment Period, the Borrower may use the Available Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.13.  Notwithstanding anything to the contrary
contained herein, during the existence of an Event of Default, no Revolving Loan
may be borrowed as, converted to or continued as a Eurodollar Loan.

(b)Notwithstanding anything to the contrary set forth in the Existing Credit

43

 

--------------------------------------------------------------------------------

 

Agreement or in any other Loan Document, all “Revolving Loans” (as defined in
the Existing Credit Agreement) having been made by any Lender pursuant to the
Existing Credit Agreement and outstanding thereunder immediately prior to the
occurrence of the Amendment and Restatement Date (after giving effect to any
payment of the principal amount of such Revolving Loans on the Amendment and
Restatement Date) (an “Existing Revolving Loan”) (a) shall be deemed for all
purposes under this Agreement and the other Loan Documents to be Revolving Loans
having been made by the Revolving Lenders hereunder (in accordance with the
final and allocated Revolving Commitments of the Lenders specified in Schedule
1.1A), (b) shall be deemed to constitute a portion of the Revolving Commitments
of the Revolving Lenders specified in such Schedule 1.1A (in accordance with the
final and allocated Revolving Commitments of the Lenders specified in
Schedule 1.1A), and (c) shall be subject in all respects to the terms and
provisions of this Agreement and the other Loan Documents.

(c)The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.5Procedure for Revolving Loan Borrowing.  The Borrower may borrow up to the
Available Revolving Commitments under the Revolving Commitments during the
Revolving Commitment Period on any Business Day; provided that the Borrower
shall give the Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 10:00 A.M., Pacific time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing Date,
in the case of ABR Loans (in each case, with originals to follow within three
Business Days)) (provided that any such Notice of Borrowing of ABR Loans under
the Revolving Facility to finance payments under Section 3.5(a) may be given not
later than 10:00 A.M., Pacific time, on the date of the proposed borrowing), in
each such case specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date, (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor, and (iv) instructions for
remittance of the proceeds of the applicable Loans to be borrowed.  Each
borrowing of, conversion to or continuation of a Eurodollar Loan shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount).  Except as provided in Sections 3.5(b)  and
2.7(b), each borrowing of or conversion to ABR Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if the
then aggregate Available Revolving Commitments are less than $500,000, such
lesser amount).  Upon receipt of any such Notice of Borrowing from the Borrower,
the Administrative Agent shall promptly notify each Revolving Lender
thereof.  Each Revolving Lender will make the amount of its pro rata share of
each such borrowing available to the Administrative Agent for the account of the
Borrower at the Revolving Loan Funding Office prior to 12:00 P.M., Pacific time,
on the Borrowing Date requested by the Borrower in funds immediately available
to the Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting such account as is designated in
writing to the Administrative Agent by the Borrower with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.  No Revolving Loan which
constitutes a Eurodollar Loan will be funded on the Amendment and Restatement
Date.

2.6Swingline Commitment.  Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such

44

 

--------------------------------------------------------------------------------

 

Swingline Loan, the aggregate amount of the Available Revolving Commitments
would be less than zero, and (c) the Borrower shall not use the proceeds of any
Swingline Loan to refinance any then outstanding Swingline Loan.  During the
Revolving Commitment Period, the Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof.  Swingline Loans shall be ABR Loans only and shall be made
only in Dollars.  To the extent not otherwise required by the terms hereof to be
repaid prior thereto, the Borrower shall repay to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the Revolving Termination
Date.

2.7Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a)Whenever the Borrower desires that the Swingline Lender make Swingline Loans
the Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must be received by the Swingline Lender not later than
12:00 P.M., Pacific time, on the proposed Borrowing Date) confirmed promptly in
writing by a Notice of Borrowing, specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period), and (iii) instructions for the remittance of the
proceeds of such Loan.  Each borrowing under the Swingline Commitment shall be
made in whole multiples of $1,000,000.  Promptly thereafter, on the Borrowing
Date specified in a notice in respect of Swingline Loans, the Swingline Lender
shall make available to the Borrower an amount in immediately available funds
equal to the amount of the Swingline Loan to be made by depositing such amount
in the account designated in writing to the Administrative Agent by the
Borrower.  Unless a Swingline Loan is sooner refinanced by the advance of a
Revolving Loan pursuant to Section 2.7(b), such Swingline Loan shall be repaid
by the Borrower no later than five (5) Business Days after the advance of such
Swingline Loan.

(b)The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender.  Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific time, one Business Day after the date of such
notice.  The proceeds of such Revolving Loan shall immediately be made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan.  The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.

(c)If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its reasonable discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b) or on the
date requested by the Swingline Lender (with at least one Business Day’s notice
to the Revolving Lenders), purchase for cash an undivided participating interest
in the then outstanding Swingline Loans by paying to the Swingline Lender an
amount (the “Swingline Participation Amount”) equal to (i) such Revolving
Lender’s Revolving Percentage times (ii) the aggregate principal

45

 

--------------------------------------------------------------------------------

 

amount of the outstanding Swingline Loans that were to have been repaid with
such Revolving Loans.

(d)Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(e)Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(f)The Swingline Lender may resign at any time by giving 30 days’ prior notice
to the Administrative Agent, the Lenders and the Borrower.  After the
resignation of the Swingline Lender hereunder, (i) the retiring Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans, and
(ii) another Lender may be appointed as the new Swingline Lender hereunder so
long as (A) each of the Borrower, the Administrative Agent and each of the
Lenders agree in writing and in their reasonable discretion to such appointment
and (B) the Borrower, the Administrative Agent and the Lenders execute and
deliver any such Swingline Loan Note and amendments to the Loan Documents as are
reasonably deemed necessary by the Administrative agent to give effect to such
appointment.

2.8Reserved.

2.9Fees.

(a)Upfront Fee.  On or prior to the Amendment and Restatement Date, the Borrower
agrees to pay to the Administrative Agent an upfront fee in the amount specified
in the Fee Letter.

(b)Commitment Fee.  As additional compensation for the Total Revolving
Commitments, the Borrower shall pay to the Administrative Agent for the account
of the Lenders, a fee for the Borrower’s non-use of available funds under the
Revolving Facility (the “Commitment Fee”), payable quarterly in arrears on the
first Business Day of each calendar quarter prior to the Revolving Termination
Date, and on the Revolving Termination Date, in an amount equal to the
Commitment Fee Rate multiplied by the average unused portion of the Total
Revolving Commitments, as reasonably determined by the Administrative
Agent.  The average unused portion of the Total Revolving Commitments measured
as of any date and for any period ending on such date (the “Average Unused

46

 

--------------------------------------------------------------------------------

 

Total Revolving Commitments” as of such date and for such period), for purposes
of this calculation, shall equal the difference between (i) the Total Revolving
Commitments as of such date (as the same shall be reduced from time to time
pursuant to Section 2.10), and (ii) the sum of (A) the average for such period
of the daily closing balance of the Revolving Loans outstanding, (B) the
aggregate undrawn amount of all Letters of Credit outstanding as of such date,
and (C) the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans as of such date.  For the avoidance
of doubt, the amount of any Swingline Loans at any time outstanding during such
period shall not be counted towards or considered usage of the Total Revolving
Commitments for purposes of determining the Commitment Fee.

(c)Fee Letter Fees.  Without duplication of Section 2.9(a), the Borrower agrees
to pay to the Administrative Agent the fees in the amounts and on the dates
specified in the Fee Letter, and to perform any other obligations contained
therein.

(d)Fees Nonrefundable.  All fees payable under this Section 2.9 shall be fully
earned on the date paid and nonrefundable.

2.10Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments.

(a)Termination or Reduction of Total Revolving Commitments.  The Borrower shall
have the right, upon not less than three Business Days’ written notice delivered
to the Administrative Agent, to terminate the Total Revolving Commitments or
from time to time to reduce the amount of the Total Revolving Commitments;
provided that no such termination or reduction shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans to be made on the effective date thereof the amount of the Total
Revolving Extensions of Credit then outstanding would exceed the Total Revolving
Commitments then in effect.  Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple of $1,000,000 in excess thereof (or if less, not
less than an amount equal to the remaining outstanding Total Revolving
Extensions of Credit), and shall reduce permanently the Total Revolving
Commitments then in effect; provided that, if in connection with any such
reduction or termination of the Total Revolving Commitments a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.21.  Any reduction of the Total Revolving Commitments shall be applied
to the Revolving Commitments of each Lender according to its respective
Revolving Percentage.  Any reduction of the Total Revolving Commitments shall be
applied to the Revolving Commitments of each Lender according to its respective
Revolving Percentage.  All fees accrued until the effective date of any
termination of the Total Revolving Commitments shall be paid on the effective
date of such termination.

(b)Termination or Reduction of Total L/C Commitments.  The Borrower shall have
the right, upon not less than three Business Days’ written notice delivered to
the Administrative Agent, to terminate the Total L/C Commitments available to
the Borrower or, from time to time, to reduce the amount of the Total L/C
Commitments available to the Borrower; provided that, in any such case, no such
termination or reduction of the Total L/C Commitments shall be permitted if,
after giving effect thereto, the Total L/C Commitments shall be reduced to an
amount that would result in the aggregate L/C Exposure exceeding the Total L/C
Commitments (as so reduced).  Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple of $1,000,000 in excess thereof, and shall
reduce permanently the Total L/C Commitments then in effect.  Any reduction of
the Total L/C Commitments shall be applied to the L/C Commitments of each Lender
according to its respective L/C Percentage.  All fees accrued until the
effective date of any termination of the Total L/C Commitments shall be paid on
the effective date of such termination.

47

 

--------------------------------------------------------------------------------

 

2.11Optional Loan Prepayments.

(a)Prepayments Generally.  The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 10:00
A.M., Pacific time, three Business Days prior thereto, in the case of Eurodollar
Loans, and no later than 10:00 A.M., Pacific time, one Business Day prior
thereto, in the case of ABR Loans, which notice shall specify the date and
amount of the proposed prepayment; provided that if a Eurodollar Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.21; provided
further that if such notice of prepayment indicates that such prepayment is to
be funded with the proceeds of a refinancing or in connection with the
consummation of a specified transaction, such notice of prepayment may be
revoked if the financing or specified transaction is not consummated.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any such notice is given and not revoked, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR Loans
and Swingline Loans) accrued interest to such date on the amount
prepaid.  Partial prepayments of Term Loans and Revolving Loans shall be in an
aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.  Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.  Prepayments of the
Term Loans made pursuant to this Section 2.11 shall be applied to the prepayment
of installments due in respect of the Term Loans in reverse order of maturity
and in accordance with Section 2.3 and 2.18(b).

2.12Reserved.  

2.13Conversion and Continuation Options.

(a)The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the Business Day preceding the proposed conversion date; provided that any
such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto.  Subject to Section 2.17, the Borrower may
elect from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b)Subject to Section 2.17, any Eurodollar Loan may be continued as such upon
the expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice in a Notice of Conversion/Continuation to the
Administrative Agent by no later than 10:00 A.M., Pacific time, on the date
occurring three Business Days preceding the proposed continuation date and
otherwise in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing; provided
further that if the Borrower shall fail to give any required notice as described
above in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall automatically be converted to ABR Loans on
the last day of such then expiring Interest Period.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.14Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this

48

 

--------------------------------------------------------------------------------

 

Agreement, all borrowings, conversions and continuations of Eurodollar Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that, (a) after giving effect thereto, the aggregate
principal amount of the Eurodollar Loans comprising each Eurodollar Tranche
shall be equal to $1,000,000 or a whole multiple of $100,000 in excess thereof,
and (b) no more than seven Eurodollar Tranches shall be outstanding at any one
time.

2.15Interest Rates and Payment Dates.

(a)Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to (i) the Eurodollar Rate
determined for such day plus (ii) the Applicable Margin.

(b)Each ABR Loan (including any Swingline Loan) shall bear interest at a rate
per annum equal to (i) the ABR plus (ii) the Applicable Margin.

(c)During the continuance of an Event of Default, all outstanding Loans shall
bear interest at a rate per annum equal to the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus
2.00% (the “Default Rate”); provided that the Default Rate shall apply to all
outstanding Loans automatically and without any Required Lender consent therefor
upon the occurrence of any Event of Default arising under Section 8.1(a) or
Section 8.1(f).

(d)Interest on the outstanding principal amount of each Loan shall be payable in
arrears on each Interest Payment Date; provided that interest accruing pursuant
to Section 2.15(c) shall be payable from time to time on demand.

2.16Computation of Interest and Fees.

(a)Interest and fees payable pursuant hereto shall be calculated on the basis of
a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime Rate
(or, as applicable, on the basis of the Eurodollar Rate), the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate (and, as applicable, of the determination of the Eurodollar
Rate applicable to such ABR Loan).  Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.16(a).

2.17Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period (or, as applicable, on any day on which an ABR Loan bearing
interest determined by reference to the Eurodollar Rate, is outstanding), the
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) in connection with any request for a
Eurodollar Loan, a request for an ABR Loan to bear interest with reference to
the Eurodollar Rate, or a conversion to or a continuation of either of the
foregoing that, by reason of circumstances affecting the relevant market,

49

 

--------------------------------------------------------------------------------

 

(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(c) the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, then, in any such case (a), (b) or (c), the Administrative
Agent shall promptly notify the Borrower and the relevant Lenders thereof as
soon as practicable thereafter.  Any such determination shall specify the basis
for such determination and shall, in the absence of manifest error, be
conclusive and binding for all purposes.  Thereafter, (i) any Eurodollar Loans
under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (ii) any such requested ABR Loans
which were to have utilized the Eurodollar Rate component in determining the ABR
shall not utilize a Eurodollar Rate component in determining the ABR applicable
to such requested ABR Loan, (iii) any Loans under the relevant Facility that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as ABR Loans and (iv) any outstanding
Eurodollar Loans under the relevant Facility shall be converted, on the last day
of the then-current Interest Period, to ABR Loans.  Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans under the
relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans,
and the utilization of the Eurodollar Rate component in determining ABR shall be
suspended.

2.18Pro Rata Treatment and Payments.

(a)Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective Term Percentages,
L/C Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

(b)Except as otherwise provided herein, each payment (including each prepayment)
by the Borrower on account of principal of and interest on the Term Loans shall
be made pro rata according to the respective outstanding principal amounts of
the Term Loans then held by the Term Lenders.  The amount of each principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments of the Term Loans pro rata based upon the respective then remaining
principal amounts thereof.  Any prepayment of Loans shall be applied to the then
outstanding Term Loans on a pro rata basis regardless of type.  Amounts prepaid
on account of the Term Loans may not be reborrowed.

(c)Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office, in Dollars and in immediately available funds.  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  Any payment received by the Administrative
Agent after 10:00 A.M. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to

50

 

--------------------------------------------------------------------------------

 

the next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.  

(e)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate, and
(B) a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, and (ii) in the case of a
payment to be made by the Borrower, the rate per annum applicable to ABR Loans
under the relevant Facility.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(f)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower is making such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.

(g)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(h)The obligations of the Lenders hereunder to (i) make Term Loans, (ii) make
Revolving Loans, (iii) to fund its participations in L/C Disbursements in
accordance with its respective L/C Percentage, (iv) to fund its respective
Swingline Participation Amount of any Swingline Loan, and (v) to make payments
pursuant to Section 9.7, as applicable, are several and not joint.  The failure
of any Lender to make any such Loan, to fund any such participation or to make
any such payment under

51

 

--------------------------------------------------------------------------------

 

Section 9.7 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.7.

(i)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(j)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(k)If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its Term
Percentage, Revolving Percentage or L/C Percentage, as applicable, of such
payment on account of the Loans or participations obtained by all of the
Lenders, such Lender shall forthwith advise the Administrative Agent of the
receipt of such payment, and within five Business Days of such receipt purchase
(for cash at face value) from the other Term Lenders, Revolving Lenders or L/C
Lenders, as applicable (through the Administrative Agent), without recourse,
such participations in the Term Loans or Revolving Loans made by them and/or
participations in the L/C Exposure held by them, as applicable, or make such
other adjustments as shall be equitable, as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of the other
Lenders in accordance with their respective Term Percentages, Revolving
Percentages or L/C Percentages, as applicable; provided, however, that if all or
any portion of such excess payment is thereafter recovered by or on behalf of
the Borrower from such purchasing Lender, the purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.18(k) may exercise all its rights
of payment (including the right of set-off) with respect to such participation
as fully as if such Lender were the direct creditor of the Borrower in the
amount of such participation.  No documentation other than notices and the like
referred to in this Section 2.18(k) shall be required to implement the terms of
this Section 2.18(k).  The Administrative Agent shall keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.18(k) and shall in each case notify the
Term Lenders, the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase.  The provisions of this Section 2.18(k) shall not be
construed to apply to (i) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (ii) the application of Cash Collateral provided for in Section 3.10,
or (iii) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply unless such assignment is consented to by the Required
Lenders).  The Borrower consents on behalf of itself and each other Loan Party
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation.  For
the avoidance of doubt, no amounts received by the Administrative Agent or any
Lender from any Guarantor that is not a Qualified ECP Guarantor shall

52

 

--------------------------------------------------------------------------------

 

be applied in partial or complete satisfaction of any Excluded Swap Obligations.

(l)Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.

2.19Illegality; Requirements of Law.

(a)Illegality.  If any Lender determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to make, maintain or fund Loans whose interest is determined
with reference to the Eurodollar Rate, or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Loans or to convert ABR
Loans to Eurodollar Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining ABR Loans the interest rate
on which is determined by reference to the Eurodollar Rate component of the ABR,
the interest on such ABR Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the ABR, in each case, until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
ABR Loans (the interest on which ABR Loans of such Lender shall, if necessary to
avoid the illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the ABR), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans, and (y) if such notice
asserts the illegality of such Lender determining or charging interest based
upon the Eurodollar Rate, the Administrative Agent shall, during the period of
such suspension, compute the ABR applicable to such Lender without reference to
the Eurodollar Rate component of the ABR until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest based on the Eurodollar Rate.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

(b)Requirements of Law.  If the adoption of or any change in any Requirement of
Law or in the administration, interpretation, implementation or application
thereof by a Governmental Authority having jurisdiction or the making or
issuance of any request, rule, guidance or directive (whether or not having the
force of law) by any Governmental Authority made subsequent to the date hereof:

(i)shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii)shall impose, modify or deem applicable any reserve, special deposit,

53

 

--------------------------------------------------------------------------------

 

compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to increase the cost to such Lender or such
other Recipient of issuing, maintaining or participating in Letters of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce any amount receivable or received by such Lender or other
Recipient hereunder in respect thereof (whether in respect of principal,
interest or any other amount), then, in any such case, upon the request of such
Lender or other Recipient (which request shall include an explanation of the
basis for such request), the Borrower shall promptly pay such Lender or other
Recipient, as the case may be, any additional amounts necessary to compensate
such Lender or other Recipient, as the case may be, for such increased cost or
reduced amount receivable.  If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

(c)If any Lender determines that any change in any Requirement of Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time, upon the request of
such Lender (which request shall include an explanation of the basis for such
request) the Borrower will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or Issuing Lender’s holding company for any such
reduction suffered.

(d)For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a  change in any Requirement of Law, regardless of
the date enacted, adopted or issued.

(e)A reasonably detailed written certificate as to any additional amounts
payable pursuant to paragraphs (b), (c), or (d) of this Section submitted by any
Lender to the Borrower (with a copy to the Administrative Agent) shall be
conclusive in the absence of manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt of
such certificate.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation.  Notwithstanding anything to the
contrary in this Section 2.19, the Borrower shall not be required to

54

 

--------------------------------------------------------------------------------

 

compensate a Lender pursuant to this Section 2.19 for any amounts incurred more
than nine months prior to the date that such Lender notifies the Borrower of the
change in the Requirement of Law giving rise to such increased costs and
reductions, and of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect.  The obligations of the Borrower arising pursuant to
this Section 2.19 shall survive the Discharge of Obligations and the resignation
of the Administrative Agent.

2.20Taxes.  For purposes of this Section 2.20, the term “Lender” includes the
Issuing Lender and the term “applicable law” includes FATCA.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.20.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)Payment of Other Taxes.  The Borrower shall, and shall cause each other Loan
Party to, timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes applicable to such Loan Party.

(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.20, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d)Indemnification by Loan Parties.  The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within 10
days after demand therefor, (which demand shall include an explanation of the
basis for such demand) for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.20) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto (including any recording and
filing fees with respect thereto or resulting therefrom and any liabilities with
respect to, or resulting from, any delay in paying such Indemnified Taxes),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.  If any
Loan Party fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, such Loan Party shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

55

 

--------------------------------------------------------------------------------

 

(e)Indemnification by Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), copies of
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, copies of executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E

56

 

--------------------------------------------------------------------------------

 

establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)copies of executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) copies of executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

(4)to the extent a Foreign Lender is not the beneficial owner, copies of
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), copies of executed originals of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.  Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no

57

 

--------------------------------------------------------------------------------

 

longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

(iv)For purposes of determining withholding Taxes imposed under FATCA, from and
after the Amendment and Restatement Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement and the Obligations as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(g)Treatment of Certain Refunds.  If any party determines, in its reasonable
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Survival.  Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent, any assignment of rights
by, or the replacement of, a Lender, and the Discharge of Obligations.

2.21Indemnity.  The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto.  Such losses and expenses shall be
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, reduced, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, reduce, convert or continue to the last day of such Interest Period (or,
in the case of a failure to borrow, reduce, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest or other return for such Loans provided for
herein (excluding, however, the Applicable Margin included therein, if any),
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market.  A

58

 

--------------------------------------------------------------------------------

 

certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest
error.  This covenant shall survive the Discharge of Obligations.

2.22Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19(b), Section 2.19(c),
Section 2.20(a), Section 2.20(b) or Section 2.20(d) with respect to such Lender,
it will, if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate a different lending
office for funding or booking its Loans affected by such event or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, in each case, with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal, regulatory or other disadvantage; provided further that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.19(b),
Section 2.19(c), Section 2.20(a), Section 2.20(b) or Section 2.20(d).  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment made at the request
of the Borrower.

2.23Substitution of Lenders.  Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

(a)a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.20 or of increased costs pursuant to Section 2.19 (and,
in any such case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.22 or is a Non-Consenting Lender);

(b)a notice from the Administrative Agent under Section 10.1(b) that one or more
Minority Lenders are unwilling to agree to an amendment or other modification
approved by the Required Lenders and the Administrative Agent; or

(c)notice from the Administrative Agent that a Lender is a Defaulting Lender;

then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender:  (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitments; or (ii) designate a replacement lending institution (which
shall be an Eligible Assignee) to acquire and assume all or a ratable part of
such Affected Lender’s Loans and Commitments (the replacing Lender or lender in
(i) or (ii) being a “Replacement Lender”); provided, however, that the Borrower
shall be liable for the payment upon demand of all costs and other amounts
arising under Section 2.21 that result from the acquisition of any Affected
Lender’s Loan and/or Commitments (or any portion thereof) by a Lender or
Replacement Lender, as the case may be, on a date other than the last day of the
applicable Interest Period with respect to any Eurodollar Loans then
outstanding.  The Affected Lender replaced pursuant to this Section 2.23 shall
be required to assign and delegate, without recourse, all of its interests,
rights and obligations under this Agreement and the related Loan Documents to
one or more Replacement Lenders that so agree to acquire and assume all or a
ratable part of such Affected Lender’s Loans and Commitments upon payment to
such Affected Lender of an amount (in the aggregate for all Replacement Lenders)
equal to 100% of the outstanding principal of the Affected Lender’s Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from such Replacement Lenders (to
the extent of such outstanding principal and accrued interest and fees) or the

59

 

--------------------------------------------------------------------------------

 

Borrower (in the case of all other amounts, including amounts under Section 2.21
hereof).  Any such designation of a Replacement Lender shall be effected in
accordance with, and subject to the terms and conditions of, the assignment
provisions contained in Section 10.6 (with the assignment fee to be paid by the
Borrower in such instance), and, if such Replacement Lender is not already a
Lender hereunder or an Affiliate of a Lender or an Approved Fund, shall be
subject to the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld).  Notwithstanding the foregoing, with
respect to any assignment pursuant to this Section 2.23, (a) in the case of any
such assignment resulting from a claim for compensation under Section 2.19 or
payments required to be made pursuant to Section 2.20, such assignment shall
result in a reduction in such compensation or payments thereafter; (b) such
assignment shall not conflict with applicable law and (c) in the case of any
assignment resulting from a Lender being a Minority Lender referred to in clause
(b) of this Section 2.23, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.  Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.

2.24Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definitions of Majority
Revolving Lenders, Majority Term Lenders and Required Lenders.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, and
(y) be held as Cash Collateral for the future funding obligations of such
Defaulting Lender of any participation in any future Letter of Credit; sixth, to
the payment of any amounts owing to any L/C Lender, the Issuing Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any L/C Lender, the Issuing Lender or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or L/C Advances in

60

 

--------------------------------------------------------------------------------

 

respect of which such Defaulting Lender has not fully funded its appropriate
share and (B) such Loans or L/C Advances were made at a time when the conditions
set forth in Section 5.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Advances owed to, all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
L/C Advances owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Advances and Swingline Loans are held
by the Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 2.24(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.24(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

(B)Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).

(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Letter of Credit
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender and to the Swingline Lender, as applicable, the amount of
any such fee or Letter of Credit Fee, as applicable, otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or the
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee or Letter of Credit Fee, as
applicable.

(iv)Reallocation of Pro Rata Share to Reduce Fronting Exposure.  During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each Non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
Non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; (B) the aggregate obligations of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans of that Lender plus the
aggregate amount of that Lender’s L/C Percentage of then outstanding Letters of
Credit plus the aggregate amount of that Lender’s Revolving Percentage of then
outstanding Swingline Loans that have not been converted into Revolving Loans,
and (C) the conditions set forth in Section 5.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such
time).  Subject to Section 10.23, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such

61

 

--------------------------------------------------------------------------------

 

reallocation.

(v)Cash Collateral, Repayment of Swingline Loans.  If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure, and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 3.10.

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their reasonable
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages, L/C Percentages and Term Percentages, as
applicable (without giving effect to Section 2.24(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided further
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.

(c)New Swingline Loans/Letters of Credit.  So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure in respect of Letters of Credit after
giving effect thereto.

(d)Termination of Defaulting Lender.  The Borrower may terminate the unused
amount of the Revolving Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.24(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Lender, the Swingline Bank
or any other Lender may have against such Defaulting Lender.

2.25Notes.  If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

Section 3
LETTERS OF CREDIT

3.1L/C Commitment.

62

 

--------------------------------------------------------------------------------

 

(a)Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (each, a “Letter of Credit” and, collectively, the
“Letters of Credit”) for the account of the Borrower on any Business Day during
the Letter of Credit Availability Period in such form as may reasonably be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, either the L/C Exposure would exceed the Total L/C
Commitments or the Available Revolving Commitments would be less than
zero.  Each Letter of Credit shall (i) be denominated in Dollars, and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the Letter of Credit Maturity Date, provided that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).  For the avoidance of doubt, no commercial
letters of credit shall be issued by the Issuing Lender to any Person under this
Agreement.

(b)The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if:

(i)such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;

(ii)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from
issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Amendment and
Restatement Date, or shall impose upon the Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Amendment and Restatement Date
and which the Issuing Lender in good faith deems material to it;

(iii)the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied (which notice shall contain a
description of any such condition asserted not to be satisfied);

(iv)any requested Letter of Credit is not in form and substance acceptable to
the Issuing Lender, or the issuance, amendment or renewal of a Letter of Credit
shall violate any applicable laws or regulations or any applicable policies of
the Issuing Lender;

(v)such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;

(vi)except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than $500,000;
or

(vii)any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to

63

 

--------------------------------------------------------------------------------

 

Section 2.24(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

3.2Procedure for Issuance of Letters of Credit.  The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit for the account of
the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request.  Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower.  The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance
thereof.  The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

3.3Fees and Other Charges.

(a)The Borrower agrees to pay, with respect to each Existing Letter of Credit
and each outstanding Letter of Credit issued for the account of (or at the
request of) the Borrower, (i) at all times during which more than one Lender is
party to this Agreement, a fronting fee of 0.125% per annum on the daily amount
available to be drawn under each such Letter of Credit to the Issuing Lender for
its own account (a “Letter of Credit Fronting Fee”), (ii) a letter of credit fee
equal to the Applicable Margin relating to Letters of Credit multiplied by the
daily amount available to be drawn under each such Letter of Credit on the
drawable amount of such Letter of Credit to the Administrative Agent for the
ratable account of the L/C Lenders (determined in accordance with their
respective L/C Percentages) (a “Letter of Credit Fee”), and (iii) the Issuing
Lender’s standard and reasonable fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit issued for the account of (or at
the request of) the Borrower or processing of drawings thereunder (the fees in
this clause (iii), collectively, the “Issuing Lender Fees”).  The Issuing Lender
Fees shall be paid when required by the Issuing Lender, and the Letter of Credit
Fronting Fee and the Letter of Credit Fee shall be payable quarterly in arrears
on the last Business Day of March, June, September and December of each year and
on the Letter of Credit Maturity Date (each, an “L/C Fee Payment Date”) after
the issuance date of such Letter of Credit.  All Letter of Credit Fronting Fees
and Letter of Credit Fees shall be computed on the basis of the actual number of
days elapsed in a year of 360 days.

(b)In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

(c)The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require.  This Agreement
shall control in the event of any conflict with any L/C-Related Document (other
than any Letter of Credit).

64

 

--------------------------------------------------------------------------------

 

(d)Any Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the Issuing Lender pursuant to
Section 3.10 shall be payable, to the maximum extent permitted by applicable
law, to the other L/C Lenders in accordance with the upward adjustments in their
respective L/C Percentages allocable to such Letter of Credit pursuant to
Section 2.23(a)(iv), with the balance of such Letter of Credit Fees, if any,
payable to the Issuing Lender for its own account.

(e)All fees payable pursuant to this Section 3.3 shall be fully-earned on the
date paid and shall not be refundable for any reason.

3.4L/C Participations; Existing Letters of Credit.

(a)L/C Participations.  The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder.  Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed.  Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

(b)Existing Letters of Credit.  On and after the Amendment and Restatement Date,
each Existing Letter of Credit shall be deemed for all purposes, including for
purposes of the fees to be collected pursuant to Sections 3.3(a) and (b),
reimbursement of costs and expenses to the extent provided herein and for
purposes of being secured by the Collateral, a Letter of Credit outstanding
under this Agreement and entitled to the benefits of this Agreement and the
other Loan Documents, and shall be governed by the applications and agreements
pertaining thereto and by this Agreement (which shall control in the event of a
conflict).

3.5Reimbursement.

(a)If the Issuing Lender shall make any L/C Disbursement in respect of a Letter
of Credit, the Issuing Lender shall notify the Borrower and the Administrative
Agent thereof and the Borrower shall pay or cause to be paid to the Issuing
Lender an amount equal to the entire amount of such L/C Disbursement not later
than (i) the immediately following Business Day if the Issuing Lender issues
such notice before 10:00 a.m. Pacific time on the date of such L/C Disbursement,
or (ii) on the second following Business Day if the Issuing Lender issues such
notice at or after 10:00 a.m. Pacific time on the date of such L/C
Disbursement.  Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds.

65

 

--------------------------------------------------------------------------------

 

(b)If the Issuing Lender shall not have received from the Borrower the payment
that it is required to make pursuant to Section 3.5(a) with respect to a Letter
of Credit within the time specified in such Section, the Issuing Lender will
promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose) and upon such payment pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2% per annum) on demand;
provided that if at the time of and after giving effect to such payment by the
L/C Lenders, the conditions to borrowings and Revolving Loan Conversions set
forth in Section 5.2 are satisfied, the Borrower may, by written notice to the
Administrative Agent certifying that such conditions are satisfied and that all
interest owing under this paragraph has been paid, request that such payments by
the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrower shall be deemed to
have accepted, a Revolving Loan in the aggregate principal amount of such
payment without further action on the part of any party, and the Total L/C
Commitments shall be permanently reduced by such amount; any amount so paid
pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.

3.6Obligations Absolute.  The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person.  The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s obligations
hereunder shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender.  The Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender to the
Borrower.

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (a) the issuance of any
Letter of Credit, or (b) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a

66

 

--------------------------------------------------------------------------------

 

court of competent jurisdiction).

3.7Letter of Credit Payments.  If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower and
the Administrative Agent of the date and amount thereof.  The responsibility of
the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8Applications.  To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9Interim Interest.  If the Issuing Lender shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the
earlier of the date of payment by the Borrower, at the rate per annum that would
apply to such amount if such amount were a Revolving Loan that is an ABR Loan;
provided that the provisions of Section 2.15(c) shall be applicable to any such
amounts not paid when due.

3.10Cash Collateral.

(a)Certain Credit Support Events.  Upon the request of the Administrative Agent
or the Issuing Lender (i) if the Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower or
converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrower shall, in each case, promptly Cash Collateralize the
then effective L/C Exposure in an amount equal to 105% of such L/C Exposure.

At any time that there shall exist a Defaulting Lender, within one Business Day
following the request of the Administrative Agent or the Issuing Lender (with a
copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% of
the Fronting Exposure relating to Letters of Credit (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

(b)Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts with the Administrative Agent.  The
Borrower, and to the extent provided by any Lender or Defaulting Lender, such
Lender or Defaulting Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% of the
applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or

67

 

--------------------------------------------------------------------------------

 

provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.24
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(d)Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or (ii) a
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided, however, (A) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of an Event of Default, and (B) that, subject to Section 2.24, the
Person providing such Cash Collateral and the Issuing Lender may agree that such
Cash Collateral shall not be released but instead shall be held to support
future anticipated Fronting Exposure or other obligations, and provided further,
that to the extent that such Cash Collateral was provided by the Borrower or any
other Loan Party, such Cash Collateral shall remain subject to any security
interest and Lien granted pursuant to the Loan Documents or any applicable Bank
Services Agreement or FX Contract.

3.11Additional Issuing Lenders.  The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed) and such Lender or Lenders, as
applicable, designate one or more additional Lenders to act as a Letter of
Credit issuing bank under the terms of this Agreement.  Any Lender designated as
a Letter of Credit issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.

3.12Resignation of the Issuing Lender.  The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower.  Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it.  At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3.  The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents (other than with respect to
the rights of the retiring Issuing Lender with respect to Letters of Credit
issued by such retiring Issuing Lender) and (ii) references herein and in the
other Loan Documents to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.  After the resignation
of the Issuing Lender hereunder, the retiring Issuing Lender shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuing Lender under this Agreement and the other Loan Documents with respect to
Letters of Credit

68

 

--------------------------------------------------------------------------------

 

issued by it prior to such resignation, but shall not be required to issue
additional Letters of Credit or to extend, renew or increase any existing Letter
of Credit.

3.13Applicability of ISP.  Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued (including pursuant to
any such agreement applicable to any Existing Letter of Credit) and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.

Section 4
REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make any requested Loans on the Amendment and Restatement Date and to make
Loans and to issue the Letters of Credit thereafter, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender, as to
itself, each of its Subsidiaries and each other Loan Party, as applicable, that:

4.1Financial Condition.

(a)The Pro Forma Financial Model has been prepared giving effect (as if such
events had occurred as of the last day of the fiscal quarter of the Borrower
ended September 30, 2016) to (i) the consummation of the Asset Acquisition,
(ii) the Loans to be made on the Amendment and Restatement Date and the use of
proceeds thereof, and (iii) the payment of fees and expenses in connection with
the foregoing.  The Pro Forma Financial Model has been prepared based on the
best information available to the Borrower as of the date thereof, and presents
fairly in all material respects on a pro forma basis the estimated and projected
consolidated financial position of Borrower and its Subsidiaries as of
September 30, 2016, assuming that the events specified in the preceding sentence
had actually occurred at such date.

(b)The audited annual consolidated financial statements of the Borrower and its
Subsidiaries as of June 30, 2016, reported on by and accompanied by an
unqualified report from KPMG LLP, present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal year then ended.  The unaudited quarterly
consolidated financial statements of the Borrower and its Subsidiaries as at
September 30, 2015, December 31, 2015, March 31, 2016 and June 30, 2016 present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at such dates, and the consolidated results of
its operations and its consolidated cash flows for the three-month periods then
ended (subject to the absence of footnotes and normal year‑end audit
adjustments).  All such financial statements, including the related schedules
and notes thereto and all financial statements delivered by the Borrower to the
Administrative Agent pursuant to Section 6.1, and the Quality of Earnings Report
delivered to the Administrative Agent pursuant to Section 5.1, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein).  None of any Group Member had, as of the Amendment and
Restatement Date, any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long‑term leases or unusual forward or long‑term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that, to the extent
required to be shown in accordance with GAAP, are not reflected in the most
recent financial statements referred to in this paragraph.  During the period
from June 30, 2016 to and including the Amendment and Restatement Date, there
has been no Disposition by any Group Member of any material part of its business
or property.

4.2No Change.  Since June 30, 2016, there has been no development or event that
has had

69

 

--------------------------------------------------------------------------------

 

or could reasonably be expected to have a Material Adverse Effect.

4.3Existence; Compliance with Law.  Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its material property, to lease the property it operates as lessee and
to conduct the business in which it is currently engaged, (c) is duly qualified
as a foreign corporation or other organization and in good standing under the
laws of each jurisdiction where the failure to be so qualified could reasonably
be expected to have a Material Adverse Effect, and (d) is in material compliance
with all Requirements of Law except in such instances in which (i) such
Requirement of Law is being contested in good faith by appropriate proceedings
diligently conducted and the prosecution of such contest could not reasonably be
expected to result in a Material Adverse Effect, or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

4.4Power, Authorization; Enforceable Obligations.  Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No Governmental Approval or consent or authorization of, filing
with, notice to or other act by or in respect of, any other Person is required
in connection with the Asset Acquisition and the extensions of credit hereunder
or with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) Governmental Approvals,
consents, authorizations, filings and notices described in Part A of Schedule
4.4, which Governmental Approvals, consents, authorizations, filings and notices
have been obtained or made and are in full force and effect, (ii) the filings
referred to in Section 4.19, (iii) Governmental Approvals described in Part B of
Schedule 4.4, and (iv) any approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make could
not reasonably be expected to have a Material Adverse Effect.  Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document constitutes
or, upon execution will constitute, a legal, valid and binding obligation of
each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
and principles of good faith and fair dealing (whether enforcement is sought by
proceedings in equity or at law).

4.5No Legal Bar.  The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, consummation of the
Transactions, the borrowings hereunder and the use of the proceeds thereof will
not violate any material Requirement of Law (except as set forth in Schedule 4.5
but including any Operating Document of any Loan Party) or any material
Contractual Obligation of any Loan Party and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any material Requirement of Law or any such material
Contractual Obligation (other than the Liens created by the Security
Documents).  No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.  Neither the absence of obtaining the Governmental
Approvals described in Part B of Schedule 4.4, nor any violation of any of the
Requirements of Law referenced in Schedule 4.5, could reasonably be expected to
have a Material Adverse Effect.

4.6Litigation.  No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any

70

 

--------------------------------------------------------------------------------

 

Group Member or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the Transactions contemplated
hereby or thereby, or (b) except as specifically described in Schedule 4.6, that
could reasonably be expected to have a Material Adverse Effect.  There has been
no adverse change in the status or financial effect on any Group Member of the
matters described in Schedule 4.6.

4.7No Default.  No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing, nor shall either result from the making of a requested credit
extension.

4.8Ownership of Property; Liens; Investments.  Each Group Member has title in
fee simple to, or a valid leasehold interest in, all of its real property, and
good title to, or a valid leasehold interest in, all of its other material
property, and none of such property is subject to any Lien except as permitted
by Section 7.3.  No Loan Party owns any Investment except as permitted by
Section 7.8.  No Loan Party owns any fee interest in real estate as of the
Amendment and Restatement Date.  Section 10 of the 2013 Collateral Information
Certificate sets forth a complete and accurate list of all leases of real
property under which any Loan Party is the lessee as of the 2013 Closing
Date.  Section 11 of the Collateral Information Certificate sets forth a
complete and accurate list of all leases of real property under which any Loan
Party is the lessee as of the date hereof with respect to the Asset Acquisition.

4.9Intellectual Property.  Each Group Member owns, or is licensed to use, all
material Intellectual Property necessary for the conduct of its business as
currently conducted.  No claim has been asserted and is pending by any Person
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity or effectiveness of any such Group Member’s Intellectual
Property, nor does the Borrower know of any valid basis for any such claim,
unless such claim could not reasonably be expected to have a Material Adverse
Effect.  To the knowledge of the Loan Parties, the use of Intellectual Property
by each Group Member, and the conduct of such Group Member’s business, as
currently conducted, does not infringe on or otherwise violate the rights of any
Person, unless such infringement could not reasonably be expected to have a
Material Adverse Effect, and, to the knowledge of the Borrower, there are no
claims pending or threatened to such effect.

4.10Taxes.  Each Group Member has filed or caused to be filed all Federal, all
income and all other material state and other tax returns that are required to
be filed by it and has paid all material taxes shown to be due and payable by it
on said returns or on any material assessments made against it or any of its
property and all other material taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member); no material tax Lien has
been filed against any Group Member (other than Liens permitted by
Section 7.3(a)), and, to the knowledge of the Borrower, no material claim is
being asserted, with respect to any such tax, fee or other charge.  

4.11Federal Regulations.  No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board.  If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

71

 

--------------------------------------------------------------------------------

 

4.12Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13ERISA.  (a) Each Loan Party and each of its respective ERISA Affiliates are
in compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Pension Plan, and have performed all
their obligations under each Pension Plan;

(b)no ERISA Event has occurred or is reasonably expected to occur;

(c)each Loan Party and each of its respective ERISA Affiliates has met all
applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;

(d)as of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%, and no Loan Party nor any of its respective ERISA Affiliates knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage to fall below 60% as of the most recent valuation
date;

(e)as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $5,000,000;

(f)the execution and delivery of this Agreement and the consummation of the
Transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;

(g)all liabilities under each Pension Plan are (i) funded to at least the
minimum level required by law, (ii) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto or (iii) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and;

(h)(i) no Loan Party is nor will any such Loan Party be a “plan” within the
meaning of Section 4975(e) of the Code; (ii) the respective assets of the Loan
Parties do not and will not constitute “plan assets” within the meaning of the
United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and
(iv) transactions by or with any Loan Party are not and will not be subject to
state statutes applicable to such Loan Party regulating investments of
fiduciaries with respect to governmental plans;

4.14Investment Company Act; Other Regulations.  No Loan Party is an “investment
company,” or a company “controlled” by an “investment company”, within the
meaning of the

72

 

--------------------------------------------------------------------------------

 

Investment Company Act of 1940, as amended.  Except as set forth in
Schedule 4.5, no such Loan Party is subject to regulation under any Requirement
of Law (other than Regulation X of the Board), including the Federal Power Act,
that may limit its ability to incur Indebtedness or that may otherwise render
all or any portion of the Obligations unenforceable.  

4.15Subsidiaries.  Except as disclosed, or to be disclosed, in accordance with
the requirements of Section 6.2(g)(ii), (a) Schedule 4.15 (as updated from time
to time in accordance with Section 6.2(g)(ii)) sets forth the name and
jurisdiction of organization of the Borrower and each Subsidiary of the Borrower
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party, and (b) there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrower or any such
Subsidiary of the Borrower, except as may be created by the Loan Documents and
except as are disclosed on Schedule 4.15 (as updated from time to time in
accordance with Section 6.2(g)(ii)).

4.16Use of Proceeds.  The proceeds of the Term Loans and the Revolving Loans
shall be used (a) on the Amendment and Restatement Date, to repay the
outstanding loans of lenders under the Existing Credit Agreement that are either
not Lenders under this Agreement or whose Commitments under this Agreement are
less than the outstanding loans held by such Lenders under the Existing Credit
Agreement, (b) on the Amendment and Restatement Date, to finance a portion of
the Asset Acquisition, (c) to finance Permitted Acquisitions, (d) to pay related
fees and expenses, and (e) for general corporate purposes.  All or a portion of
the proceeds of the Revolving Loans, Swingline Loans and the Letters of Credit,
shall be used for general corporate purposes.

4.17Environmental Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a)Except as disclosed on Schedule 4.17, the facilities and properties owned,
leased or operated by any Group Member (the “Properties”) do not contain, and,
to the knowledge of the Borrower, have not previously contained, any Materials
of Environmental Concern in amounts or concentrations or under circumstances
that constitute or have constituted a violation of, or could give rise to
liability under, any Environmental Law;

(b)no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c)no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

(d)no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

73

 

--------------------------------------------------------------------------------

 

(e)there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties arising from or related to the operations of
any Group Member or otherwise in connection with the Business, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws;

(f)the Properties and all operations of the Group Members at the Properties are
in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as disclosed on Schedule 4.17, to the
knowledge of the Borrower, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g)no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18Accuracy of Information, Etc.  No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
Transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in any material respect.  The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  As of the
Amendment and Restatement Date, the representations and warranties contained in
the Asset Acquisition Documents are true and correct in all material respects,
but in each case only to the extent that the Borrower has a right to terminate
the Borrower’s obligations under the Asset Purchase Agreement (or to decline to
consummate the Asset Acquisition) as a result of the failure of any such
representation and warranty in the Asset Purchase Agreement to be true and
correct.  As of the Amendment and Restatement Date, all conditions to the
consummation of the Asset Acquisition set forth in the Asset Acquisition
Documents have been or will be satisfied.  There is no fact known to any Loan
Party that could reasonably be expected to have a Material Adverse Effect that
has not been expressly disclosed herein, in the other Loan Documents or in any
other documents, certificates and statements furnished to the Administrative
Agent and the Lenders for use in connection with the Transactions contemplated
hereby and by the other Loan Documents.

4.19Security Documents.  The Guarantee and Collateral Agreement is effective to
create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and the proceeds thereof.  In the case of the
Pledged Stock, if any, described in the Guarantee and Collateral Agreement that
are securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8-102(a)(15) of the
California UCC or the corresponding code or statute of any other applicable
jurisdiction (“Certificated Securities”), when certificates representing such
Pledged Stock are delivered to the Administrative Agent, and, in the case of the
other Collateral constituting personal property described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Administrative Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3).  As of the

74

 

--------------------------------------------------------------------------------

 

Amendment and Restatement Date, no Loan Party that is a limited liability
company or partnership has any Capital Stock that is a not Certificated
Security.

4.20Solvency.  The Borrower, taken individually, and the Loan Parties, taken as
a whole, are, and after giving effect to the Asset Acquisition, the consummation
of the Transactions and the incurrence of all Indebtedness, Obligations and
obligations being incurred in connection herewith and therewith, will be and
will continue to be, Solvent.

4.21Designated Senior Indebtedness.  The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

4.22Certain Documents.  The Borrower has delivered to the Administrative Agent
complete and correct copies of the Asset Purchase Agreement, the Quality of
Earnings Report and the German Regulatory Approval, including any amendments,
supplements or modifications with respect to any of the foregoing.  The Asset
Purchase Agreement is the valid, binding and enforceable obligation of the
parties thereto.

4.23Insurance.  All insurance maintained by the Loan Parties is in full force
and effect, all premiums have been duly paid, no Loan Party has received notice
of violation or cancellation thereof, and there exists no default under any
requirement of such insurance.  Each Loan Party maintains, with financially
sound and reputable insurance companies, insurance on all its property (and also
with respect to its foreign receivables) in at least such amounts and against at
least such risks (but including in any event public liability and product
liability) as are usually insured against in the same general area by companies
engaged in the same or a similar business.

4.24No Casualty.  No Loan Party has received any notice of, nor does any Loan
Party have any knowledge of, the occurrence or pendency or contemplation of any
Casualty Event affecting all or any material portion of its property.

4.25OFAC.  No Loan Party, nor, to the knowledge of any Responsible Officer of
any Loan Party, any Related Party, (i) is currently the subject of any
Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is or has been (within the previous five years) engaged
in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction.  No Loan, nor the proceeds from any Loan, has been used, directly
or, to the knowledge of any Responsible Officer of the Borrower, indirectly, to
lend, contribute, provide or has otherwise made available to fund any activity
or business in any Designated Jurisdiction or to fund any activity or business
of any Person located, organized or residing in any Designated Jurisdiction or
who is the subject of any Sanctions, or in any other manner that will result in
any violation by any Person (including any Lender, the Arranger, the
Administrative Agent, any L/C Issuer or the Swing Line Lender) of Sanctions.

4.26Anti-Corruption Laws.  The Borrower and its Subsidiaries have conducted
their businesses in compliance with applicable anti-corruption laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

Section 5
CONDITIONS PRECEDENT

5.1Conditions to Effectiveness of this Agreement.  Subject to Section 10.21
hereof, the effectiveness of this Agreement and the obligation of each Lender to
make its extension of credit

75

 

--------------------------------------------------------------------------------

 

hereunder on the Amendment and Restatement Date shall be subject to the
satisfaction, prior to or concurrently with the making of each such extension of
credit on the Amendment and Restatement Date, of the following conditions
precedent:

(a)Loan Documents.  The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:

(i)this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1A;

(ii)the Collateral Information Certificate, executed by a Responsible Officer of
the Loan Parties;

(iii)a new or amended and restated (as appropriate) Term Loan Note executed by
the Borrower in favor of each Term Lender that has requested a Term Loan Note;

(iv)a new or amended and restated (as appropriate) Revolving Loan Note executed
by the Borrower in favor of each Revolving Lender that has requested a revolving
Loan Note;

(v)a new or amended and restated (as appropriate) Swingline Loan Note executed
by the Borrower in favor of the Swingline Lender;

(vi)the Guarantor Acknowledgement and Consent, executed by Enterasys;

(vii)any updates to the Schedules to the Guarantee and Collateral Agreement that
are required as a result of the consummation of the Asset Acquisition and any
previous transfers of assets (including Intellectual Property) from Enterasys to
the Borrower;

(viii)the Amended and Restated Borrower Patent and Trademark Security Agreement,
executed by the Borrower;

(ix)the Amended and Restated Enterasys Patent and Trademark Security Agreement,
executed by Enterasys;

(x)subject to the Acquired Assets Lien Perfection Qualification, each other
Security Document reasonably required by the Administrative Agent to create,
protect or perfect the Liens of the Administrative Agent (held for the ratable
benefit of the Secured Parties) in any Collateral of any Loan Party that is
acquired or created as a result of the consummation of the Asset Acquisition, in
each case, executed and delivered by the applicable Loan Party party thereto;
and

(xi)a completed Flow of Funds Agreement, executed and delivered by the parties
thereto.

(b)Asset Acquisition, Etc.  The following Transactions shall have been
consummated, or shall be consummated substantially contemporaneously with the
making of the extensions of credit on the Amendment and Restatement Date:

(i)the Asset Acquisition shall be consummated in accordance with applicable law,
the Asset Purchase Agreement and the other Asset Acquisition Documents;

(ii)all conditions to the consummation of the Asset Acquisition set forth in

76

 

--------------------------------------------------------------------------------

 

the Asset Acquisition Documents shall have been satisfied or, if permitted by
Section 5.1(b)(v), waived;

(iii)the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that all conditions precedent to the
consummation of the Asset Acquisition have been satisfied or waived, and
attaching thereto true, correct and complete copies of (A) the fully-executed
Asset Purchase Agreement (together with all exhibits thereto and the “Disclosure
Schedule” relating thereto), (B) the finalized Quality of Earnings Report, (C)
the finalized German Regulatory Approval, and (D) such other Asset Acquisition
Documents as the Administrative Agent may reasonably request;

(iv)the aggregate consideration paid to Zebra Technologies in connection with
the Asset Acquisition shall not exceed the “Purchase Price” as defined in the
Asset Purchase Agreement; and

(v)the form of the Asset Purchase Agreement shall not have changed in any
material respect or in any manner that is materially adverse to the
Administrative Agent or the Lenders since the most recent draft of the Asset
Purchase Agreement that was provided to the Administrative Agent prior to the
effective date of the Commitment Letter (and any increase in the “Purchase
Price” defined in the Asset Purchase Agreement shall be deemed to be a change to
the Asset Purchase Agreement that is materially adverse to the Administrative
Agent and the Lenders), and no provision of the Asset Purchase Agreement
relevant to the Transactions contemplated in the Commitment Letter (and the
Summary of Terms attached thereto) has been waived by the Borrower, in each
case, except as approved in writing by the Administrative Agent.

(c)Governmental and Other Approvals.  Except for the Governmental Approvals
disclosed in described in Schedule 4.4, all Governmental Approvals (including,
for the avoidance of doubt, the German Regulatory Approval) and consents and
approvals of, or notices to, any other Person (including the holders of any
Capital Stock issued by any Loan Party) required in connection with the Asset
Acquisition, the funding of Loans by the Lenders on the Amendment and
Restatement Date and the operations of the Loan Parties as expected to result
from the Asset Acquisition shall have been obtained and be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that could reasonably be
expected to restrain, prevent or otherwise impose burdensome conditions on the
Asset Acquisition or the funding of the Loans on the Amendment and Restatement
Date contemplated hereby.

(d)Secretary’s Certificates; Certified Operating Documents; Good Standing
Certificates.  The Administrative Agent shall have received a certificate of
each of Loan Party, dated the Amendment and Restatement Date and executed by the
Secretary, managing member or equivalent officer of such Person, substantially
in the form of Exhibit C, with appropriate insertions and attachments, including
(i) the Operating Documents of such Person (and, for the avoidance of doubt, the
certificate of incorporation (or equivalent) of the applicable Loan Party shall
be certified by the Governmental Authority of the respective jurisdiction in
which such Loan Party is organized), (ii) (A) in the case of the Borrower, the
relevant board resolutions or written consents adopted by the Borrower for
purposes of authorizing the Borrower to enter into and perform the Loan
Documents and, as applicable, the Asset Acquisition Documents to which the
Borrower is party, and (B) in the case of Enterasys, the relevant board
resolutions or written consents adopted by Enterasys for purposes of authorizing
Enterasys to execute and deliver the Guarantor Acknowledgement and Consent,
(iii) the names, titles, incumbency and signature specimens of those
representatives of such Person who have been authorized by such resolutions
and/or written consents to execute Loan Documents and, as applicable, Asset
Acquisition Documents on behalf of such Person, (iv) a good standing certificate
for such Person certified as of a recent date by the appropriate Governmental
Authority of its respective jurisdiction of organization, and

77

 

--------------------------------------------------------------------------------

 

(v) certificates of qualification as a foreign corporation issued by each
jurisdiction in which the failure of such Person to be so qualified could
reasonably be expected to result in a Material Adverse Effect.

(e)Responsible Officer’s Certificates.

(i)The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Amendment and Restatement
Date and in form and substance reasonably satisfactory to the Administrative
Agent, either (A) attaching copies of all consents, licenses and approvals
(other than any applicable board resolutions or written consents of the Loan
Parties) required in connection with the execution, delivery and performance by
the Borrower and the validity against the Borrower of the Asset Acquisition
Documents and the Loan Documents to which it is party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required.

(ii)The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Amendment and Restatement
Date and in form and substance reasonably satisfactory to the Administrative
Agent, certifying (A)(1) that, as of the Amendment and Restatement Date, after
giving effect to the consummation of the Transactions, each of the Credit
Facility Representations and Warranties made by each Loan Party in or pursuant
to any Loan Document (x) that is qualified by materiality is true and correct,
and (y) that is not qualified by materiality, is true and correct in all
material respects, in each case, on and as of such date as if made on and as of
such date, except to the extent any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty was
true and correct in all respects or all material respects, as required, as of
such earlier date, (2) that, as of the Amendment and Restatement Date, after
giving effect to the consummation of the Transactions, each of the APA
Representations and Warranties made by Zebra Technologies in or pursuant to
Asset Purchase Agreement (x) that is qualified by materiality, is true and
correct, and (y) that is not qualified by materiality, is true and correct in
all material respects, in each case, on and as of such date as if made on and as
of such date, except to the extent any such representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty was true and correct in all respects or all material respects, as
required, as of such earlier date, but, for the avoidance of doubt and in each
case under this clause (2), only to the extent that the Borrower has the right
to terminate the Borrower’s obligations under the Asset Purchase Agreement (or
to decline to consummate the Asset Acquisition) as a result of the failure of
any such APA Representation and Warranty to be true and correct, (B) that there
has been no event or circumstance since June 30, 2016, that has had or that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (C) that there has been no event or circumstance since
September 13, 2016, that has had or that could reasonably be expected to have,
either individually or in the aggregate and solely with respect to the Acquired
Assets, an APA Material Adverse Effect, (D) subject to the foregoing and to the
Acquired Assets Lien Perfection Qualification, that no Default or Event of
Default has occurred and is continuing on the Amendment and Restatement Date
(except for any such Default or Event of Default that arises solely as a result
of any representations and warranties other than the Credit Facility
Representations and Warranties failing to be true and correct), (E) the
attachment thereto of detailed calculations (in substantially the form of
Part III of Attachment 3 to the form of pro forma Compliance Certificate set
forth at Exhibit B and otherwise in form and substance satisfactory to the
Administrative Agent) evidencing that the Consolidated Leverage Ratio of the
Borrower and its consolidated Subsidiaries as of June 30, 2016 did not exceed
3.00:1.00 on a pro forma basis, assuming that the Transactions (including the
Asset Acquisition and any refinancing of the Existing Credit Agreement with the
extensions of credit hereunder) were consummated on June 30, 2016, and (F) that
the Borrower holds no less than $65,000,000 of unrestricted cash and Cash
Equivalents as of the Amendment and Restatement Date after giving effect to the
funding of Loans on the Amendment and Restatement Date, the consummation of the
Asset Acquisition and the other Transactions contemplated by the Loan

78

 

--------------------------------------------------------------------------------

 

Documents to occur on the Amendment and Restatement Date.

(f)Collateral Matters.

(i)Lien Searches.  (A) The Administrative Agent shall have received the results
of recent lien searches in each jurisdiction where a Loan Party was formed or
organized, and such searches shall reveal no liens on any of the assets of any
Loan Party except for Liens permitted by Section 7.3 or liens to be discharged
on or prior to the Amendment and Restatement Date (which liens shall be
discharged pursuant to documentation reasonably satisfactory to the
Administrative Agent); and (B) the Administrative Agent shall have received the
results of recent lien searches in the jurisdiction where Zebra Technologies
(and, as applicable, any Subsidiaries of Zebra Technologies reasonably specified
by the Administrative Agent) is formed or organized, and such searches shall
reveal no liens on any of the Acquired Assets except for Liens permitted by
Section 7.3 or liens to be discharged on or prior to the Amendment and
Restatement Date (which liens shall be discharged pursuant to documentation
reasonably satisfactory to the Administrative Agent).

(ii)Pledged Stock; Stock Powers; Pledged Notes.  To the extent required to be
delivered pursuant to the Guarantee and Collateral Agreement, the Administrative
Agent shall have received original versions of (A) any certificates representing
equity interests that constitute Acquired Assets (and that do not constitute
Excluded Assets), together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the Borrower, and (B) each
promissory note (if any) that constitutes an Acquired Asset (and that does not
constitute an Excluded Asset), endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the
Borrower.  Notwithstanding the foregoing, to the extent that the perfection of
any Lien of the Administrative Agent (held for the ratable benefit of the
Secured Parties) in any of the Acquired Assets is not or cannot be provided on
the Amendment and Restatement Date (other than any Acquired Assets with respect
to which a Lien may be perfected by means of (x) the filing of a UCC financing
statement, (y) the delivery of certificated securities, or (z) the filing of a
notice with the United States Patent and Trademark Office or the United States
Copyright Office), after the Borrower’s use of commercially reasonable efforts
to do so, the perfection of such Lien in such Acquired Assets shall not
constitute a condition precedent pursuant to this Section 5.1(f) but shall be
required to be provided within 30 days (or such longer period to which the
Administrative Agent may agree in writing) after the Amendment and Restatement
Date pursuant to arrangements mutually agreed between the Borrower and the
Administrative Agent).  The qualification specified in the immediately preceding
sentence shall be referred to herein as the “Acquired Assets Lien Perfection
Qualification”.

(iii)Filings, Registrations, Recordings, Agreements, Etc.  Subject to the
Acquired Assets Lien Perfection Qualification, to the extent not having been
made prior to the Amendment and Restatement Date or, as applicable, delivered to
the Administrative Agent prior to the Amendment and Restatement Date, each
document (including any UCC financing statements, Deposit Account Control
Agreements, Securities Account Control Agreements, and landlord access
agreements and/or bailee waivers) required by the Loan Documents or under
applicable law or reasonably requested by the Administrative Agent to be filed,
executed, registered or recorded to create in favor of the Administrative Agent
(for the ratable benefit of the Secured Parties) a perfected Lien on any
Acquired Assets that constitute Collateral (and not Excluded Assets) as of the
Amendment and Restatement Date, prior and superior in right and priority to any
Lien in such Collateral held by any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall have been executed (if
applicable) and delivered to the Administrative Agent in proper form for filing,
registration or recordation.

(iv)JPM Lien Release Documents.  Subject to the Acquired Assets Lien Perfection
Qualification, the Administrative Agent shall have received copies of each JPM
Lien Release

79

 

--------------------------------------------------------------------------------

 

Document that it may have reasonably requested, which JPM Lien Release Documents
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

(g)Insurance.  The Administrative Agent shall have received, after giving effect
to the consummation of the Transactions and to the extent not having been
delivered to the Administrative Agent previously, insurance certificates
satisfying the requirements of Section 6.6 hereof and Section 5.2(b) of the
Guaranty and Collateral Agreement, together with evidence reasonably
satisfactory to the Administrative Agent that the insurance policies referenced
in any such certificates have been endorsed for the purpose of naming the
Administrative Agent (for the ratable benefit of the Secured Parties) as an
“additional insured” or “lender loss payee”, as applicable, with respect to such
insurance policies, in form and substance satisfactory to the Administrative
Agent.

(h)Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Amendment and Restatement Date (including
any such fees contemplated by the Fee Letter), and all reasonable and documented
fees and expenses for which invoices have been presented (including the
reasonable and documented fees and expenses of outside legal counsel to the
Administrative Agent) for payment on or before the Amendment and Restatement
Date.  All such amounts will be paid with proceeds of Loans made on the
Amendment and Restatement Date and will be reflected in the Flow of Funds
Agreement.  

(i)Legal Opinions.  The Administrative Agent shall have received the executed
legal opinion of Latham & Watkins, LLP, in form and substance reasonably
satisfactory to the Administrative Agent and addressing such matters relating to
the Loan Parties and the Loan Documents as the Administrative Agent may
reasonably specify.

(j)Sufficiency of Facilities Amounts, Cash on Hand and Consolidated Leverage
Ratio.  (A) The Borrower shall hold no less than $65,000,000 of cash and Cash
Equivalents as of the Amendment and Restatement Date after giving effect to the
consummation of the Transactions.  (B)  The Consolidated Leverage Ratio,
calculated on a pro forma basis as of June 30, 2016 after giving effect to the
consummation of the Transactions, as if such Transactions had been consummated
on such date, shall be no more than 3.00 to 1.00.

(k)Borrowing Notices.  The Administrative Agent shall have received, (i) in
respect of the Term Loan to be made on the Amendment and Restatement Date, a
completed Notice of Borrowing executed by the Borrower and otherwise complying
with the requirements of Section 2.2, and (ii) in respect of any Revolving Loans
to be made on the Amendment and Restatement Date, a completed Notice of
Borrowing executed by the Borrower and otherwise complying with the requirements
of Section 2.5.

(l)Amendment and Restatement Date Solvency Certificate.  The Administrative
Agent shall have received an Amendment and Restatement Date Solvency Certificate
from the chief financial officer or treasurer of the Borrower, substantially in
the form of Exhibit D.

(m)No Material Adverse Effect.  (i) There shall not have occurred since June 30,
2016 any event or condition that has had or that could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect; provided
that, solely for purposes of this clause (i), “Material Adverse Effect” shall
not be required to take into account any assets, properties or liabilities that
constitute Acquired Assets; and (ii) there shall not have occurred since
September 13, 2016, any event or condition that has had or that could be
reasonably expected to have, individually or in the aggregate, an APA Material
Adverse Effect.

80

 

--------------------------------------------------------------------------------

 

(n)No Litigation.  No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened in writing, that could reasonably be expected to have a
Material Adverse Effect.

(o)Pro Forma Financial Model.  The Administrative Agent shall have received the
Pro Forma Financial Model.

(p)Occurrence of Amendment and Restatement Date.  The Amendment and Restatement
Date shall occur as a result of the satisfaction or waiver of each condition set
forth in this Section 5.1 on or prior to the Asset Acquisition Deadline.  Any
failure of the Amendment and Restatement Date to occur on or prior to the Asset
Acquisition Deadline for any reason shall invoke the provisions set forth in
Section 10.21.  

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement (whether or not on the
Amendment and Restatement Date or pursuant to an Addendum and an Assignment and
Assumption) and made Loans to the Borrower on the Amendment and Restatement Date
or thereafter shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter either sent (or made available)
by the Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender, unless an officer of the
Administrative Agent responsible for the Transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the Amendment and
Restatement Date specifying such Lender’s objection thereto and either such
objection shall not have been withdrawn by notice to the Administrative Agent to
that effect on or prior to the Amendment and Restatement Date or, if any
extension of credit on the Amendment and Restatement Date has been requested,
such Lender shall not have made available to the Administrative Agent on or
prior to the Amendment and Restatement Date such Lender’s Revolving Percentage
or Term Percentage, as the case may be, of such requested extension of credit.

5.2Conditions to Each Extension of Credit.  The agreement of each Lender to make
any extension of credit requested to be made by it hereunder on any date
(including its Loans disbursed on the Amendment and Restatement Date but
excluding (x) any Revolving Loan Conversion, (y) any conversion of a Eurodollar
Loan into an ABR Loan pursuant to Section 2.13(a) and (z) any continuation of
Loans pursuant to Section 2.13(b)) is subject to the satisfaction of the
following conditions precedent:

(a)Representations and Warranties.  

(i)Solely with respect to the Credit Facility Representations and Warranties
that are required to be made on the Amendment and Restatement Date, each of the
Credit Facility Representations and Warranties made by each Loan Party in or
pursuant to any Loan Document (A) that is qualified by materiality, shall be
true and correct, and (B) that is not qualified by materiality, shall be true
and correct in all material respects, in each case, on and as of the Amendment
and Restatement Date, as if made on and as of such date, except to the extent
any such representation and warranty expressly relates to an earlier date, in
which case such representation and warranty shall have been true and correct in
all respects or all material respects, as required, as of such earlier date.

(ii)Solely with respect to the APA Representations and Warranties that are
required to be made on the Amendment and Restatement Date, each of the APA
Representations and Warranties made by Zebra Technologies in or pursuant to the
Asset Purchase Agreement (A) that is qualified by materiality, shall be true and
correct, and (B) that is not qualified by materiality, shall be true and correct
in all material respects, in each case, on and as of the Amendment and
Restatement Date, as if

81

 

--------------------------------------------------------------------------------

 

made on and as of such date, except to the extent any such representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty shall have been true and correct in all respects or all material
respects, as required, as of such earlier date, but, for the avoidance of doubt
and in each case under this clause (ii), only to the extent that the Borrower
has the right to terminate the Borrower’s obligations under the Asset Purchase
Agreement (or to decline to consummate the Asset Acquisition) as a result of the
failure of any such APA Representation and Warranty to be true and correct.

(iii)With respect to the representations and warranties set forth in the Loan
Documents that the Loan Parties are required to make at any time after the
Amendment and Restatement Date, each of the representations and warranties made
by each Loan Party in or pursuant to any Loan Document (i) that is qualified by
materiality shall be true and correct, and (ii) that is not qualified by
materiality, shall be true and correct in all material respects, in each case,
on and as of such date as if made on and as of such date, except to the extent
any such representation and warranty expressly relates to an earlier date, in
which case such representation and warranty shall have been true and correct in
all respects or all material respects, as required, as of such earlier date.

(b)Availability.  With respect to any requests for any Revolving Extensions of
Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 shall be
complied with.

(c)Notices of Borrowing.  The Administrative Agent shall have received a Notice
of Borrowing in connection with any such request for extension of credit which
complies with the requirements hereof.

(d)No Default.  Subject to the terms and provisions of Section 5.1, no Default
or Event of Default shall have occurred and be continuing as of or on such date
or after giving effect to the extensions of credit requested to be made on such
date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion (excluding (x) any Revolving Loan
Conversion, (y) any conversion of a Eurodollar Loan into an ABR Loan pursuant to
Section 2.13(a) and (z) any continuation of Loans pursuant to Section 2.13(b))
shall constitute a representation and warranty by the Borrower as of the date of
such extension of credit, Revolving Loan Conversion or conversion, as
applicable, that the conditions contained in this Section 5.2 have been
satisfied.

5.3Post-Closing Conditions Subsequent.  The Borrower shall satisfy each of the
conditions subsequent to the Amendment and Restatement Date, as applicable and
as specified in this Section 5.3, to the reasonable satisfaction of the
Administrative Agent, in each case by no later than the date specified for such
condition below:

(a)The Borrower shall (i) cause each Loan Party in existence as of the Amendment
and Restatement Date and each counsel to such Loan Parties to deliver to the
Administrative Agent by no later than the date occurring 20 Business Days after
the Amendment and Restatement Date, the originally-executed signature pages of
such Persons to any of the agreements, opinions and other documents referenced
in Section 5.1 (including any such signature pages to this Agreement and each of
the other Loan Documents, but excluding all Asset Acquisition Documents and
approvals or consents of any Governmental Authority) in respect of which the
Administrative Agent, as an accommodation to such Loan Parties, has agreed to
accept copies of such Persons’ signature pages for purposes of the closing of
this Agreement and certain of the other Loan Documents on the Amendment and
Restatement Date, and (ii) use commercially reasonable efforts to cause any
other Persons party to any agreements or other

82

 

--------------------------------------------------------------------------------

 

documents referenced in Section 5.1 to deliver to the Administrative Agent by no
later than the date occurring 30 days after the Amendment and Restatement Date
the originally-executed signature pages of such Persons to any of the
agreements, notice acknowledgments and other documents referenced in Section 5.1
(excluding all Asset Acquisition Documents and approvals or consents of any
Governmental Authority) in respect of which the Administrative Agent, as an
accommodation to such Loan Parties, has agreed to accept copies of such Persons’
signature pages for purposes of the closing of this Agreement and certain of the
other Loan Documents on the Amendment and Restatement Date.

(b)Notwithstanding anything to the contrary set forth in Sections 5.1 or 5.2, or
in the Guarantee and Collateral Agreement, the Borrower shall deliver to the
Administrative Agent by no later than the date occurring 30 days after the
Amendment and Restatement Date all landlord access agreements and bailee waivers
that are required to be delivered pursuant to such Sections and the Guarantee
and Collateral Agreement.

Section 6
AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall, and, where applicable, shall cause each of its
Subsidiaries to:

6.1Financial Statements.  Furnish to the Administrative Agent, with sufficient
copies for distribution to each Lender:

(a)as soon as available, but in any event within (i) 90 days after the end of
each fiscal year of the Borrower or, (ii) if the Borrower is a publicly traded
company and has been granted an extension by the SEC with respect to any fiscal
year of the Borrower permitting the late filing by the Borrower of any annual
report on form 10-K, the earlier of (x) 120 days after the end of such fiscal
year of the Borrower and (y) the last day of such extension period, a copy of
the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income and of cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, by KPMG LLP or other
independent certified public accountants of nationally recognized standing;

(b)as soon as available, but in any event within (i) 45 days after the end of
each of the first three fiscal quarterly periods of each fiscal year of the
Borrower or, (ii) if the Borrower is a publicly traded company and has been
granted an extension by the SEC with respect to any fiscal quarter of the
Borrower permitting the late filing by the Borrower of any quarterly report on
form 10-Q, the earlier of (x) 60 days after the end of such fiscal quarter of
the Borrower and (y) the last day of such extension period, the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal quarter and the related unaudited consolidated
statements of income and of cash flows for such fiscal quarter and the portion
of the fiscal year through the end of such fiscal quarter, setting forth in each
case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

83

 

--------------------------------------------------------------------------------

 

Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which the Borrower posts such
documents, or provides a link thereto, either: (i) on the Borrower’s website on
the Internet at the website address listed in Section 10.2; or (ii) when such
documents are posted electronically on the Borrower’s behalf on an internet or
intranet website to which each Lender and the Administrative Agent has access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), if any; provided that: (A) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender upon
its request to the Borrower to deliver such paper copies until written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender; and (B) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent by email electronic
versions (i.e. soft copies) of such documents.  The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

6.2Certificates; Reports; Other Information.  Furnish to the Administrative
Agent, for distribution to each Lender:

(a)Reserved;

(b)(i)concurrently with the delivery of any financial statements pursuant to
Section 6.1, (A) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (B) a Compliance
Certificate (1) containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the applicable fiscal
quarter or fiscal year of the Borrower, as the case may be, and (2) to the
extent not previously disclosed to the Administrative Agent, containing, as
applicable, a description of any change in the jurisdiction of organization of
any Loan Party and a list of any Intellectual Property issued to or acquired by
any Loan Party since the date of the most recent Compliance Certificate
delivered pursuant to this Section 6.2(b)(i)(B); and

(ii)reserved.

(c)as soon as available, and in any event no later than 75 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year of the
Borrower beginning on July 1, 2017), a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of each fiscal quarter of such
fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer of the
Borrower stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect (it being recognized by the Administrative Agent and the Lenders that
any projections and forecasts provided by the Borrower are based on good

84

 

--------------------------------------------------------------------------------

 

faith estimates and assumptions believed by the Borrower to be reasonable as of
the date of delivery of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results);

(d)promptly, and in any event within ten Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof (other than routine comment letters
from the staff of the SEC relating to the Borrower’s filings with the SEC) if,
and only to the extent that such Loan Party or Subsidiary may provide such
information in accordance with any applicable Requirements of Law;

(e)within five days after the same are sent, copies of each annual report, proxy
or financial statement or other material report that the Borrower sends to the
holders of any class of the Borrower’s debt securities having an aggregate
principal amount in excess of $5,000,000 or public equity securities and, within
five days after the same are filed, copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file with the
SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(f)within five days after the same are sent or received, copies of all material
correspondence, material reports, material documents and other material filings
with any Governmental Authority (i) regarding any non-compliance with or any
failure to maintain any Governmental Approvals or Requirements of Law applicable
to any Loan Party, or (ii) that could reasonably be expected to have a Material
Adverse Effect;

(g)concurrently with the delivery of the financial statements referred to in
Section 6.1(a), (i) a report of a reputable insurance broker with respect to the
insurance coverage required to be maintained pursuant to Section 6.6 and the
terms of the Guarantee and Collateral Agreement, together with any supplemental
reports with respect thereto which the Administrative Agent may reasonably
request, and (ii) updates to Schedule 4.15 to reflect changes to the information
specified in such Schedule occasioned by developments having occurred during the
period to which such financial statements relate;

(h)by no later than three days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the 2013 Enterasys Stock Acquisition
Documentation or the Asset Acquisition Documents; and

(i)promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

6.3Reserved.

6.4Payment of Obligations; Taxes.  

(a)Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material obligations (including
all material Taxes and material Other Taxes imposed by law on an applicable Loan
Party) of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

85

 

--------------------------------------------------------------------------------

 

(b)File or cause to be filed all Federal, all income and all other material
state and other material tax returns that are required to be filed.

6.5Maintenance of Existence; Compliance.  (a)(i) Preserve, renew and keep in
full force and effect its organizational existence, and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or desirable in the normal conduct of such
Group Member’s business or necessary for the performance by such Group Member of
its Obligations under any Loan Document, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that a failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) comply with all Contractual Obligations (including
with respect to leasehold interests of the Borrower or any such Subsidiary) and
Requirements of Law except to the extent that a failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect; and (c) comply with all Governmental Approvals, and any term, condition,
rule, filing or fee obligation, or other requirement related thereto, except to
the extent that a failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (d) use commercially reasonable efforts to obtain
the Governmental Approvals described in Part B of Schedule 4.4 within 30 days
after the Amendment and Restatement Date.  Without limiting the generality of
the foregoing, the Borrower shall, and shall cause each of its ERISA Affiliates
to:  (1) maintain each Pension Plan in compliance in all material respects with
the applicable provisions of ERISA, the Code or other Federal or state law;
(2) cause each Pension Plan to maintain its qualified status under
Section 401(a) of the Code; (3) make all required contributions to any Pension
Plan; (4) not become a party to any Multiemployer Plan; (5) ensure that all
liabilities under each Pension Plan are either (x) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing such Pension Plan; (y) insured with a reputable insurance company; or
(z) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto; and
(6) ensure that the contributions or premium payments to or in respect of each
Pension Plan are and continue to be promptly paid at no less than the rates
required under the rules of such Pension Plan and in accordance with the most
recent actuarial advice received in relation to such Pension Plan and applicable
law.

6.6Maintenance of Property; Insurance.  

(a)Keep all material property useful and necessary in its respective business in
good working order and condition, ordinary wear and tear excepted;

(b)maintain with financially sound and reputable insurance companies insurance
on all of the property of the Borrower or such Subsidiary, as applicable, in at
least such amounts and against at least such risks (but including in any event
public liability and product liability) as are usually insured against in the
same general area by companies engaged in the same or a similar
business.  Without limiting the foregoing, within 30 days after the first date
on which the Collateral includes any improved real property of any Loan Party
that is located in an area identified by the Federal Emergency Management Agency
or any successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Reform Act of 1994, the Borrower shall, and shall cause
each other Loan Party, to (i) maintain, if available, fully paid flood hazard
insurance on all such improved real property of such Loan Party that constitutes
Collateral, on such terms and in such amounts as are required by the National
Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent, (ii) furnish to the Administrative Agent evidence of the
renewal of (and payment of renewal premiums in respect of) all such policies
prior to the expiration or lapse thereof, and (iii) furnish to the
Administrative Agent prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area;

86

 

--------------------------------------------------------------------------------

 

(c)(i) continue to use each of its respective material Trademarks in a manner
sufficient to maintain such material Trademark in full force free from any claim
of abandonment for non-use, (ii) maintain generally as in the past the quality
of products and services offered under each such material Trademark, (iii) use
each such material Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (iv) not
adopt or use any mark which is confusingly similar or a colorable imitation of
any such material Trademark, and (v) not (and not knowingly permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
any such material Trademark may become invalidated or impaired in any way that
could reasonably be expected to result in a Material Adverse Effect on such
Group Member;

(d)ensure that none of its respective material Patents could reasonably be
expected to become forfeited, abandoned or dedicated to the public;

(e)(i) ensure that none of its respective material Copyrights could reasonably
be expected to become invalidated or otherwise materially impaired, and
(ii) ensure that no material portion of such material Copyrights falls into the
public domain;

(f)ensure that none of its respective material Intellectual Property infringes
the Intellectual Property rights of any other Person;

(g)notify the Administrative Agent promptly if it knows, or has reason to know,
that any application or registration relating to any of its respective material
Intellectual Property may become forfeited, abandoned or dedicated to the
public, or of any material adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in the United States Patent and Trademark Office, the United
States Copyright Office or any court or tribunal in any country) regarding such
Group Member’s ownership of, or the validity of, any material Intellectual
Property or such Group Member’s right to register the same or to own and
maintain the same;

(h)take all reasonable and necessary steps, including, without limitation, in
any proceeding before the U.S. Patent and Trademark Office, the U.S. Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each material application (and to
obtain the relevant registration) and to maintain each registration of its
respective material U.S. Intellectual Property, including filing of applications
for renewal, affidavits of use and affidavits of incontestability; and

(i)In the event that any of its respective material Intellectual Property is
infringed, misappropriated or diluted by a third party, take such actions as
such Group Member shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property.

6.7Inspection of Property; Books and Records; Discussions.  With respect to each
Loan Party, (a) keep proper books of records and account in which full, true and
correct entries in conformity with GAAP (consistently applied as in effect from
time to time) and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities, and (b) permit
representatives and independent contractors of (and reasonably selected by) the
Administrative Agent or, as applicable, any Lender to visit and inspect any of
the respective properties of the Loan Parties (provided that, with respect to
any leased properties, such inspection shall not violate the terms of the
applicable lease), and examine and make abstracts from any of their respective
books and records at any reasonable time (during normal business hours and, so
long as no Event of Default then exists, upon reasonable advance notice to such
Loan Party) and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Loan
Parties with officers,

87

 

--------------------------------------------------------------------------------

 

directors and employees of the Loan Parties and with their independent certified
public accountants; provided that (i) such inspections shall not be undertaken
more frequently than once per year, unless an Event of Default has occurred and
is continuing, in which case such inspections and audits may occur as often as
the Administrative Agent shall reasonably determine is necessary, and (ii) the
scope of any such inspection which is undertaken at any time during which an
Event of Default does not exist shall be subject to the Borrower’s reasonable
review and discretion.  

6.8Notices.  Promptly after a Responsible Officer of the Borrower or any other
Loan Party, or any other officer or employee of the Borrower responsible for
administering any of the Loan Documents or monitoring compliance with any of the
provisions thereof, in any such case, obtains knowledge thereof, notify the
Administrative Agent in writing of:

(a)the occurrence of any Default or Event of Default;

(b)any (i) default or event of default under any Contractual Obligation of any
Group Member that, if not cured or if adversely determined, as the case may be,
could reasonably be expected to have a Material Adverse Effect; and
(ii) litigation, investigation or proceeding that may exist at any time between
any Group Member and any Governmental Authority that, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;

(c)any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $5,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought against any Group Member, or
(iii) which relates to any Loan Document;

(d)(i)  promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following events affecting any Loan Party or any of its
respective ERISA Affiliates (but in no event more than ten days after any such
event), the occurrence of any of the following events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any of its ERISA
Affiliates with respect to such event, if such event could reasonably be
expected to result in liability in excess of $5,000,000 of any Loan Party or any
of their respective ERISA Affiliates:  (A) an ERISA Event, (B) the adoption of
any new Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of
any amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), or (D) the commencement of contributions by the
Borrower or any ERISA Affiliate to any Pension Plan that is subject to Title IV
of ERISA or Section 412 of the Code; and

(ii)upon the reasonable request of the Administrative Agent after the giving,
sending or filing thereof, or the receipt thereof, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by Loan
Party or any of its respective ERISA Affiliates with the IRS with respect to
each Pension Plan; and

(iii)promptly after the receipt thereof by any Loan Party or any of its
respective ERISA Affiliates, all notices from a Multiemployer Plan sponsor
concerning an ERISA Event that could reasonably be expected to result in a
liability in excess of $5,000,000 of any Loan Party or any of its respective
ERISA Affiliates;

(e)(i) any Asset Sale undertaken by any Group Member involving Net Cash Proceeds
in an amount equaling or exceeding $750,000, and (ii) any incurrence by any
Group Member of any Indebtedness (other than Indebtedness constituting Loans) in
a principal amount equaling or exceeding $1,000,000;

88

 

--------------------------------------------------------------------------------

 

(f)any material change in accounting policies or financial reporting practices
by any Loan Party; and

(g)any development or event that has had or could reasonably be expected to have
a Material Adverse Effect.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

6.9Environmental Laws.

(a)Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with, and maintain any and all licenses, approvals,
notifications, registrations or permits required by, all applicable
Environmental Laws.

(b)Except as could not reasonably be expected to result in a Material Adverse
Effect, conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.

6.10Operating Accounts.  Maintain the Borrower’s and its Subsidiaries’ primary
domestic depository and operating accounts and securities accounts with SVB or
with SVB’s Affiliates.

6.11Audits.  At reasonable times, on five Business Days’ prior notice (provided
that no notice shall be required if an Event of Default has occurred and is
continuing), the Administrative Agent, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy any and all of any Loan
Party’s books and records including ledgers, federal and state tax returns,
records regarding assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information (provided that with respect to any leased property,
such inspection shall not violate the terms of the applicable lease).  The
foregoing inspections and audits shall be at the Borrower’s expense, and the
charge therefor shall be $1,000 per person per day (or such reasonably higher
amount as shall represent the Administrative Agent’s then-current standard
charge for the same), plus reasonable out-of-pocket expenses.  Such inspections
and audits shall not be undertaken more frequently than once per year, unless an
Event of Default has occurred and is continuing, in which case such inspections
and audits shall occur as often as the Administrative Agent shall reasonably
determine is necessary.  In addition, the scope of any such inspection and any
such audit, in any such case, which is undertaken at any time during which an
Event of Default does not exist, shall be subject to the Borrower’s reasonable
review and discretion.

6.12Additional Collateral, Etc.

(a)With respect to any property (to the extent included in the definition of
Collateral and not constituting Excluded Assets) acquired after the Amendment
and Restatement Date by any Loan Party (including the Acquired Assets but other
than (x) any property described in paragraph (c) or (d) below, and (y) any
property subject to a Lien expressly permitted by Section 7.3(g)) as to which
the Administrative Agent, for the ratable benefit of the Secured Parties, does
not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent may reasonably deem

89

 

--------------------------------------------------------------------------------

 

necessary or advisable to evidence that such Loan Party is a Guarantor and to
grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in such property and (ii) take all actions
necessary or advisable in the opinion of the Administrative Agent to grant to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority (except as expressly permitted by Section 7.3) security
interest and Lien in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.

(b)Reserved.

(c)With respect to any new direct or indirect Material Domestic Subsidiary of
the Borrower created or acquired after the Amendment and Restatement Date
(including any such Material Domestic Subsidiary acquired pursuant to a
Permitted Acquisition, and including any Immaterial Subsidiary existing as of
the Amendment and Restatement Date which becomes a Material Domestic Subsidiary
after the Amendment and Restatement Date), promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent reasonably deems necessary or advisable to
grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a perfected first priority security interest and Lien in the Capital
Stock of such new Material Domestic Subsidiary that is owned directly or
indirectly by the Borrower, (ii) deliver to the Administrative Agent such
documents and instruments as may be reasonably required to grant, perfect,
protect and ensure the priority of such security interest, including but not
limited to, the certificates representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower or any other applicable Loan Party, (iii) cause such new
Material Domestic Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement as a Grantor and a Guarantor thereunder, (B) to take such
actions as are necessary or advisable in the opinion of the Administrative Agent
to grant to the Administrative Agent for the ratable benefit of the Secured
Parties a perfected first priority security interest and Lien in the Collateral
described in the Guarantee and Collateral Agreement, with respect to such new
Material Domestic Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of the
secretary (or other equivalent officer) of such Material Domestic Subsidiary of
the type described in Section 5.1(d), in form reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions addressing such matters as the Administrative Agent may reasonably
specify, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

(d)With respect to any new First Tier Foreign Subsidiary or any First Tier
Foreign Subsidiary Holding Company, as applicable, created or acquired after the
Amendment and Restatement Date by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement, as the Administrative Agent reasonably deems necessary or
advisable to grant to the Administrative Agent, for the ratable benefit of the
Secured Parties, a perfected first priority security interest and Lien in the
Capital Stock of such new First Tier Foreign Subsidiary or First Tier Foreign
Subsidiary Holding Company, as applicable, that is owned by any such Loan Party
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock of any such new First Tier Foreign Subsidiary or First Tier
Foreign Subsidiary Holding Company, as applicable, be required to be so
pledged), (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock (if certificated), together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the relevant Loan
Party, and take such other action (including, as applicable, the delivery of any
Foreign Pledge Documents reasonably requested by the Administrative Agent) as
may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative

90

 

--------------------------------------------------------------------------------

 

Agent’s security interest therein, and (iii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(e)Each Loan Party shall use commercially reasonable efforts to obtain a
landlord’s agreement or bailee letter, as applicable, from the lessor of its
headquarters location and from the lessor of or the bailee related to any other
location where in excess of $500,000 of Collateral is stored or located, which
agreement or letter, in any such case, shall contain a waiver or subordination
of all Liens or claims that the landlord or bailee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Administrative Agent.  After the Amendment and
Restatement Date, no real property or warehouse space shall be leased by any
Loan Party and no Inventory shall be shipped to a processor or converter under
arrangements established after the Amendment and Restatement Date, without the
prior written consent of the Administrative Agent or unless and until a
reasonably satisfactory landlord agreement or bailee letter, as appropriate,
shall first have been obtained with respect to such location.  Each Loan Party
shall pay and perform its material obligations under all leases and other
agreements with respect to each leased location or public warehouse where any
Collateral is or may be located.

6.13Anti-Corruption Laws.  Conduct its business in compliance with all
applicable anti-corruption laws and maintain policies and procedures designated
to promote and achieve compliance with such laws.

6.14Insider Subordinated Indebtedness.  Cause any Insider Indebtedness owing by
any Loan Party to become Insider Subordinated Indebtedness (a) on or prior to
the Amendment and Restatement Date, in respect of any such Insider Indebtedness
in existence as of the Amendment and Restatement Date or (b) contemporaneously
with the incurrence thereof, in respect of any such Insider Indebtedness
incurred at any time after the Amendment and Restatement Date; provided that no
Insider Indebtedness shall in any event and under any circumstances be secured
by any assets of any Group Member.

6.15Asset Acquisition.  Cause the Asset Acquisition to be consummated on or
prior to the Asset Acquisition Deadline in accordance with applicable law, the
Asset Purchase Agreement, the other Asset Acquisition Documents and the Loan
Documents and comply in all material respects with all of the obligations of the
Borrower arising under the Asset Purchase Agreement and the other Asset
Acquisition Documents.

6.16Use of Proceeds.  Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.

6.17Designated Senior Indebtedness.  Cause the Loan Documents and all of the
Obligations (other than any such Obligations arising in connection with Bank
Services and FX Contracts) to be deemed “Designated Senior Indebtedness” or a
similar concept thereto, if applicable, for purposes of any other Indebtedness
of the Loan Parties.

6.18Further Assurances.  Execute any further instruments and take such further
action as the Administrative Agent reasonably deems necessary to perfect,
protect, ensure the priority of or continue the Administrative Agent’s Lien on
the Collateral or to effect the purposes of this Agreement.

91

 

--------------------------------------------------------------------------------

 

Section 7
NEGATIVE COVENANTS

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall not, nor shall it permit any of its Subsidiaries
to, directly or indirectly:

7.1Financial Condition Covenants.

(a)Minimum Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio, determined as the last day of any fiscal quarter
period of the Borrower, to be less than 1.25 to 1.00.

(b)Minimum Consolidated Quick Ratio.  Permit the Consolidated Quick Ratio,
determined as of the last day of any fiscal quarter period of the Borrower, to
be less than 1.15 to 1.00.

(c)Maximum Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio,
determined as of the last day of any fiscal quarter period of the Borrower
specified below, to exceed the ratio set forth below opposite such fiscal
quarter period:

Fiscal Quarter Ending

Consolidated Leverage Ratio

September 30, 2016

3.00 to 1.00

December 31, 2016

3.00 to 1.00

March 31, 2017

2.75 to 1.00

June 30, 2017

2.50 to 1.00

September 30, 2017

2.25 to 1.00

December 31, 2017 and thereafter

2.00 to 1.00

 

7.2Indebtedness.  Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a)Indebtedness of any Group Member pursuant to any Loan Document or Bank
Services Agreement or FX Contract;

(b)Indebtedness of (i) any Loan Party owing to any other Loan Party, and
(ii) any Group Member that is not a Loan Party to any other Group Member that is
not a Loan Party to fund working capital requirements in the ordinary course of
business not inconsistent with past practices;

(c)Guarantee Obligations (i) of any Loan Party of the Indebtedness of any other
Loan Party; (ii) of any Subsidiary (which is not a Loan Party) of the
Indebtedness of any Loan Party, or (iii) by any Subsidiary (which is not a Loan
Party) of the Indebtedness of any other Subsidiary (that is not a Loan Party),
provided that, in any case (i), (ii) or (iii), the Indebtedness so guaranteed is
otherwise permitted by the terms hereof;

(d)Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d),
and any Permitted Refinancing Indebtedness in respect thereof;

(e)Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $5,000,000 at any

92

 

--------------------------------------------------------------------------------

 

one time outstanding and any Permitted Refinancing Indebtedness in respect
thereof);

(f)Surety Indebtedness and any other Indebtedness in respect of letters of
credit, banker’s acceptances or similar arrangements, provided that the
aggregate amount of any such Indebtedness outstanding at any time shall not
exceed $5,000,000;

(g)unsecured Subordinated Indebtedness;

(h)unsecured Indebtedness of the Loan Parties and their respective Subsidiaries
in an aggregate principal amount, for all such Indebtedness taken together, not
to exceed $5,000,000 at any one time outstanding;

(i)obligations (contingent or otherwise) of the of the Loan Parties and their
respective Subsidiaries existing or arising under any Specified Swap Agreement,
provided that such obligations are (or were) entered into by such Person in
accordance with Section 7.13 and not for purposes of speculation;

(j)Guarantee Obligations of the Borrower in respect of obligations (other than
Indebtedness) of any Subsidiary of the Borrower, which Guarantee Obligations are
not otherwise prohibited pursuant to the terms of this Agreement or, as
applicable, any other Loan Document; provided that any such Guarantee Obligation
is incurred by the Borrower in the ordinary course of business consistent with
past practice;

(k)Indebtedness owing to trade creditors that is incurred in respect of surety
bonds and similar obligations in the ordinary course of business and consistent
with past practice;

(l)Indebtedness of any Group Member in respect of workers’ compensation claims,
payment obligations in connection with health or other types of social security
benefits, unemployment or other insurance obligations, reclamation and statutory
obligations, incurred in the ordinary course of business and not for overdue
amounts;

(m)Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business; and

(n)(i) secured Indebtedness of any Person that becomes, and continues as, a
Subsidiary of any Loan Party after the Amendment and Restatement Date, and
secured Indebtedness in respect of assets acquired pursuant to an acquisition
permitted hereunder and existing at the time of such asset acquisition in an
aggregate amount not to exceed $5,000,000 at any time outstanding; provided that
(A) no such Indebtedness is created in contemplation of such asset acquisition,
(B) any such Indebtedness remains Indebtedness of such acquired Subsidiary and
not of any Loan Party, and (C) immediately before and immediately after giving
effect to the incurrence of such secured Indebtedness, no Default or Event of
Default shall have occurred and be continuing (including without limitation any
Event of Default arising from any failure to comply with the financial covenants
set forth in Section 7.13), such calculation to be determined on a pro forma
basis based on the financial information most recently delivered to the
Administrative Agent pursuant to Section 6.1(a) or (b) (giving pro forma effect
to such acquisition, as if such acquisition was consummated as of the last day
of the period as to which such financial information relates); and
(ii) unsecured Indebtedness of any Person that becomes, and continues as, a
Subsidiary of any Loan Party after the date hereof, and unsecured Indebtedness
in respect of assets acquired pursuant to an acquisition permitted hereunder and
existing at the time of such asset acquisition; provided that (A) no such
unsecured Indebtedness is created in contemplation of such asset acquisition,
and (B) immediately before and immediately after giving effect to the incurrence
of such unsecured Indebtedness, no Default

93

 

--------------------------------------------------------------------------------

 

or Event of Default shall have occurred and be continuing (including without
limitation any Event of Default arising from any failure to comply with the
financial covenants set forth in Section 7.13), such calculation to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 6. 1(a) or (b);

To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 7.2, the
Borrower may allocate such Indebtedness to any one or more of such subsections
and in no event shall the same portion of Indebtedness be deemed to utilize or
be attributable to more than one item; provided that all Indebtedness created
pursuant to the Loan Documents shall be deemed to have been incurred in reliance
on Section 7.2(a).

For purposes of determining compliance with the Dollar-denominated restrictions
in any subsection of this Section 7.2 on the incurrence of Indebtedness, the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date on which such Indebtedness was incurred in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that if such Indebtedness is Permitted Refinancing Indebtedness
incurred to modify, refinance, refund, renew or extend other Indebtedness
denominated in a foreign currency, and such modification, refinancing,
refunding, renewal or extension would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such modification, refinancing, refunding, renewal or
extension, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as such Permitted Refinancing Indebtedness is otherwise
permitted by the terms of this Section 7.2.

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no Indebtedness incurred at any time in reliance on this Section 7.2
shall cause the Foreign Investment Limit in effect at such time to be
exceeded.  

7.3Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a)Liens for Taxes not yet delinquent or that are being contested in good faith
by appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP (or, in the case of any Foreign Subsidiary, generally accepted accounting
principles in effect from time to time in its respective jurisdiction of
organization);

(b)carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that (i) do not
cover any Intellectual Property, and (ii) are not overdue for a period of more
than 45 days or that are being contested in good faith by appropriate
proceedings;

(c)pledges or deposits (other than to the extent involving any pledge of
Intellectual Property) in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d)pledges or deposits (other than any deposits of any Intellectual Property or
rights thereto) made to secure earnest money deposits required under letters of
intent or purchase money agreements or made to secure the performance of
tenders, bids, trade contracts (other than for borrowed money), leases,
subleases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
(other than for indebtedness or any

94

 

--------------------------------------------------------------------------------

 

Liens arising under ERISA);

(e)easements, rights-of-way, minor defects or irregularities of title,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Group Member;

(f)Liens (other than in any Intellectual Property) in existence on the date
hereof listed on Schedule 7.3(f), securing Indebtedness permitted by
Section 7.2(d); provided that (i) no such Lien is spread to cover any additional
property after the Amendment and Restatement Date, (ii) the amount of
Indebtedness secured or benefitted thereby is not increased, (iii) the direct or
any contingent obligor with respect thereto is not changed, and (iv) any renewal
or extension of the obligations secured thereby is permitted by Section 7.2(d);

(g)Liens securing Indebtedness incurred pursuant to Section 7.2(e) to finance
the acquisition of fixed or capital assets; provided that (i) such Liens shall
be created substantially simultaneously with the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness (provided that individual
financings of equipment provided by one lender of the type permitted under
Section 7.2(e) may be cross-collateralized to other financings of equipment
provided by such lender of the type permitted under Section 7.2(e), and
(iii) the amount of Indebtedness secured thereby is not increased;

(h)Liens created pursuant to the Security Documents;

(i)any interest or title of a lessor or licensor under any lease or license
entered into by a Group Member in the ordinary course of its business and
covering only the assets so leased or licensed;

(j)judgment Liens that do not constitute an Event of Default under
Section 8.1(h) of this Agreement;

(k)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash, Cash Equivalents, securities, commodities and other funds on
deposit in one or more accounts maintained by a Group Member, in each case
arising in the ordinary course of business in favor of banks, other depositary
institutions, securities or commodities intermediaries or brokerages with which
such accounts are maintained securing amounts owing to such banks or financial
institutions with respect to cash  management and operating account management
or are arising under Section 4-208 or 4-210 of the UCC on items in the course of
collection;

(l)(i) cash deposits and liens on cash and Cash Equivalents pledged to secure
Indebtedness permitted under Section 7.2(f), (ii) Liens securing reimbursement
obligations with respect to letters of credit permitted by Section 7.2(f) that
encumber documents and other property relating to such letters of credit, and
(iii) Liens securing Specified Swap Obligations permitted by Section 7.2(i);

(m)the replacement, extension or renewal of any Lien permitted by clause
(g) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;

(n)Liens comprised of licenses not prohibited by the terms of the Loan
Documents;

(o)Liens in favor of customs and revenue authorities arising as a matter of law
to

95

 

--------------------------------------------------------------------------------

 

secure payment of customs duties in connection with the importation of goods;
and

(p)Liens on Indebtedness permitted under Section 7.2(n)(i) and, in each case,
not created in contemplation of or in connection with such event; provided that
(i) no such Lien shall extend to or cover any other property or assets of any
Loan Party or any Subsidiary, as the case may be, and (ii) such Lien shall
secure only those obligations that it secures on the date of any applicable
asset acquisition or on the date such Person becomes a Subsidiary and any
refinancing or replacement thereof;

(q)Liens consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.5, in each case, solely to the extent such Disposition
would have been permitted on the date of the creation of such Lien; provided
that such Liens encumber only the applicable assets pending consummation of such
Disposition;

(r)(i) leases, licenses, subleases and sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of the Group Members, taken as a whole, or (B) secure
any Indebtedness, and (ii) the rights reserved or vested in any Person by the
terms of any lease, license, franchise, grant or permit held by the Borrower or
its Subsidiaries;

(s)Permitted Encumbrances;

(t)Liens securing Indebtedness represented by financed insurance premiums in the
ordinary course of business consistent with past practice, provided that such
Liens do not extend to any property or assets other than the corresponding
insurance policies being financed;

(u)precautionary UCC financing statements or similar filings made in respect of
operating leases entered into by any Group Member; and

(v)Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members)
$5,000,000 at any one time.

7.4Fundamental Changes.  Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a)any Group Member that is not a Loan Party may be merged or consolidated with
or into (i) a Loan Party (provided that such Loan Party shall be the continuing
or surviving Person), and (ii) another Group Member that is not a Loan Party
(provided that the surviving Group Member complies with the requirements
specified in Section 6.12, if applicable);

(b)any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) pursuant to any liquidation or other transaction that results in the assets
of such Subsidiary being transferred to the Borrower or any other Loan Party, or
(ii) pursuant to a Disposition permitted by Section 7.5; and

(c)any Investment permitted by Section 7.8 may be structured as a merger,
consolidation or amalgamation; provided that any Loan Party that is the subject
of such a merger, consolidation or amalgamation shall be the surviving entity.

96

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no merger, Disposition or other transaction made at any time in
reliance on this Section 7.4 shall cause the Foreign Investment Limit in effect
at such time to be exceeded.

7.5Disposition of Property.  Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary of the Borrower, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a)Dispositions of obsolete or worn out property in the ordinary course of
business;

(b)Dispositions of Inventory in the ordinary course of business and consistent
with past practice;

(c)Dispositions permitted by clause (i) of Section 7.4(b);

(d)the sale or issuance of the Capital Stock of any Subsidiary of the Borrower
(i) to the Borrower or any other Loan Party, or (ii) in connection with any
transaction that does not result in a Change of Control;

(e)the use or transfer of money, cash or Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents;

(f)(i) the non-exclusive licensing of Patents, Trademarks, Copyrights, and other
Intellectual Property rights in the ordinary course of business; and
(ii) licensing of Patents, Trademarks, Copyrights, and other Intellectual
Property rights customary for companies of similar size and in the same industry
as Borrower and that are approved by Borrower’s board of directors and which
would not result in a legal transfer of title of such licensed Intellectual
Property, but that may be exclusive in respects other than territory and that
may be exclusive as to territory only as to discrete geographical areas outside
of the United States;

(g)the Disposition of property (i) by any Loan Party to any other Loan Party,
and (ii) by any Subsidiary that is not a Loan Party to any other Group Member;

(h)Dispositions of property subject to a Casualty Event;

(i)leases or subleases of real property or equipment;

(j)the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(k)any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders;

(l)Dispositions of other property having a fair market value not to exceed
$5,000,000 in the aggregate for any fiscal year of the Borrower, provided that
at the time of any such Disposition, no Event of Default shall have occurred and
be continuing or would result from such Disposition;

(m)Dispositions of property in connection with any Sale Leaseback permitted

97

 

--------------------------------------------------------------------------------

 

pursuant to Section 7.11;

(n)payments permitted under Section 7.6, Investments permitted under
Section 7.8, and Liens permitted under Section 7.3;

(o)Dispositions of equipment or Real Property to the extent that (i) such
property is exchanged for credit against the purchase price of property used or
useful in the business of any Group Member or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
property;

(p)any Foreign Subsidiary of the Borrower may sell or Dispose of Equity
Interests in such Subsidiary to qualify directors where required by applicable
Law or to satisfy other requirements of applicable Law with respect to the
ownership of Equity Interests in Foreign Subsidiaries;

(q)each Group Member may surrender or waive contractual rights and settle or
waive contractual or litigation claims in the ordinary course of business and to
the extent such surrender or waiver could not reasonably be expected to result
in a Material Adverse Effect; and

(r)to the extent constituting a Disposition, the issuance by the Borrower of its
Equity Interests.

provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value (except for
Dispositions made pursuant to Sections 7.5(c), (g), (h), (k), (p) and
(q)).  Notwithstanding the foregoing or any provision to the contrary in any
Loan Document, no Disposition made at any time in reliance on this Section 7.5
shall cause the Foreign Investment Limit in effect at such time to be exceeded.

7.6Restricted Payments.  Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness, declare or pay any dividend
(other than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that, so long as no Event of Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:

(a)any Group Member may (i) make Restricted Payments to any Loan Party and
(ii) declare and make dividends which are payable solely in the common Capital
Stock of such Group Member;

(b)each Loan Party may purchase common Capital Stock or common Capital Stock
options from present or former officers or employees of any Group Member upon
the death, disability or termination of employment of such officer or employee;
provided that no Default or Event of Default then exists or would result
therefrom and the aggregate amount of payments made under this subsection
(b) shall not exceed $1,000,000 during any fiscal year of the Borrower;

(c)each Group Member may purchase, redeem or otherwise acquire Capital Stock
issued by it (i) in an amount not to exceed during any calendar year, when
aggregated with all such purchases, redemptions and acquisitions undertaken by
all Group Members pursuant to this clause (i) at

98

 

--------------------------------------------------------------------------------

 

any time during such calendar year, $15,000,000, and (ii) with the proceeds
received from the substantially concurrent issue of new shares of its common
Capital Stock; provided that any such issuance is not otherwise prohibited
hereunder (including by Section 7.5(d));

(d)(i) each Group Member may make repurchases of Capital Stock deemed to occur
upon exercise of stock options or warrants if such repurchased Capital Stock
represents a portion of the exercise price of such options or warrants, and
(ii) repurchases of Capital Stock deemed to occur upon the withholding of a
portion of the Capital Stock granted or awarded to a current or former officer,
director, employee or consultant to pay for the taxes payable by such Person
upon such grant or award (or upon vesting thereof);

(e)each Group Member may deliver its common Capital Stock upon conversion of any
convertible Indebtedness having been issued by the Borrower; provided that such
Indebtedness is otherwise permitted by Section 7.2; and

(f)the Borrower and its Subsidiaries may make Restricted Payments not otherwise
permitted by one of the foregoing clauses of this Section 7.6; provided that the
aggregate amount of all such Restricted Payments made pursuant to this clause
(f) shall not exceed $2,500,000.

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no Restricted Payment made at any time in reliance on this Section 7.6
shall cause the Foreign Investment Limit in effect at such time to be exceeded.

7.7Reserved.  

7.8Investments.  Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a)(i) extensions of trade credit in the ordinary course of business, and (ii)
financing for customers in the ordinary course of business, the aggregate amount
of all such customer financing not to exceed $10,000,000 at any one time
outstanding;

(b)(i) Investments in cash and Cash Equivalents and (ii) other Investments
permitted by the Borrower’s board approved cash management investment policy (a
copy of which policy, in the form in which it exists as of the Amendment and
Restatement Date, has been provided to and approved by the Administrative
Agent);

(c)Guarantee Obligations permitted by Section 7.2;

(d)loans and advances to employees of any Group Member in the ordinary course of
business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $500,000 at any one time
outstanding;

(e)the Asset Acquisition; provided that the Asset Acquisition is undertaken in
accordance with the terms and conditions specified herein (including in
Section 5.1 hereof);

(f)intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Wholly Owned Subsidiary Guarantor; provided
that any intercompany loans made by any Loan Party shall be evidenced by and
funded under an intercompany note in form and

99

 

--------------------------------------------------------------------------------

 

substance reasonably satisfactory to the Administrative Agent and pledged and
delivered to the Administrative Agent to the extent required by the Guarantee
and Collateral Agreement;

(g)Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;

(h)Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

(i)(i) Investments constituting Permitted Acquisitions, and (ii) Investments
held by any Person as of the date such Person is acquired in connection with a
Permitted Acquisition, provided that (A) such Investments were not made, in any
case, by such Person in connection with, or in contemplation of, such Permitted
Acquisition, and (B) with respect to any such Person which becomes a Subsidiary
as a result of such Permitted Acquisition, such Subsidiary remains the only
holder of such Investment;

(j)in addition to Investments otherwise expressly permitted by this Section,
Investments by the Group Members the aggregate amount of all of which
Investments (valued at cost) does exceed $5,000,000 during any fiscal year of
the Borrower;

(k)deposits made to secure the performance of leases, licenses or contracts in
the ordinary course of business, and other deposits made in connection with the
incurrence of Liens permitted under Section 7.3;

(l)the licensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons in the ordinary course of business;

(m)promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 7.5, to the extent not exceeding the limits
specified therein with respect to the receipt of non-cash consideration in
connection with such Dispositions;

(n)promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 7.5, to the extent not exceeding the limits
specified therein with respect to the receipt of non-cash consideration in
connection with such Dispositions;

(o)purchases or other acquisitions (other than the 2013 Enterasys Stock
Acquisition and the Asset Acquisition) by any Group Member of the Capital Stock
in a Person that, upon the consummation thereof, will be a Subsidiary (including
as a result of a merger or consolidation) or all or substantially all of the
assets of, or assets constituting one or more business units of, any Person
(each, a “Permitted Acquisition”); provided that, with respect to each such
purchase or other acquisition:

(i)the newly-created or acquired Subsidiary (or assets acquired in connection
with an asset sale) shall be in a line of business permitted pursuant to
Section 7.17;

(ii)all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

(iii)no Loan Party shall, as a result of or in connection with any such purchase
or acquisition, assume or incur any direct or contingent liabilities (whether
relating to

100

 

--------------------------------------------------------------------------------

 

environmental, tax, litigation or other matters) that, as of the date of such
purchase or acquisition, could reasonably be expected to result in the existence
or incurrence of a Material Adverse Effect;

(iv)the Borrower shall give the Administrative Agent at least 15 Business Days’
prior written notice of any such purchase or acquisition;

(v)the Borrower shall provide to the Administrative Agent as soon as available
but in any event not later than five Business Days after the execution thereof,
a copy of any executed purchase agreement or similar agreement with respect to
any such purchase or acquisition;

(vi)any such newly-created or acquired Subsidiary, or the Loan Party that is the
acquirer of assets in connection with an asset acquisition, shall comply with
the requirements of Section 6.12, except to the extent compliance with
Section 6.12 is prohibited by pre-existing Contractual Obligations or
Requirements of Law binding on such Subsidiary or its properties;

(vii)(x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Subsidiaries shall be in
compliance with each of the covenants set forth in Section 7.1, based upon
financial statements delivered to the Administrative Agent which give effect, on
a Pro Forma Basis, to such acquisition or other purchase;

(viii)the Borrower shall not, based upon the knowledge of the Borrower as of the
date any such acquisition or other purchase is consummated, reasonably expect
such acquisition or other purchase to result in a Default or an Event of Default
under Section 8.1(c), at any time during the term of this Agreement, as a result
of a breach of any of the financial covenants set forth in Section 7.1;

(ix)no Indebtedness is assumed or incurred in connection with any such purchase
or acquisition other than Indebtedness permitted by the terms of Section 7.2;

(x)such purchase or acquisition shall not constitute an Unfriendly Acquisition;

(xi)(A) the aggregate amount of the cash consideration paid by such Group Member
in connection with any particular Permitted Acquisition shall not exceed
$10,000,000, and (B) the aggregate amount of the cash consideration paid by all
Group Members in connection with all such Permitted Acquisitions consummated
from and after the Amendment and Restatement Date shall not exceed $30,000,000;

(xiii)the Borrower shall have delivered to the Administrative Agent, at least
three Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its reasonable discretion), a certificate of a
Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this definition have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition.

(p)Investments specified in Schedule 7.8 and existing on the Amendment and
Restatement Date;

(q)In addition to the Investments otherwise expressly permitted by this
Section 7.8, Investments (including in joint ventures, strategic alliances and
corporate collaborations) by the Group

101

 

--------------------------------------------------------------------------------

 

Members the aggregate amount of all of which Investments (valued at cost) does
not exceed $5,000,000.

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no Investment made at any time in reliance on this Section 7.8 shall
cause the Foreign Investment Limit in effect at such time to be exceeded.

7.9ERISA.  The Borrower shall not, and shall not permit any of its ERISA
Affiliates to:  (a) terminate any Pension Plan so as to result in any material
liability to such Person or any of such Person’s ERISA Affiliates, (b) permit to
exist any ERISA Event, or any other event or condition, which presents the risk
of a material liability to any of their respective ERISA Affiliates, (c) make a
complete or partial withdrawal (within the meaning of ERISA Section 4201) from
any Multiemployer Plan so as to result in any material liability to such Person
or any of their respective ERISA Affiliates, (d) enter into any new Pension Plan
or modify any existing Pension Plan so as to increase its obligations thereunder
which could result in any material liability to any such Person or any of its
respective ERISA Affiliates, (e) permit the present value of all nonforfeitable
accrued benefits under any Pension Plan (using the actuarial assumptions
utilized by the PBGC upon termination of a Pension Plan) materially to exceed
the fair market value of Pension Plan assets allocable to such benefits, all
determined as of the most recent valuation date for each such Pension Plan, or
(f) engage in any transaction which would cause any obligation, or action taken
or to be taken, hereunder (or the exercise by the Administrative Agent or any
Lender of any of its rights under this Agreement, any Note or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA or Section 4975 of the Code.

7.10Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments. (a)  Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Preferred Stock (i) that would move to an earlier date the scheduled
redemption date or increase the amount of any scheduled redemption payment or
increase the rate or move to an earlier date any date for payment of dividends
thereon or (ii) that would be otherwise materially adverse to any Lender or any
other Secured Party; or (b) amend, modify, waive or otherwise change, or consent
or agree to any amendment, modification, waiver or other change to, any of the
terms of any Indebtedness permitted by Section 7.2 (other than Indebtedness
pursuant to any Loan Document or any Bank Services Agreement or FX Contract)
that would shorten the maturity or increase the amount of any payment of
principal thereof or the rate of interest thereon or shorten any date for
payment of interest thereon or that would be otherwise materially adverse to any
Lender or any other Secured Party.

7.11Transactions with Affiliates.  Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party or between or among any Subsidiaries that are
not Loan Parties) unless such transaction is (a)(i) not otherwise prohibited
under this Agreement or any other Loan Document, (ii) in the ordinary course of
business of the relevant Group Member, (iii) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate, and (iv) one
the consummation of which would not cause the Foreign Investment Limit in effect
at such time to be exceeded, (b) one involving the payment of customary
directors’ fees and indemnification and reimbursement of expenses to directors
and employees, (c) one involving the issuance of stock and stock options
pursuant to the Borrower’s stock option plans and stock purchase plans, and
(d) one involving reasonable compensation paid to officers and employees in
their capacities as such.

7.12Sale Leaseback Transactions.  Enter into any Sale Leaseback Transaction
unless (a) the Disposition of the applicable property subject to such Sale
Leaseback Transaction is permitted under

102

 

--------------------------------------------------------------------------------

 

Section 7.5, and (b) any Liens in the property of any Loan Party incurred in
connection with any such Sale Leaseback Transaction are permitted under
Section 7.3.

7.13Swap Agreements.  Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Capital Stock), or (b) effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Group Member.

7.14Accounting Changes.  Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

7.15Negative Pledge Clauses.  Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its Obligations under the
Loan Documents and Bank Services Agreements and FX Contracts to which it is a
party, other than (a) this Agreement and the other Loan Documents (other than
any Bank Services Agreements and FX Contracts), (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (c) customary restrictions on the assignment of
leases, licenses and other agreements, (d) any agreement in effect at the time
any Subsidiary becomes a Subsidiary of a Loan Party, so long as such agreement
was not entered into solely in contemplation of such Person becoming a
Subsidiary or, in any such case, that is set forth in any agreement evidencing
any amendments, restatements, supplements, modifications, extensions, renewals
and replacements of the foregoing, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement applies only to such
Subsidiary and does not otherwise expand in any material respect the scope of
any restriction or condition contained therein, and (e) any restriction pursuant
to any document, agreement or instrument governing or relating to any Lien
permitted under Sections 7.3(c), (m), (n) and (p) or any agreement or option to
Dispose any asset of any Group Member, the Disposition of which is permitted by
any other provision of this Agreement (in each case, provided that any such
restriction relates only to the assets or property subject to such Lien or being
Disposed).

7.16Clauses Restricting Subsidiary Distributions.  Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Loan Party or any of their respective Subsidiaries to (a) make Restricted
Payments in respect of any Capital Stock of such Subsidiary held by, or to pay
any Indebtedness owed to, any other Group Member, (b) make loans or advances to,
or other Investments in, any other Group Member, or (c) transfer any of its
assets to any other Group Member, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with a Disposition
permitted hereby of all or substantially all of the Capital Stock or assets of
such Subsidiary, (iii) customary restrictions on the assignment of leases,
licenses and other agreements, (iv) restrictions of the nature referred to in
clause (c) above under agreements governing purchase money liens or Capital
Lease Obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby (v) any agreement in effect at the
time any Subsidiary becomes a Subsidiary of a Borrower, so long as such
agreement applies only to such Subsidiary, was not entered into solely in
contemplation of such Person becoming a Subsidiary or in each case that is set
forth in any agreement evidencing any amendments, restatements, supplements,
modifications, extensions, renewals and replacements of the foregoing, so long
as such amendment, restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
or condition contained therein, or (vi) any restriction pursuant to any
document, agreement or instrument governing or relating to any Lien permitted

103

 

--------------------------------------------------------------------------------

 

under Section 7.3(c), (m), (n), (p) and (v) (provided that any such restriction
relates only to the assets or property subject to such Lien or being Disposed).

7.17Lines of Business.  Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, ancillary or incidental thereto.

7.18Designation of other Indebtedness.  Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.

7.19Amendments to 2013 Enterasys Stock Acquisition Documentation and Asset
Acquisition Documents; Certification of Certain Equity Interests.  (a) Amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) the terms and
conditions of the indemnities and licenses furnished to the Borrower pursuant to
any of the 2013 Enterasys Stock Acquisition Documentation and any of the Asset
Acquisition Documents such that after giving effect thereto such indemnities or
licenses shall be materially less favorable to the interests of the Loan Parties
or the Lenders with respect thereto; (b) otherwise amend, supplement or
otherwise modify the terms and conditions of the 2013 Enterasys Stock
Acquisition Documentation, the Asset Acquisition Documents, or any such other
documents except for any such amendment, supplement or modification that
(i) becomes effective after the Amendment and Restatement Date and (ii) could
not reasonably be expected to have a Material Adverse Effect; (c) fail to
enforce, in a commercially reasonable manner, the Loan Parties’ rights
(including rights to indemnification) under the 2013 Enterasys Stock Acquisition
Documentation and the Asset Acquisition Documents; or (d) take any action to
certificate any Equity Interests having been pledged to the Administrative Agent
(for the ratable benefit of the Secured Parties) which were uncertificated at
the time so pledged, in any such case, without first obtaining the
Administrative Agent’s prior written consent to do so and undertaking to the
reasonable satisfaction of the Administrative Agent all such actions as may
reasonably be requested by the Administrative Agent to continue the perfection
of its Liens (held for the ratable benefit of the Secured Parties) in any such
newly certificated Equity Interests.

7.20Amendments to Organizational Agreements and Material
Contracts.  (a) Materially amend or permit any material amendments to any Loan
Party’s organizational documents (i) if such amendment would be adverse to the
Administrative Agent or the Lenders in any material respect, and (ii) without
giving the Administrative Agent five Business Days’ prior written notice of such
amendment; or (b) amend or permit any amendments to, or terminate or waive any
provision of, any material Contractual Obligation if such amendment,
termination, or waiver could reasonably be expected to result in a Material
Adverse Effect.

7.21Use of Proceeds.  Use the proceeds of any extension of credit hereunder,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to (a) purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board, or
(b) finance an Unfriendly Acquisition.

7.22Subordinated Debt.

(a)Amendments of Subordinated Debt Documents.  Amend, modify, supplement, waive
compliance with, or consent to noncompliance with, any Subordinated Debt
Document, unless the amendment, modification, supplement, waiver or consent
(i) does not adversely affect the Loan Parties’ ability to pay and perform each
of their respective Obligations at the time and in the manner set forth

104

 

--------------------------------------------------------------------------------

 

herein and in the other Loan Documents and any Bank Services Agreements and FX
Contracts, and (ii) is in compliance with the subordination provisions therein
and any subordination agreement with respect thereto in favor of the
Administrative Agent and the Lenders.

(b)Subordinated Debt Payments.  Make any voluntary or optional payment,
prepayment or repayment on, redemption, exchange or acquisition for value of, or
any sinking fund or similar payment with respect to, any Subordinated Debt,
except as permitted by the subordination provisions in the applicable
Subordinated Debt Documents and any subordination agreement with respect thereto
in favor of the Administrative Agent and the Lenders.

7.23Sanctions.  Permit any Loan or the proceeds of any Loan, directly or, to the
knowledge of any Responsible Officer of the Borrower, indirectly, (a) to be
lent, contributed or otherwise made available to fund any activity or business
in any Designated Jurisdiction; (b) to fund any activity or business of any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions; or (c) in any other manner that will result in any
material violation by any Person (including any Lender, Arranger, Administrative
Agent, L/C Issuer or Swing Line Lender) of any Sanctions.

7.24Anti-Corruption Laws.  Directly or indirectly use the proceeds of any Loan
or other credit extension made hereunder for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
other similar legislation in other jurisdictions., applicable to the Borrower
and the Subsidiaries.

7.25Anti-Terrorism Laws.  Conduct, deal in or engage in or permit any Affiliate
or agent of any Loan Party within its control to conduct, deal in or engage in
any of the following activities: (a) conduct any business or engage in any
transaction or dealing with any person blocked pursuant to Executive Order No.
13224 (a “Blocked Person”), including the making or receiving any contribution
of funds, goods or services to or for the benefit of any Blocked Person;
(b) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224; or
(c) engage in on conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the Patriot Act.  The
Borrower shall deliver to the Administrative Agent and the Lenders any
certification or other evidence reasonably requested from time to time by the
Administrative Agent or any Lender confirming the Borrower’s compliance with
this Section 7.25.

Section 8
EVENTS OF DEFAULT

8.1Events of Default.  The occurrence of any of the following shall constitute
an Event of Default:

(a)the Borrower shall fail to pay any amount of principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
amount of interest on any Loan, or any other amount payable hereunder or under
any other Loan Document or Bank Services Agreement or FX Contract, within three
Business Days after any such interest or other amount becomes due in accordance
with the terms hereof or, as applicable, the terms of any such applicable Bank
Services Agreement or FX Contract; or

(b)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan

105

 

--------------------------------------------------------------------------------

 

Document (i) if qualified by materiality, shall be incorrect or misleading when
made or deemed made, or (ii) if not qualified by materiality, shall be incorrect
or misleading in any material respect when made or deemed made; or

(c)(i) any Loan Party shall default in the observance or performance of any
agreement contained in any of Section 5.3, Section 6.1, clause (i) or (ii) of
Section 6.5(a), Section 6.8(a), Section 6.10 or any subsection of Section 7, and
(ii) an “Event of Default” under and as defined in any Security Document shall
have occurred and be continuing; or

(d)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document to which it is
party (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days thereafter;
or

(e)(i) any Group Member shall (A) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto; (B) default
in making any payment of any interest on any such Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; (C) default in making any payment or delivery under
any such Indebtedness constituting a Swap Agreement beyond the period of grace,
if any, provided in such Swap Agreement; or (D) default in making any payment or
delivery under any such Indebtedness constituting a Swap Agreement beyond the
period of grace, if any, provided in such Swap Agreement; or (e) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to (1) cause, or to
permit the holder or beneficiary of, or, in the case of any such Indebtedness
constituting a Swap Agreement, counterparty under, such Indebtedness (or a
trustee or agent on behalf of such holder, beneficiary, or counterparty) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable or (in the case of any
such Indebtedness constituting a Swap Agreement) to be terminated, or (2) to
cause, with the giving of notice if required, any Group Member to purchase or
redeem or make an offer to purchase or redeem such Indebtedness prior to its
stated maturity; provided that, unless such Indebtedness constitutes a Specified
Swap Agreement, a default, event or condition described in clauses (i)(A),
(B),  (C), (D) or (E) of this subsection (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i)(A), (B), (C), (D) or (E) of this
subsection (e) shall have occurred with respect to Indebtedness, the outstanding
principal amount (and, in the case of Swap Agreements, other than Specified Swap
Agreements, the Swap Termination Value) of which, individually or in the
aggregate for all such Indebtedness, exceeds $5,000,000; or (ii) any default or
event of default (however designated) shall occur with respect to any
Subordinated Indebtedness of any Group Member; or

(f)(i)  any Group Member shall commence any case, proceeding or other action
(a) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding‑up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (b) seeking
appointment of a receiver, trustee, custodian, conservator, judicial manager or
other similar official for it or for all or any substantial part of its assets,
or any Group Member shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Group Member any case,
proceeding or other action of a nature referred to in clause (i) above that
(a) results in the entry of an order for relief or any such adjudication or
appointment, or (b) remains undismissed, undischarged or unbonded for a period
of 60 days (provided that, during such 60 day period, no Loans shall be advanced
or Letters

106

 

--------------------------------------------------------------------------------

 

of Credit issued hereunder); or (iii) there shall be commenced against any Group
Member any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof (provided that, during such
60 day period, no Loans shall be advanced or Letters of Credit issued
hereunder); or (iv) any Group Member shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

(g)There shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $5,000,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities) which exceeds $5,000,000; or

(h)There is entered against any Group Member (i) one or more final judgments or
orders for the payment of money or fines or penalties issued by any Governmental
Authority involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $5,000,000 or more, or (ii) one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case (i) or (ii), (A) enforcement
proceedings are commenced by any creditor or any such Governmental Authority, as
applicable, upon such judgment, order, penalty or fine, as applicable, or
(B) such judgment, order, penalty or fine, as applicable, shall not have been
vacated, discharged, stayed or bonded, as applicable, pending appeal within 45
days from the entry or issuance thereof; or

(i)(i)  any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than pursuant to the terms thereof), or any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

(ii) there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or

(iii) any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or

(j)the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(k)a Change of Control shall occur; or

(l)any of the Governmental Approvals required to be obtained and/or delivered to
the Administrative Agent pursuant to any Loan Document shall have been
(i) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any

107

 

--------------------------------------------------------------------------------

 

applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal (A) has, or could reasonably be expected to have, a
Material Adverse Effect, or (B) materially adversely affects the legal
qualifications of any Group Member to hold any material Governmental Approval in
any applicable jurisdiction and such revocation, rescission, suspension,
modification or nonrenewal could reasonably be expected to materially adversely
affect the status of or legal qualifications of any Group Member to hold any
material Governmental Approval in any other jurisdiction; or

(n)Any Loan Document not otherwise referenced in Section 8.1(i) or (j), at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or the Discharge of Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or any further liability or obligation under any Loan
Document to which it is a party, or purports to revoke, terminate or rescind any
such Loan Document; or

(o)a Material Adverse Effect shall occur.

8.2Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement, the other Loan
Documents and all Bank Services Agreements and FX Contracts shall automatically
immediately become due and payable, and

(b)if such event is any other Event of Default, any of the following actions may
be taken:  (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments, the Term
Commitments, the Swingline Commitments and the L/C Commitments to be terminated
forthwith, whereupon the Revolving Commitments, the Term Commitments, the
Swingline Commitments and the L/C Commitments shall immediately terminate;
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable; (iii) any Bank Services Provider may terminate any FX Contract or other
Bank Services Agreement then outstanding and declare all Obligations then owing
by the Group Members under any Bank Services Agreements or FX Contract then
outstanding to be due and payable forthwith, whereupon the same shall
immediately become due and payable; and (iv) exercise on behalf of itself, the
Lenders and the Issuing Lender all rights and remedies available to it, SVB, any
of SVB’s applicable Affiliates, the Lenders, the Issuing Lender and any Bank
Services Provider under the Loan Documents and the Bank Services Agreements and
FX Contracts, as applicable.  With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall Cash Collateralize
an amount equal to 105% of the aggregate then undrawn and unexpired amount of
such Letters of Credit.  Amounts so Cash Collateralized shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
Obligations of the Borrower hereunder and under the other Loan Documents and
Bank Services Agreements and FX

108

 

--------------------------------------------------------------------------------

 

Contracts in accordance with Section 8.3.  In addition, (x) the Borrower shall
also Cash Collateralize the full amount of any Swingline Loans then outstanding,
and (y) to the extent elected by any Bank Services Provider the Borrower shall
also Cash Collateralize the amount of any Obligations in respect of Bank
Services and FX Contracts then outstanding, which Cash Collateralized amounts
shall be applied by such Bank Services Provider to the payment of all such
outstanding Bank Services and FX Contracts, and any unused portion thereof
remaining after all such Bank Services and FX Contracts shall have been fully
paid and satisfied in full shall be applied by the Administrative Agent to repay
other Obligations of the Loan Parties hereunder and under the other Loan
Documents in accordance with the terms of Section 8.3.  After all such Letters
of Credit and Bank Services Agreements and FX Contracts shall have been
terminated, expired or fully drawn upon, as applicable, and all amounts drawn
under any such Letters of Credit shall have been reimbursed in full and all
other Obligations of the Borrower and the other Loan Parties (including any such
Obligations arising in connection with Bank Services and FX Contracts) shall
have been paid in full, the balance, if any, of the funds having been so Cash
Collateralized shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto).  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

8.3Application of Funds.  After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
2.20 and 2.21) payable to the Administrative Agent, in its capacity as such, and
to any Bank Services Providers (in their respective capacities as providers of
Bank Services and FX Contracts) (including interest thereon), in each case,
ratably among them in proportion to the respective amounts described in this
clause First payable to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender (including any Letter of
Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Lender and
amounts payable under Sections 2.19, 2.20 and 2.21), any Qualified
Counterparties, and to any Bank Services Providers (in their respective
capacities as providers of Bank Services and FX Contracts), in each case,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest in respect of any Bank Services and FX
Contracts and on the Loans and L/C Disbursements which have not yet been
converted into Revolving Loans, and to payment of premiums and other fees
(including any interest thereon) under any Specified Swap Agreements and any
Bank Services Agreements and FX Contracts, in each case, ratably among the
Lenders, the Issuing Lender, any Bank Services Providers (in their respective
capacities as providers of Bank Services and FX Contracts), and any Qualified
Counterparties, in each case, ratably among them in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements and Bank Services
Agreements and FX Contracts, in each case, ratably among the Lenders,

109

 

--------------------------------------------------------------------------------

 

the Issuing Lender, any Bank Services Providers (in their respective capacities
as providers of Bank Services and FX Contracts), and any applicable Qualified
Counterparties, in each case, ratably among them in proportion to the respective
amounts described in this clause Fourth and payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

Sixth, if so elected by any Bank Services Provider, to the Administrative Agent
for the account of such Bank Services Providers, to Cash Collateralize then
outstanding Obligations arising in connection with Bank Services and FX
Contracts;

Seventh, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date (including any such other Obligations arising in connection with
any Bank Services and FX Contracts), in each case, ratably among them in
proportion to the respective aggregate amounts of all such Obligations described
in this clause Seventh and payable to them;

Eighth, for the account of any applicable Qualified Counterparty, to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements, in each case, ratably among them in proportion to the respective
amounts described in this clause Eighth payable to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.

Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

Notwithstanding the foregoing, no Excluded Swap Obligation of any Guarantor
shall be paid with amounts received from such Guarantor or from any Collateral
in which such Guarantor has granted to the Administrative Agent a Lien (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement; provided, however, that each party to this Agreement hereby
acknowledges and agrees that appropriate adjustments shall be made by the
Administrative Agent (which adjustments shall be controlling in the absence of
manifest error) with respect to payments received from other Loan Parties in
order to preserve the allocation of such payments to the satisfaction of the
Obligations in the order otherwise contemplated in this Section 8.3.  

Section 9
THE ADMINISTRATIVE AGENT

9.1Appointment and Authority.

(a)Each of the Lenders hereby irrevocably appoints SVB to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

110

 

--------------------------------------------------------------------------------

 

(b)The provisions of Section 9 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions (other than provisions that are for the express benefit of the
Borrower).  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities to any Lender or any other Person, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.  It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(c)The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and the Issuing Lender and each of the other Lenders (in their
respective capacities as a Lender and, as applicable, Qualified Counterparty)
hereby irrevocably (i) authorize the Administrative Agent to enter into all
other Loan Documents, as applicable, including the Guarantee and Collateral
Agreement, any subordination agreements and any other Security Documents, and
(ii) appoint and authorize the Administrative Agent to act as the agent of the
Secured Parties for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  The Administrative Agent, as collateral agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto.  Without
limiting the generality of the foregoing, the Administrative Agent is further
authorized on behalf of all the Lenders, without the necessity of any notice to
or further consent from the Lenders, from time to time to take any action, or
permit the any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent to take any action, with respect to any Collateral or the
Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon any Collateral granted pursuant to any Loan Document.

9.2Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

9.3Exculpatory Provisions.  The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent shall not:

111

 

--------------------------------------------------------------------------------

 

(a)be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred and is continuing;

(b)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4Reliance by Administrative Agent.  The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.  The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes

112

 

--------------------------------------------------------------------------------

 

unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or such other number or percentage of
Lenders as shall be provided for herein or in the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or such other number or percentage of Lenders
as shall be provided for herein or in the other Loan Documents), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and all future holders of the Loans.

9.5Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action or refrain from taking such action with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

9.6Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any Affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their
affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Group Member or any Affiliate of a Group Member that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.

9.7Indemnification.  Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and the Swingline Lender and each of
its Related Parties in its capacity as such (to the extent not reimbursed by the
Borrower or any other Loan Party pursuant to any Loan Document and without
limiting the obligation of the Borrower or any other Loan Party to do so)
according to its

113

 

--------------------------------------------------------------------------------

 

Aggregate Exposure Percentage in effect on the date on which indemnification is
sought under this Section 9.7 (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, in accordance with its Aggregate Exposure Percentage immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
the Administrative Agent or such other Person in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the Transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or such other Person under or in connection with any of the
foregoing and any other amounts not reimbursed by the Borrower or such other
Loan Party; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
primarily from the Administrative Agent’s or such other Person’s gross
negligence or willful misconduct, and that with respect to such unpaid amounts
owed to any Issuing Lender or Swingline Lender solely in its capacity as such,
only the Revolving Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Lenders’
Revolving Percentage (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought).  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

9.8Agent in Its Individual Capacity.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.9Successor Administrative Agent.  

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower
unless a Default or Event of Default then exists, to appoint a successor, which
shall be a bank with an office in the State of California, or an Affiliate of
any such bank with an office in the State of California.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person, remove such Person as Administrative Agent (which right of removal shall
be made in consultation with the Borrower unless a Default or an Event of
Default then exists) and appoint a successor.  If no such successor shall have
been so appointed by the

114

 

--------------------------------------------------------------------------------

 

Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of
Section 9 and Section 10.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

9.10Collateral and Guaranty Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a)to release any Lien on any Collateral or other property granted to or held by
the Administrative Agent under any Loan Document (i) upon the Discharge of
Obligations, (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
the Required Lenders;

(b)to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g) and (i); and

(c)to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

(d)Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

(e)The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the

115

 

--------------------------------------------------------------------------------

 

Collateral, the existence, priority or perfection of the Administrative Agent’s
Lien thereon, or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

9.11Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Obligations in respect of any Letter
of Credit and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.12No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the “Book Managers”, “Arrangers”, “Documentation Agents” or “Syndication
Agents” listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, the
Issuing Lender or the Swingline Lender hereunder.

9.13Survival.  This Section 9 shall survive the Discharge of Obligations.

Section 10
MISCELLANEOUS

10.1Amendments and Waivers.

(a)Neither this Agreement, nor any other Loan Document (other than any L/C
Related Document and other than any Bank Services Agreement), nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 10.1.  The Required Lenders and each Loan
Party party to the relevant Loan Document may, or, with the written

116

 

--------------------------------------------------------------------------------

 

consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (i) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall (A) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (A)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment or
Term Commitment, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (D) (1) amend, modify
or waive the pro rata requirements of Section 2.18 or any other provision of the
Loan Documents (including Section 8.3) requiring pro rata treatment of payments
to the Lenders in a manner that adversely affects Revolving Lenders without the
written consent of each Revolving Lender or (2) amend, modify or waive the pro
rata requirements of Section 2.18 or any other provision of the Loan Documents
(including Section 8.3) requiring pro rata treatment of payments to the Lenders
in a manner that adversely affects Term Lenders or the L/C Lenders without the
written consent of each Term Lender and/or, as applicable, each L/C Lender;
(E) reduce the percentage specified in the definition of Majority Revolving
Lenders without the written consent of all Revolving Lenders or reduce the
percentage specified in the definition of Majority Term Lenders without the
written consent of all Term Lenders; (F) amend, modify or waive any provision of
Section 9 without the written consent of the Administrative Agent; (G) amend,
modify or waive any provision of Section 2.6 or 2.7 without the written consent
of the Swingline Lender; (H) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender; or (I)(1) amend or modify the
application of payments set forth in Section 8.3 in a manner that adversely
affects Revolving Lenders without the written consent of the Majority Revolving
Lenders, (2) amend or modify the application of payments set forth in
Section 8.3 in a manner that adversely affects Term Lenders or the L/C Lenders
without the written consent of the Majority Term Lenders and, as applicable, the
L/C Lenders, or (3) amend or modify the application of payments provisions set
forth in Section 8.3 in a manner that adversely affects the Issuing Lender or
any Qualified Counterparty, as applicable, without the written consent of the
Issuing Lender or each such Qualified Counterparty, as applicable.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent, the Issuing Lender, each Qualified Counterparty, and all
future holders of the Loans.  In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured during the period such
waiver is effective; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent
thereon.  Notwithstanding the foregoing, the Issuing Lender may amend any of the
L/C Documents without the consent of the Administrative Agent or any other
Lender.

(b)Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in the event that the Borrower or any other Loan Party, as applicable, requests
that this Agreement or any of

117

 

--------------------------------------------------------------------------------

 

the other Loan Documents, as applicable, be amended or otherwise modified in a
manner which would require the consent of all of the Lenders or, as applicable,
all affected Lenders, and such amendment or other modification is agreed to by
the Borrower and/or such other Loan Party, as applicable, the Required Lenders
and the Administrative Agent, then, with the consent of the Borrower and/or such
other Loan Party, as applicable, the Administrative Agent and the Required
Lenders, this Agreement or such other Loan Document, as applicable, may be
amended without the consent of the Lender or Lenders who are unwilling to agree
to such amendment or other modification (each, a “Minority Lender”), to provide
for:

(i)the termination of the Commitments of each such Minority Lender;

(ii)the assumption of the Loans and Commitments of each such Minority Lender by
one or more Replacement Lenders pursuant to the provisions of Section 2.23; and

(iii)the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.

(c)Notwithstanding any provision herein to the contrary but subject to the
proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower, (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders and Majority Revolving Lenders
or Majority Term Lenders, as applicable.

(d)Notwithstanding any provision herein to the contrary, any Bank Services
Agreement or FX Contract may be amended or otherwise modified by the parties
thereto in accordance with the terms thereof without the consent of the
Administrative Agent or any Lender.

10.2Notices.

(a)All notices, requests and demands to or upon the respective parties hereto to
be effective shall be in writing (including by facsimile or electronic mail),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or three Business Days after being deposited
in the mail, postage prepaid, or, in the case of facsimile or electronic mail
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 



118

 

--------------------------------------------------------------------------------

 

Borrower:

Extreme Networks, Inc.

145 Rio Robles

San Jose, CA 95134

Attention:  Drew Davies, Chief Financial Officer

Facsimile No.:  (408) 964-9075

Telephone No.: (408) 579-2520

E-Mail: ddavies@extremenetworks.com

Website URL:   www.extremenetworks.com

 

with a copy to:

Latham & Watkins LLP

355 South Grand Avenue
Los Angeles, CA 90071-1560

Attention:  Glen B. Collyer

Telephone No.: (213) 891-8701

Facsimile No.:  (213) 891-8763

E-Mail: glen.collyer@lw.com

 

Administrative Agent:

Silicon Valley Bank

555 Mission Street, Suite 900

San Francisco, CA 94105

Attention:  Stephen Chang

Facsimile No.:  (415) 615-0214

Telephone No.: (415) 764-3163

E-Mail:  schang@svb.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including email and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender.  The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (b) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause
(a) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(a) and (b) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c)Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

119

 

--------------------------------------------------------------------------------

 

(d)(i) Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the Transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

10.3No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.4Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable documented
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable invoiced fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the
Facilities (including the syndication of the Facilities contemplated by this
Agreement), the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, amendments
and restatements, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable documented out‑of‑pocket expenses incurred by
the Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all documented out‑of‑pocket expenses incurred by the Administrative Agent
or any Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (a) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (b) in connection
with the Loans made or Letters of Credit issued or participated in hereunder,
including all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such

120

 

--------------------------------------------------------------------------------

 

Loans or Letters of Credit.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 10.5(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrower (or any other Loan
Party pursuant to any other Loan Document) for any reason fails indefeasibly to
pay any amount required under paragraph (a) or (b) of this Section to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender,
the Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender, the Swingline Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to the Issuing Lender or the Swingline
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Lenders’ Revolving Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought);
and provided further, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Issuing
Lender or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Issuing Lender or the Swingline Lender in connection with such
capacity.  The obligations of the Lenders under this paragraph (c) are subject
to the provisions of Sections 2.1, 2.4 and 2.20(e).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by

121

 

--------------------------------------------------------------------------------

 

applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
Transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof.  No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the Transactions
contemplated hereby or thereby.

(e)Payments.  All amounts due under this Section shall be payable promptly after
demand therefor.

(f)Survival.  Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent, the resignation of the Issuing Lender,
the resignation of the Swingline Lender, the replacement of any Lender, the
termination of the Loan Documents (including, for the avoidance of doubt,
pursuant to Section 10.21 as a result of a failure to consummate the Asset
Acquisition on or prior to the Asset Acquisition Deadline in accordance with
Section 5.2(p)), the termination of the Commitments (including, for the
avoidance of doubt, pursuant to Section 10.21 as a result of a failure to
consummate the Asset Acquisition on or prior to the Asset Acquisition Deadline
in accordance with Section 5.2(p)) and the Discharge of Obligations.

10.6Successors and Assigns; Participations and Assignments.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (which for purposes of this Section 10.6
shall include any Bank Services Provider), except that the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds (determined after giving effect to such assignments) that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no

122

 

--------------------------------------------------------------------------------

 

minimum amount need be assigned; and

(B)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitments are not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Facility, or $5,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii)Required Consents.  No consent shall be required for any assignment by a
Lender except to the extent required by paragraph (b)(i)(B) of this Section and,
in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;  

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Facility or any unfunded Commitments with respect to the Term Loan
Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)the consent of the Issuing Lender and the Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Facility.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its reasonable discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.

(v)No Assignment to Certain Persons.  No such assignment shall be made to (A) a
Loan Party or any of a Loan Party’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary
thereof.  

123

 

--------------------------------------------------------------------------------

 

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, owned and
operated for the primary benefit of, a natural Person).

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of  the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits and subject to the obligations of Sections 2.19, 2.20, 2.21 and
10.5 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in California a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or any Loan Party or any of any Loan Party’s Affiliates or Subsidiaries) (each,
a

124

 

--------------------------------------------------------------------------------

 

“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnities
under Sections 2.20(e) and 9.7 with respect to any payments made by such Lender
to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in
Section 10.1).  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.19, 2.20 and 2.21 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(f) (it being
understood that the documentation required under Section 2.20(f) shall be
delivered by such Participant to the Lender granting the participation)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.23 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.19 or 2.20, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.23 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(k) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central banking authority; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)Notes.  The Borrower, upon receipt by the Borrower of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type

125

 

--------------------------------------------------------------------------------

 

described in Section 10.6.

(g)Representations and Warranties of Lenders.  Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments or Loans,
as the case may be, represents and warrants as of the Amendment and Restatement
Date or as of the effective date of the applicable Assignment and Assumption
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments, loans or investments such as the
Commitments and Loans; and (iii) it will make or invest in its Commitments and
Loans for its own account in the ordinary course of its business and without a
view to distribution of such Commitments and Loans within the meaning of the
Securities Act or the Exchange Act, or other federal securities laws (it being
understood that, subject to the provisions of this Section 10.6, the disposition
of such Commitments and Loans or any interests therein shall at all times remain
within its exclusive control).

10.7Adjustments; Set-off.

(a)Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set‑off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b)Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) obtaining the prior written consent of the Administrative Agent, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being expressly waived by the Borrower and each Loan Party, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, at any time held or owing, and any other credits, indebtedness, claims
or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document or any Bank
Services Agreement or FX Contract to such Lender or its Affiliates, irrespective
of whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document or Bank Services Agreement or FX Contract
and although such obligations of the Borrower or such other Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender or any of its Affiliates shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.23 and,
pending such payment, shall be segregated by such Defaulting Lender or Affiliate
thereof from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a

126

 

--------------------------------------------------------------------------------

 

statement describing in reasonable detail the Obligations owing to such
Defaulting Lender or Affiliate thereof as to which it exercised such right of
setoff.  Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application made by such Lender or any of its
Affiliates; provided that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of each Lender and its
Affiliates under this Section 10.7 are in addition to other rights and remedies
(including other rights of set-off) which such Lender or its Affiliates may
have.

10.8Payments Set Aside.  To the extent that any payment or transfer by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or transfer or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.  This Section 10.8 shall survive the Discharge of Obligations.

10.9Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10Counterparts; Electronic Execution of Assignments.

(a)This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic mail transmission shall be effective as delivery
of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

(b)The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.11Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any

127

 

--------------------------------------------------------------------------------

 

jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

10.12Integration.  The Commitment Letter, the Fee Letter, this Agreement, the
other Loan Documents, the 2013 Enterasys Stock Acquisition Documentation, the
Asset Acquisition Documents, the Bank Services Agreements, and the FX Contracts
represent the entire agreement of the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or therein.

10.13GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.  This Section 10.13
shall survive the Discharge of Obligations.

10.14Submission to Jurisdiction; Waivers.  The Borrower hereby irrevocably and
unconditionally:

(a)submits to the exclusive jurisdiction of the State and Federal courts in the
Northern District of the State of California; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender.  The Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and the Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  The Borrower hereby waives personal service of the summons, complaints,
and other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to the Borrower at the addresses set forth in Section 10.2 of
this Agreement and that service so made shall be deemed completed upon the
earlier to occur of the Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid;

(b)WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A MATERIAL INDUCEMENT FOR
THE PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL;

(c)AGREES, WITHOUT INTENDING IN ANY WAY TO LIMIT ITS AGREEMENT TO WAIVE
ITS  RIGHT TO A TRIAL BY JURY, that if the above waiver of the right to a trial
by jury is not enforceable, any and all disputes or controversies of any nature
arising under

128

 

--------------------------------------------------------------------------------

 

the Loan Documents at any time shall be decided by a reference to a private
judge, mutually selected by the Borrower, the Administrative Agent and the
Lenders (or, if they cannot agree, by the Presiding Judge in the Northern
District of the State of California) appointed in accordance with California
Code of Civil Procedure Section 638 (or pursuant to comparable provisions of
federal law if the dispute falls within the exclusive jurisdiction of the
federal courts), sitting without a jury, in the Northern District of the State
of California; and the Borrower hereby submits to the jurisdiction of such
court.  The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive.  The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed.  If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the court in the Northern District of
the State of California for such relief. The proceeding before the private judge
shall be conducted in the same manner as it would be before a court under the
rules of evidence applicable to judicial proceedings.  The Borrower shall be
entitled to discovery which shall be conducted in the same manner as it would be
before a court under the rules of discovery applicable to judicial proceedings.
The private judge shall oversee discovery and may enforce all discovery rules
and orders applicable to judicial proceedings in the same manner as a trial
court judge.  The Borrower agrees that the selected or appointed private judge
shall have the power to decide all issues in the action or proceeding, whether
of fact of law, and shall report a statement of decision thereon pursuant to the
California Code of Civil Procedure § 644(a). Nothing in this paragraph shall
limit the right of the Administrative Agent or any Lender at any time to
exercise self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation and enforceability of this paragraph; and

(d)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

This Section 10.14 shall survive the Discharge of Obligations.

10.15Acknowledgements.  The Borrower hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b)none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the Transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.16Releases of Guarantees and Liens.

(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take,

129

 

--------------------------------------------------------------------------------

 

and for the benefit of the Borrower the Administrative Agent agrees to take, any
action requested by the Borrower having the effect of releasing any Collateral
or guarantee obligations (1) to the extent necessary to permit consummation of
any transaction not prohibited by any Loan Document or that has been consented
to in accordance with Section 10.1 or (2) under the circumstances described in
Section 10.16(b) below.

(b)At such time as the Discharge of Obligations shall have occurred, the
Collateral shall be released from the Liens created by the Security Documents
and Bank Services Agreements and FX Contracts (other than any Bank Services
Agreements used to Cash Collateralize any Obligations arising in connection with
Bank Services Agreements and FX Contracts), and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents and Bank Services Agreements
and FX Contracts (other than any Bank Services Agreements used to Cash
Collateralize any Obligations arising in connection with Bank Services
Agreements and FX Contracts) shall terminate, all without delivery of any
instrument or performance of any act by any Person.

10.17Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or Bank Services Agreement or FX Contracts or any action
or proceeding relating to this Agreement or any other Loan Document or Bank
Services Agreement or FX Contracts or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i)  any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities;
(h) with the consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments.

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the Transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any such information relating to the tax

130

 

--------------------------------------------------------------------------------

 

treatment or tax structure is required to be kept confidential to the extent
necessary to comply with any applicable federal or state securities laws.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent and each Lender shall be permitted to use any
information (not constituting Information subject to the foregoing
confidentiality restrictions) related to the syndication and arrangement of the
senior credit facilities contemplated by this Agreement in connection with
marketing, press releases or other transactional announcements or updates
provided to investor or trade publications, including the placement of
“tombstone” advertisements in publications of its choice at its own expense.

10.18Automatic Debits.  With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense.  If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid.  No such debit under
this Section 10.18 shall be deemed a set-off.

10.19Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss.  If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).

10.20Patriot Act.  Each Lender and the Administrative Agent (for itself and not
on behalf of

131

 

--------------------------------------------------------------------------------

 

any other party) hereby notifies the Borrower that, pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the names and addresses and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.  The
Borrower will, and will cause each of its Subsidiaries to, provide, to the
extent commercially reasonable or required by any Requirement of Law, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with the Patriot Act.

10.21Termination.  Notwithstanding anything to the contrary contained herein or
in any other Loan Document:  

(a)This Agreement (other than Sections 2.19, 2.20, 2.21, 10.5, 10.8, 10.13 and
10.14, Section 9 and any other agreement set forth in a Loan Document that
expressly survives the termination of the Commitments and the Discharge of
Obligations) and any Commitment of any Lender hereunder shall terminate upon the
occurrence of the Discharge of Obligations.  

(b)In the event that the Asset Acquisition is not consummated in accordance with
the terms and conditions hereof (including Section 5.1) and the Asset
Acquisition Documents, (i) all fees (including all Commitment Fees having
accrued to such date under Section 2.9(b)) having accrued to the date of the
Asset Acquisition Deadline and all costs, expenses and indemnities then due
under the Loan Documents (including Section 10.5) shall become due and payable
on the Asset Acquisition Deadline without demand by or notice from the
Administrative Agent or any Lender, (ii) no fees or other amounts having been
paid by the Borrower to the Administrative Agent pursuant to the Fee Letter
and/or the Commitment Letter prior to the Asset Acquisition Deadline shall be
required to be refunded in whole or in part to the Borrower or any other Person,
(iii) the Commitments of the Lenders shall terminate, and (iv) upon the
occurrence of the Discharge of Obligations, the Loan Documents (other than any
Bank Services Agreement or FX Contract, and other than Sections 2.19, 2.20,
2.21, 10.5, 10.8, 10.13, 10.14, Section 9 and any other agreement set forth in a
Loan Document that expressly survives the termination of the Commitments and the
Discharge of Obligations) shall terminate in accordance with the terms
thereof.  For the avoidance of doubt and notwithstanding anything to the
contrary set forth herein, unless the Amendment and Restatement Date shall have
occurred on or prior thereto, the Commitments of the Lenders shall terminate on
the Asset Acquisition Deadline, and the Existing Credit Agreement and Existing
Loan Documents shall remain in effect.

10.22Amendment and Restatement Matters.  This Agreement is intended to amend and
restate and supersede and replace in its entirety the Existing Credit Agreement,
without novation, with the Commitments set forth herein and the Lenders party
hereto.  Without limiting the generality of the foregoing, on the Amendment and
Restatement Date, each Lender listed on the signature pages hereof not
previously party to the Existing Credit Agreement shall be and become a Lender
hereunder and shall have all of the rights and be obligated to perform all of
the obligations of a Lender hereunder to the extent of its
Commitment.  Notwithstanding anything to the contrary contained in the Existing
Credit Agreement, in order to effect the restructuring of the Existing Credit
Facilities as contemplated by this Agreement, (a) any “Loans” (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement
immediately prior to the Amendment and Restatement Date will be deemed Loans in
accordance with this Agreement, (b) Section 3.4(b) shall apply to all Existing
Letters of Credit, and (c) to the extent requested by the Administrative Agent
prior to the Amendment and Restatement Date, any accrued and unpaid interest,
and all accrued and incurred and unpaid fees, costs and expenses payable under
the Existing Credit Agreement, will be due and payable on the Amendment and
Restatement Date.  The Borrower ratifies, affirms and acknowledges all of its
“Obligations” (as defined in the Existing Credit Agreement) in respect of the
Existing Loan Documents, which “Obligations” (as defined in the Existing

132

 

--------------------------------------------------------------------------------

 

Credit Agreement) shall constitute Obligations as defined in this Agreement, and
the Lenders shall be deemed to have participating interests therein as of the
Amendment and Restatement Date in accordance with their Revolving Percentages
and Term Percentages as reflected in Schedule 1.1A.  All previously outstanding
promissory notes under the Existing Credit Agreement will be deemed amended,
restated and replaced and of no further force and effect upon the occurrence of
the Amendment and Restatement Date and the issuance of the Notes hereunder.

10.23Contractual Recognition Provision.  Notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page left blank intentionally]

 

133

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

BORROWER:

EXTREME NETWORKS, INC.

as the Borrower

By:

/s/ KATAYOUN MOTIEY

 

 

 

 

Name:

Katayoun Motiey

 

 

 

 

Title:

EVP, Chief Administrative Officer  and Corporate Secretary

 

 

 

 

Signature Page 1 to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

SILICON VALLEY BANK
as the Administrative Agent

By:

/s/ STEPHEN CHANG

 

 

 

 

Name:

Stephen Chang

 

 

 

 

Title:

Vice President

 

 

 

Signature Page 2 to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

LENDERS:

SILICON VALLEY BANK
as Issuing Lender, Swingline Lender and as a Lender

By:

/s/ STEPHEN CHANG

 

 

 

 

Name:

Stephen Chang

 

 

 

 

Title:

Vice President

 

 

 

Signature Page 3 to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.
as a Lender

By:

/s/ THOMAS R. SULLIVAN

 

 

 

 

Name:

Thomas R. Sullivan

 

 

 

 

Title:

Senior Vice President

 

 

 

Signature Page 4 to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.
as a Lender

By:

/s/ WILLIAM HORSTMAN

 

 

 

 

Name:

William Horstman

 

 

 

 

Title:

Authorized Officer

 

 

 

Signature Page 5 to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

CADENCE BANK, N.A.
as a Lender

By:

/s/ STEVE PRICHOFT

 

 

 

 

Name:

Steve Prichoft

 

 

 

 

Title:

Executive Vice President

 

 

Signature Page 6 to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

COMERICA BANK
as a Lender

By:

/s/ ELIZABETH LEAHY

 

 

 

 

Name:

Elizabeth Leahy

 

 

 

 

Title:

Vice President

 

 

Signature Page 7 to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 

 

 